Exhibit 10.37

RECEIVABLES FUNDING AGREEMENT

Dated as of January 28, 2005

among

AMERICREDIT NEAR PRIME TRUST,

as Borrower,

AMERICREDIT FINANCIAL SERVICES, INC.,

as Originator and as Servicer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent and as Backup Servicer,

AFS CONDUIT CORP.

as Seller

VARIABLE FUNDING CAPITAL CORPORATION,

as a Lender,

WACHOVIA CAPITAL MARKETS, LLC,

as Deal Agent

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Committed Lender

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page Article I Definitions and Interpretation    2

Section   1.1

   Definitions.    2

Section   1.2

   Other Definitional Provisions.    25

Section   1.3

   Other Terms.    26

Section   1.4

   Computation of Time Periods.    26 Article II The Loans    26

Section   2.1

   The Loans.    26

Section   2.2

   Increases.    27

Section   2.3

   Note.    28

Section   2.4

   Payment Requirements and Computations.    28 Article III Collections and
Payments; Reserve Account; Collection Account    28

Section   3.1

   Payments of Recourse Obligations.    28

Section   3.2

   Repayments and Prepayments.    29

Section   3.3

   Application of Available Collections.    29

Section   3.4

   Payment Rescission.    30

Section   3.5

   The Reserve Account.    30

Section   3.6

   The Collection Account.    31 Article IV Interest; Other Costs    32

Section   4.1

   Interest Rate.    32

Section   4.2

   Interest Periods.    33

Section   4.3

   Breakage Costs.    33

Section   4.4

   Increased Costs; Capital Adequacy; Illegality.    33

Section   4.5

   Taxes.    35

Section   4.6

   Release of Collateral.    36 Article V Representations and Warranties    38

Section   5.1

   Representations and Warranties of Borrower.    38

Section   5.2

   Representations and Warranties of Servicer.    38

Section   5.3

   Repurchase upon Breach.    38 Article VI Conditions to Loans    39

Section   6.1

   Conditions Precedent to Initial Loan.    39

Section   6.2

   Conditions Precedent to All Loans.    39 Article VII Covenants of the
Borrower    40

Section   7.1

   Affirmative Covenants of Borrower.    40

Section   7.2

   Negative Covenants of Borrower.    44 Article VIII Covenants of the Servicer
   46

Section   8.1

   Covenants of Servicer.    46 Article IX Administration and Collection    48

Section   9.1

   Designation of Servicer.    48

Section   9.2

   Duties of Servicer.    49

Section   9.3

   Collection of Receivable Payments.    50

Section   9.4

   Realization upon Receivables.    52

Section   9.5

   Insurance.    53

Section   9.6

   Maintenance of Security Interests in Vehicles.    55

 

i



--------------------------------------------------------------------------------

Section   9.7

   Custodial Arrangements.    55

Section   9.8

   Credit Scoring Methodology.    57

Section   9.9

   Reports to the Collateral Agent, the Deal Agent and the Borrower.    57

Section   9.10

   Annual Statement as to Compliance.    58

Section   9.11

   Servicing Compensation.    58

Section   9.12

   Repurchase Obligation.    59

Section   9.13

   Annual Independent Accountants’ Report.    59

Section   9.14

   Servicer Event of Default.    60

Section   9.15

   Appointment of Successor.    61

Section   9.16

   Removal of a Servicer.    61

Section   9.17

   Monthly Tape.    62

Section   9.18

   Backup Servicer.    62 Article X Termination Events    63

Section 10.1

   Termination Events.    63

Section 10.2

   Remedies.    66 Article XI Indemnification    67

Section 11.1

   Indemnities by the Loan Parties.    67

Section 11.2

   Other Costs and Expenses.    68 Article XII The Deal Agent    68

Section 12.1

   Authorization and Action.    68

Section 12.2

   Delegation of Duties.    68

Section 12.3

   Exculpatory Provisions.    69

Section 12.4

   Reliance.    69

Section 12.5

   Non-Reliance on Deal Agent.    69

Section 12.6

   Deal Agent in its Individual Capacity.    70

Section 12.7

   Successor Deal Agent.    70 Article XIII The Collateral Agent    70

Section 13.1

   Authorization and Action.    70

Section 13.2

   Delegation of Duties.    70

Section 13.3

   Exculpatory Provisions.    71

Section 13.4

   Reliance.    71

Section 13.5

   Non-Reliance on Collateral Agent.    71

Section 13.6

   Collateral Agent in its Individual Capacity.    72

Section 13.7

   Successor Collateral Agent.    72 Article XIV Assignments and Participations
   72

Section 14.1

   Assignments and Participations by VFCC.    72

Section 14.2

   Prohibition on Assignments by the Loan Parties.    72

Section 14.3

   Assignments and Participations by Lenders.    72 Article XV Security Interest
   75

Section 15.1

   Grant of Security Interest.    75

Section 15.2

   Termination after Final Payout Date.    76 Article XVI Miscellaneous    76

Section 16.1

   Waivers and Amendments.    76

Section 16.2

   Notices.    77

Section 16.3

   Protection of Collateral Agent’s Security Interest.    77

Section 16.4

   Confidentiality.    78

 

ii



--------------------------------------------------------------------------------

Section 16.5

   Bankruptcy Petition.    79

Section 16.6

   Limitation of Liability.    79

Section 16.7

   CHOICE OF LAW.    79

Section 16.8

   CONSENT TO JURISDICTION.    79

Section 16.9

   WAIVER OF JURY TRIAL.    80

Section 16.10

   Integration; Binding Effect; Survival of Terms.    80

Section 16.11

   Counterparts; Severability; Section References.    80

Section 16.12

   No Recourse to Trustee.    81

Section 16.13

   Independence of the Servicer.    81

Section 16.14

   State Business Licenses.    81

Section 16.15

   Intention to Include Electronic Chattel Paper.    81

 

Exhibits

    Exhibit I   Schedule of Receivables as of the Borrowing Date Exhibit II  
Form of Borrowing Notice Exhibit III   Form of Reduction Notice Exhibit IV  
[reserved] Exhibit V   Names of Collection Account Banks; Lockboxes and Lockbox
and Collection Accounts and Lockbox Account Banks Exhibit VI   Form of Note
Exhibit VII   [reserved] Exhibit VIII   Form of Transfer Request Exhibit IX  
Form of Periodic Report Exhibit X   Form of Borrowing Base Certificate Exhibit
XI   Form of Assignment and Acceptance Exhibit XII   [reserved] Exhibit XIII  
Agreed Upon Procedures Exhibit XIV   Form of Tri-Party Remittance Processing
Agreement (Lockbox Agreement)

 

Schedules

     Schedule A    Documents to be Delivered to the Deal Agent on or prior to
the Initial Purchase Schedule B    Commitment Amounts Schedule C    Schedule of
Representations and Warranties of the Borrower Schedule D    Perfection
Representations, Warranties and Covenants Schedule E    Representations and
Warranties of the Servicer and Servicer’s Servicing, Collection and Credit
Policies and Procedures

 

iii



--------------------------------------------------------------------------------

RECEIVABLES FUNDING AGREEMENT

This Receivables Funding Agreement, dated as of January 28, 2005 is entered into
by and among:

(a) AMERICREDIT NEAR PRIME TRUST, a Delaware statutory trust (the “Borrower”),

(b) AMERICREDIT FINANCIAL SERVICES, INC., a Delaware corporation
(“AmeriCredit”), as originator (the “Originator”) and as servicer (the
“Servicer” and, together with the Borrower, the “Loan Parties” and each, a “Loan
Party”),

(c) WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such
capacity the “Collateral Agent”) and as backup servicer (the “Backup Servicer”),

(d) AFS CONDUIT CORP., a Nevada corporation (“AFS”) and as seller (in such
capacity the “Seller”)

(e) VARIABLE FUNDING CAPITAL CORPORATION, a Delaware corporation (“VFCC”), as a
lender (“Lender”) hereunder,

(f) WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company
(together with its successors and assigns, “Wachovia Capital Markets”) as deal
agent (in such capacity, together with its successors and assigns, the “Deal
Agent”) and

(g) WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as a lender hereunder.

PRELIMINARY STATEMENTS

The Seller has acquired from the Originator certain receivables.

The Borrower has acquired from the Seller certain receivables, as to which
AmeriCredit, in its capacity as Servicer, has agreed to act as Servicer
hereunder, and desires to finance its acquisition of such receivables hereunder.

The Lenders, subject to the terms and conditions set forth in this Agreement,
agree to make loans to the Borrower secured by certain receivables and other
assets of the Borrower.

Wells Fargo Bank, National Association has been requested and is willing to act
as Collateral Agent on behalf of the Secured Parties in accordance with the
terms hereof.

Wachovia Capital Markets has been requested and is willing to act as Deal Agent
on behalf of VFCC and its assigns in accordance with the terms hereof.

 



--------------------------------------------------------------------------------

Article I

Definitions and Interpretation

Section 1.1 Definitions.

As used in this Agreement, the following terms have the following meanings:

Accepted Servicing Practices: Those customary and usual procedures of
institutions which service motor vehicle retail installment sales contracts and,
to the extent more exacting, the degree of skill and attention that the Servicer
exercises from time to time with respect to all comparable motor vehicle
receivables that it services for itself or others; provided, however, that so
long as AmeriCredit is the Servicer, such practices shall be those described in
Schedule E hereto as amended from time to time in accordance with Section 9.2.

Account: Each of the Collection Account and the Reserve Account.

Account Control Agreement: The Account Control Agreement, dated as of
January 28, 2005, among the Borrower, Wachovia Capital Markets, as Agent, and
Wells Fargo, as Collateral Agent, Collection Account Bank and Reserve Account
Bank, as amended, supplemented or otherwise modified from time to time.

Accountant’s Report: As defined in Section 9.13.

Additional Amount: As defined in Section 4.5(a).

Adjusted Equity: With respect to AmeriCredit Corp., at any time and determined
in accordance with GAAP, the net worth of AmeriCredit Corp. at such time less
the sum of (i) the intangible assets of AmeriCredit Corp. at such time and
(ii) interest-only receivables of AmeriCredit Corp. from securitization trusts
offset by any related interest rate swap valuation, adjusted for taxes (based on
the effective tax rate as presented in the most recent report on Form 10-K or
periodic report on Form 10-Q, as applicable, filed by AmeriCredit Corp. with the
Securities and Exchange Commission) at such time.

Advance Rate: On any day during the Revolving Period, one hundred percent
(100%) minus the Initial Overcollateralization Percentage.

Adverse Claim: A lien, security interest, pledge, charge or encumbrance, or
similar right or claim of any Person (other than the Collateral Agent).

AFS: As defined in the preamble.

Affected Party: As defined in Section 4.4(a).

Affiliate: With respect to any specified Person, any other Person controlling or
controlled by or under common control with such Person. For purposes of this
definition “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

2



--------------------------------------------------------------------------------

Aggregate Commitment: On any day, the aggregate of the Commitments on such day.

Agreement: This Receivables Funding Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

Alternate Base Rate: As of any date of determination, a rate per annum equal to
the greater of (i) the Prime Rate on such day and (ii) one-half of one percent
(0.50%) above the Federal Funds Effective Rate on such day (for purposes of
determining the Alternate Base Rate for any day, changes in such Prime Rate or
such Federal Funds Effective Rate shall be effective on the date of each such
change).

AmeriCredit: As defined in the preamble.

AmeriCredit Corp.: AmeriCredit Corp., a Texas corporation and its successors and
assigns.

AmeriCredit Score: With respect to a Receivable at any time, the credit score
for the related Obligor at such time, determined in accordance with the
Servicing Collection and Credit Policy and Procedures (as in effect from time to
time).

Amount Financed: With respect to a Receivable, the aggregate amount advanced
under such Receivable toward the purchase price of the Financed Vehicle and any
related costs, including amounts advanced in respect of accessories, insurance
premiums (excluding premiums on Force-Placed Insurance), service and warranty
contracts, other items customarily financed as part of retail automobile
installment sale contracts or promissory notes, and related costs.

Annual Percentage Rate or APR: With respect to any Receivable, the annual
percentage rate of finance charges or service charges, as stated in the related
Contract.

Assignment and Acceptance: As defined in Section 14.3(d).

Authorized Officer: With respect to any Person, its chairman, president,
executive vice president, senior vice president, vice president, corporate
controller, treasurer, any assistant treasurer, corporate secretary or chief
financial officer.

Auto Loan Purchase and Sale Agreement: Any agreement between a Third-Party
Lender and AmeriCredit relating to the acquisition of Receivables from a
Third-Party Lender by AmeriCredit.

Available Collections: With respect to each Payment Date, all Collections
received, from whatever source, during or with respect to the immediately
preceding Collection Period.

Backup Servicer: As defined in the preamble.

Backup Servicing Fee: $3,000 per month.

 

3



--------------------------------------------------------------------------------

Bankruptcy Code: The Bankruptcy Code, 11 U.S.C. § 101, et seq., as amended.

Base Rate: On any day, a fluctuating rate of interest per annum equal to the per
annum rate of interest announced by Wachovia as its “base rate”, “prime rate” or
“base rate of interest”.

Board of Directors: The governing body of a corporation, elected by the
shareholders to establish corporate policy, appoint executive officers, and make
major business and financial decisions.

Borrower: As defined in the preamble.

Borrowing Base: On any date of determination, the product of (A) the excess of
(i) the Net Receivables Balance on such day over (ii) the aggregate Dealer
Concentrations on such day and (B) 100% minus the Minimum Required
Overcollateralization Percentage.

Borrowing Base Confirmation: As defined in Section 7.1(n).

Borrowing Base Deficit: On any date of determination, an amount equal to the
excess, if any, of (i) the Net Investment over (ii) the Borrowing Base.

Borrowing Date: Any Business Day occurring during the Revolving Period on which
the Borrower, in accordance with the terms hereof, requests a Loan to be made
hereunder.

Borrowing Notice: As defined in Section 2.2.

Breakage Costs: As defined in Section 4.3(a).

Business Day: Any day except a day (i) which is a Saturday or a Sunday or
(ii) on which commercial banks in New York, New York, Minneapolis, Minnesota,
Charlotte, North Carolina or Fort Worth, Texas are authorized or obligated by
law or executive order to be closed.

Change of Control: With respect to any specified Person, any change resulting
when an Unrelated Person or any Unrelated Persons, acting together, that would
constitute a Group together with any Affiliates or Related Persons thereof (in
each case also constituting Unrelated Persons) shall at any time either
(i) Beneficially Own more than thirty percent (30%) of the aggregate voting
power of all classes of Voting Stock of AmeriCredit Corp. or (ii) succeed in
having sufficient of its or their nominees elected to the Board of Directors of
AmeriCredit Corp. such that such nominees when added to any existing director
remaining on the Board of Directors of AmeriCredit Corp. after such election who
is an Affiliate or Related Person of such Person or Group, shall constitute a
majority of the Board of Directors of AmeriCredit Corp. As used herein,
(a) “Beneficially Own” shall mean “beneficially own” as defined in Rule 13d-3 of
the Exchange Act, or any successor provision thereto; provided, however, that,
for purposes of this definition, a Person shall not be deemed to Beneficially
Own securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates until such tendered
securities are accepted for purchase or exchange; (b) “Group” shall mean a
“group” for purposes of Section 13(d) of the Exchange Act; (c) “Unrelated
Person” shall mean at any time any Person other than AmeriCredit Corp. or any of
its Subsidiaries, any of the shareholders of AmeriCredit Corp. on the Closing
Date and other than any trust for any employee benefit plan of AmeriCredit Corp.
or any of its Subsidiaries; (d) “Related Person” of any Person shall mean

 

4



--------------------------------------------------------------------------------

any other Person owning (1) five percent (5%) or more the outstanding common
stock of such Person or (2) five percent (5%) or more of the Voting Stock of
such Person; and (e) “Voting Stock” of any Person shall mean the capital stock
or other indicia of equity rights of such Person which at the time has the power
to vote for the election of one or more members of the Board of Directors (or
other governing body) of such Person.

Close of Business: On any date, 5:00 p.m., New York time, on such date, or such
other time on such date as the Borrower and the Collateral Agent may agree.

Closing Date: January 28, 2005.

Code: The Internal Revenue Code of 1986, as amended from time to time, and
Treasury Regulations promulgated thereunder.

Collateral: The Receivables and Related Security.

Collateral Agent: Wells Fargo Bank, National Association.

Collateral Agent Fee: $10,000 per annum, payable annually in advance on the
Closing Date and each anniversary of the Closing Date.

Collateral Insurance: As defined in Section 9.5(a).

Collection Account: The bank account designated as such and maintained at the
Collection Account Bank pursuant to Section 3.6.

Collection Account Bank: Wells Fargo Bank, National Association.

Collection Period: With respect to a Payment Date, the period from and including
the first day of the month preceding the month in which such Payment Date occurs
(or, with respect to the first Payment Date, the Closing Date) to and including
the last day of the month preceding the month of such Payment Date. Each
Collection Period shall consist of a calendar month.

Collection Period Net Spread: For any Collection Period, the percentage equal to
(a) the weighted average APR of the Eligible Receivables as of the last day of
such Collection Period minus (b) the sum of (i) the Servicing Fee Rate, (ii) the
Program Fee Rate and (iii) the CP Rate for such Collection Period; provided that
if, on the last day of any Collection Period there are no Receivables with which
to measure the weighted average APR in accordance with clause (a), then the APR
used to calculate the Collection Period Net Spread shall be the APR on the last
preceding date during such Collection Period, if any, on which Receivables were
owned by the Borrower.

Collections: With respect to any Receivable, all funds (i) received by the
Originator, the Seller, the Servicer or the Borrower from or on behalf of the
related Obligors in payment of any amounts owed (including, without limitation,
principal, finance charges, late fees, interest and all other amounts and
charges) in respect of such Receivable from and after the related Transfer Date,
(ii) applied to such amounts owed by such Obligors (including, without
limitation, through the liquidation of Collateral or insurance payments or

 

5



--------------------------------------------------------------------------------

proceeds on account of any casualty loss with respect to any collateral or
property of the Obligor or any other party directly or indirectly liable for
payment of such Receivable and available to be applied thereon), (iii) any
amounts received by the Originator, the Seller, the Servicer or the Borrower
from the sale or liquidation of the Receivables from and after the related
Transfer Date or (iv) received by the Seller, the Servicer or the Originator in
respect of Receivables on and after the related Transfer Date in respect of any
Receivable that is purchased or repurchased from the Borrower pursuant to the
Receivables Purchase Agreement.

Commercial Paper Notes: Short-term promissory notes issued or to be issued by
VFCC.

Commitment: The commitment of a Committed Lender to make Loans in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
on Schedule B to this Agreement.

Commitment Fee: As defined in the Fee Letter.

Commitment Termination Date: January 27, 2006 or such later date as the Borrower
may request in writing and as to which the Deal Agent and each Lender may agree
to (in each of their sole discretions), as evidenced in a written notice to the
Borrower.

Committed Lender: Initially, Wachovia and any other Lender who, subject to
AmeriCredit’s consent, commits to provide Loans hereunder.

Conduit Assignee: Any commercial paper conduit administered by the Deal Agent or
any of its affiliates.

Contract: A motor vehicle retail installment sales contract.

CP Rate: For any day during any Interest Period, the per annum rate equivalent
to the weighted average of the per annum rates paid or payable by VFCC from time
to time as interest on or otherwise (taking into consideration any incremental
carrying costs associated with short-term promissory notes issued by VFCC
maturing on dates other than those certain dates on which VFCC is to receive
funds) in respect of the promissory notes issued by VFCC that are allocated, in
whole or in part, by the Deal Agent (on behalf of VFCC) to fund or maintain any
Loan during such period, as determined by the Deal Agent (on behalf of VFCC) and
reported to the Borrower, which rates shall reflect and give effect to (i) the
commissions of placement agents and dealers in respect of such promissory notes,
to the extent such commissions are allocated, in whole or in part, to such
promissory notes by the Deal Agent (on behalf of VFCC) and (ii) other borrowings
by VFCC, including, without limitation, borrowings to fund small or odd dollar
amounts that are not easily accommodated in the commercial paper market.

Cram Down Loss: With respect to a Receivable that has not become a Liquidated
Receivable, if a court of appropriate jurisdiction in a proceeding related to an
Insolvency Event shall have issued an order reducing the amount owed on a
Receivable or otherwise modifying or restructuring the Scheduled Receivable
Payment to be made on a Receivable, an amount equal to (i) the excess of the
Principal Balance of such Receivable immediately prior to such order over the
Principal Balance of such Receivable as so reduced and/or (ii) if such court
shall have issued an order reducing the effective rate of interest on such
Receivable, the excess of the

 

6



--------------------------------------------------------------------------------

Principal Balance of such Receivable immediately prior to such order over the
net present value (using as the discount rate equal to the higher of the APR on
such Receivable or the rate of interest, if any, specified by the court in such
order) of the Scheduled Receivable Payments as so modified or restructured. A
“Cram Down Loss” shall be deemed to have occurred on the date of issuance of
such order.

Cumulative Net Losses: With respect to a Static Pool, the positive difference,
determined as of the last day of each Collection Period, between (i) the sum of
(A) the aggregate principal balance of all Receivables that became Liquidated
Receivables related to such Static Pool during each Collection Period that has
been completed since such Static Pool was established plus (B) aggregate Cram
Down Losses related to such Static Pool as of such day minus (ii) Liquidation
Proceeds received with respect to the Receivables described in clause
(i) related to such Static Pool as of such day.

Cumulative Net Loss Ratio: For any Static Pool, the ratio, calculated as of the
last day of each Collection Period and expressed as a percentage, equal to
(i) the Cumulative Net Losses for such Static Pool divided by (ii) the aggregate
initial principal balance of all Receivables comprising the related Static Pool.

Custodian: AmeriCredit.

Deal Agent: As defined in the preamble.

Deal Agent’s Account: The account of the Deal Agent, number 2000002391825, at
Wachovia Bank, National Association.

Dealer: With respect to any Receivable, an automobile dealer that sold the
related Financed Vehicle to the related Obligor and that originated and assigned
the respective Receivable to AmeriCredit under a Dealer Agreement or pursuant to
a Dealer Assignment.

Dealer Agreement: Any agreement between a Dealer and AmeriCredit relating to the
acquisition of Receivables from a Dealer by AmeriCredit.

Dealer Assignment: With respect to a Receivable, the assignment executed by a
Dealer conveying such Receivable to AmeriCredit.

Dealer Concentrations: On any date of determination, the sum of, for each
Dealer, the amount of by which the aggregate Principal Balances of all
Receivables acquired from such Dealer exceeds 10% of the aggregate Principal
Balance of all Receivables.

Delinquency Ratio: The ratio, calculated as of the last day of each Collection
Period, expressed as a percentage, equal to (i) the Net Receivables Balance on
such date of all Receivables with respect to which more than 10% of a scheduled
payment is more than sixty (60) days past due (excluding a Receivable for which
the Financed Vehicle has been repossessed and the proceeds thereof have not been
realized by the Servicer) divided by (ii) the Net Receivables Balance of all
Receivables on the first day of such Collection Period.

 

7



--------------------------------------------------------------------------------

Delinquent Receivable: Each Receivable (other than a Liquidated Receivable) with
respect to which more than 10% of a Scheduled Receivable Payment is more than
sixty (60) days past due (excluding a Receivable for which the Financed Vehicle
has been repossessed and the proceeds thereof have not been realized by the
Servicer).

Dollar(s) and $: Lawful money of the United States of America.

EBITDA: For any specified Persons and its consolidated Subsidiaries and any
specified period the revenues (or losses) of such Person, minus associated costs
(excluding Interest Expense, income taxes, depreciation and amortization),
determined in each case on a consolidated basis in accordance with GAAP.

Electronic Ledger: The electronic master record of the retail installment sales
contracts or installment loans of the Servicer.

Eligible Assignee: A commercial bank having a combined capital and surplus of at
least $250,000,000 with a rating of its (or its holding company’s) short-term
securities equal to or higher than (i) A-1 by S&P and (ii) P-1 by Moody’s.

Eligible Deposit Account: A segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any one of the states thereof or the District of Columbia
(or any domestic branch of a foreign bank), having corporate trust powers and
acting as trustee for funds deposited in such account, so long as any of the
securities of such depository institution have a credit rating from each Rating
Agency in one of its generic rating categories which signifies investment grade.

Eligible Investments: Any book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States of America;

(b) demand deposits, time deposits or certificates of deposit of any depository
institution or trust company incorporated under the laws of the United States of
America or any state thereof or the District of Columbia (or any domestic branch
of a foreign bank) and subject to supervision and examination by federal or
state banking or depository institution authorities (including depository
receipts issued by any such institution or trust company as custodian with
respect to any obligation referred to in clause (a) above or portion of such
obligation for the benefit of the holders of such depository receipts);
provided, however, that at the time of the investment or contractual commitment
to invest therein (which shall be deemed to be made again each time funds are
reinvested following each Payment Date), the commercial paper or other
short-term senior unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) of such depository institution or trust company
shall have a credit rating from Standard & Poor’s of A-1+ and from Moody’s of
Prime-1;

 

8



--------------------------------------------------------------------------------

(c) commercial paper and demand notes investing solely in commercial paper
having, at the time of the investment or contractual commitment to invest
therein, a rating from Standard & Poor’s of A-1+ and from Moody’s of Prime-1;

(d) investments in money market funds having a rating from Standard & Poor’s of
AAA-m or AAAm-G and from Moody’s of Aaa (including funds for which the
Collection Account Bank or any of its Affiliates is an investment manager or
advisor);

(e) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above;

(f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
referred to in clause (b) above;

(g) any other investment satisfactory to the Deal Agent in its sole discretion;
and

(h) cash denominated in United States dollars.

Eligible Receivable: Any Receivable as to which each of the representations and
warranties set forth in Schedule C is true as of the date or dates specified in
such Schedule C.

ERISA: The U.S. Employee Retirement Income Security Act of 1974, as amended from
time to time.

ERISA Event: (i) a Reportable Event with respect to a Pension Plan; (ii) a
withdrawal by the Originator or any of its affiliates from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA; (iii) a complete or partial withdrawal by the Originator or any of its
Affiliates from a Multiemployer Plan or notification that a Multiemployer Plan
is in reorganization; (iv) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; or (v) an event or condition which might reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan.

Exchange Act: The United States Securities and Exchange Act of 1934, as amended.

Facility Fee: As defined in the Fee Letter.

Facility Fee Rate: As defined in the Fee Letter.

Facility Limit: $150,000,000.

 

9



--------------------------------------------------------------------------------

Federal Funds Effective Rate: For any day for any period, a fluctuating interest
rate per annum for each day during such period equal to (i) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve system arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (ii) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:30
a.m. (New York City time) for such day on such transactions received by Wachovia
from three federal funds brokers of recognized standing selected by it.

Federal Reserve Bank: A national banking association of the United States
Federal Reserve System.

Fee Letter: The fee letter, dated as of the date hereof, by and among VFCC, as a
Lender, Wachovia Capital Markets, as the Deal Agent, Wells Fargo Bank, as the
Collateral Agent, the Trust, as Borrower, AFS, as the Seller, AmeriCredit, as
the Servicer and the Originator, as the same may be amended, modified,
supplemented, waived, restated and/or replaced from time to time.

Fees: All fees and other amounts payable by the Borrower pursuant to the Fee
Letter.

FICO Score: A number representing the auto industry adjusted credit score
obtained from a national credit reporting agency (for example, Trans Union,
Experian or Equifax) for a natural person seeking to obtain financing secured by
a motor vehicle.

Filing: As defined in Schedule D.

Final Payout Date: The date, on or following the Termination Date, on which all
Obligations hereunder have been indefeasibly paid in full in cash.

Financed Vehicle: In respect of a Receivable an automobile, a light-duty truck
or van or a minivan, together with all accessions thereto, securing an Obligor’s
indebtedness under the respective Receivable.

Fiscal Quarter: Any quarter in a Fiscal Year.

Fiscal Year: Any period of twelve consecutive calendar months ending on June 30
(in the case of AmeriCredit Corp., AmeriCredit or the Seller) or December 31 (in
the case of the Borrower).

Force-Placed Insurance: As defined in Section 9.5(b).

Form 10-K and Form 10-Q: Have the meanings given to such terms in the Exchange
Act.

Funding Account: The account of the Borrower, number 16902902, at Wells Fargo
Bank, National Association.

GAAP: On any date, generally accepted accounting principles as in effect in the
United States at such time, consistently applied.

 

10



--------------------------------------------------------------------------------

Governmental Authority: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator.

Grant: To mortgage, pledge, bargain, warrant, alienate, remise, release, convey,
assign, transfer, create, grant a lien upon and a security interest in and right
of set-off against, deposit, set over and confirm pursuant to this Agreement. A
Grant of the Collateral or of any other agreement or instrument shall include
all rights, powers and options (but none of the obligations) of the granting
party thereunder, including the immediate and continuing right to claim for,
collect, receive and give receipt for principal and interest payments in respect
of the Collateral and all other moneys payable thereunder, to give and receive
notices and other communications, to make waivers or other agreements, to
exercise all rights and options, to bring proceedings in the name of the
granting party or otherwise and generally to do and receive anything that the
granting party is or may be entitled to do or receive thereunder or with respect
thereto.

Increased Costs: As defined in Section 4.4(a).

Indebtedness: As defined in Section 9.14(a)(vi).

Indemnified Amounts: As defined in Section 11.1.

Indemnified Party: As defined in Section 11.1.

Independent Accountants: As defined in Section 9.13.

Independent Director: A director of a company or corporation (a) who shall at no
time be, or have been, or have any relative who is or at any time has been, a
director, officer, stockholder, customer, partner, creditor or supplier of, be
employed by, or hold or held at any time (directly or indirectly) any beneficial
economic interest in the company or any Affiliate thereof (excluding such
director’s position as an Independent Director and any compensation received by
such director in such capacity; and provided, further, that the Independent
Director may also be an “independent director” of any other special purpose
corporations affiliated with the company), and (b) who shall at no time be, or
have been, a director, officer, stockholder, customer, partner, creditor or
supplier of, be employed by, or hold or held at any time (directly or
indirectly) any beneficial economic interest in any person holding (directly or
indirectly) a beneficial economic interest in the company or any Affiliate
thereof. “Affiliate” as used in this definition shall mean any entity other than
the company (i) which owns beneficially (directly or indirectly), 5% or more of
the outstanding shares of voting securities of the company, or (ii) of which 5%
or more of the outstanding shares of its voting securities is owned beneficially
(directly or indirectly) by any entity described in clause (i) above, or
(iii) which is controlled by an entity described in clause (i) above, as the
term “control” is defined under Section 230.405 of the Rules and Regulations of
the Securities and Exchange Commission, 17 C.F.R. Section 230.405.

Initial Overcollateralization Percentage: 4.0%.

Insolvency Event: With respect to a specified Person, (a) the filing of a
petition against such Person or the entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of such Person or any
substantial part of its property in an

 

11



--------------------------------------------------------------------------------

involuntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator, or similar official for
such Person or for any substantial part of its property, or ordering the
winding-up or liquidation or such Person’s affairs, and such petition, decree or
order shall remain unstayed and in effect for a period of sixty (60) consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable federal or state bankruptcy, insolvency or other similar law now or
hereafter in effect, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such law, or the consent by such Person
to the appointment of or taking possession by, a receiver, liquidator, assignee,
custodian, trustee, sequestrator, or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.

Insurance Add-On Amount: As defined in Section 9.5(c).

Insurance Policy: With respect to a Receivable, any insurance policy benefiting
the holder of the Receivable providing loss or physical damage, credit life,
credit disability, theft, mechanical breakdown or similar coverage with respect
to the Financed Vehicle or the Obligor.

Interest: For any Interest Period relating to Loans made by a Lender or funded
by a Liquidity Provider, an amount equal to the product of the applicable
Interest Rate for each such Loan multiplied by the principal of such Loan for
each day elapsed during such Interest Period, annualized on a 360-day basis.

Interest Expense: With respect to AmeriCredit Corp., on a consolidated basis and
for any period, AmeriCredit Corp.’s interest expense during such period for
money borrowed (exclusive of any such interest expense on any “off-balance
sheet” securitizations or “off-balance sheet” warehouse facilities), calculated
in accordance with GAAP.

Interest Period: For any Loan:

(i) if Interest for such Loan is calculated on the basis of the LIBO Rate, a
period of one, two, three or six months, or such other period as may be mutually
agreeable to the Deal Agent and the Borrower, commencing on a Business Day
selected by the Deal Agent pursuant to this Agreement. Such Interest Period
shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Interest Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Interest Period shall end on the last Business Day of
such succeeding month;

(ii) if Interest for such Loan is calculated on the basis of the Alternate Base
Rate, a period of one (1) Business Day; or

(iii) if Interest for such Loan is calculated on the basis of the CP Rate, a
period, with respect to any Payment Date equal to the related Collection Period;

 

12



--------------------------------------------------------------------------------

provided, however, that if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day; provided further, however, that in the case of Interest Periods
corresponding to the LIBO Rate, if such next succeeding Business Day falls in a
new month, such Interest Period shall end on the immediately preceding Business
Day.

In the case of any Interest Period for any Loan which commences before the
occurrence of a Termination Event and would otherwise end on a date occurring
after the occurrence of such Termination Event, such Interest Period shall end
on the date such Termination Event occurs. The duration of each Interest Period
which commences after the occurrence of a Termination Event shall be of such
duration as selected by the Deal Agent.

Interest Rate: With respect to each Loan or portion thereof (i) made by a
Committed Lender, the applicable LIBO Rate or the applicable Alternate Base
Rate, as applicable, (ii) made by VFCC, to the extent that VFCC has funded such
Loan or portion thereof under the Liquidity Agreement, the applicable LIBO Rate
or the applicable Alternate Base Rate, as applicable, (iii) made by VFCC, to the
extent that VFCC has funded such Loan or portion thereof with Commercial Paper
Notes, the CP Rate and (iv) outstanding on and after the occurrence of a
Termination Event, the Prime Rate plus 3.00%.

Interest Rate Hedge Assignment Acknowledgement: Any assignment of the Borrower’s
rights under a Qualifying Hedge Agreement, including without limitation any
consent to assignment thereof provided for in the terms of such Qualifying Hedge
Agreement, in each case, in form and substance satisfactory to the Deal Agent.

Interest Rate Hedge Provider: Any financial institution having a short-term,
unsecured debt rating of at least A-1 by S&P and P-1 by Moody’s and that is
reasonably acceptable to the Deal Agent.

Internal Revenue Service: The United States Internal Revenue Service.

Lenders: Collectively VFCC and the Committed Lenders.

LIBO Rate: For any Interest Period, the rate per annum determined on the basis
of the offered rate for deposits in U.S. Dollars of amounts equal or comparable
to the principal amount of the related Loan offered for a term comparable to
such Interest Period, which rates appear on a Bloomberg L.P. terminal, displayed
under the address “US0001M <Index> Q <Go>“ effective as of 11:00 a.m. (London
time), two (2) Business Days prior to the first day of such Interest Period,
provided that if no such offered rates appear on such page, the LIBO Rate for
such Interest Period will be the arithmetic average (rounded upwards, if
necessary, to the next higher 1/100th of 1%) of rates quoted by not less than
two major banks in New York, New York, selected by the Deal Agent, at
approximately 10:00 a.m. (New York City time), two (2) Business Days prior to
the first day of such Interest Period, for deposits in U.S. Dollars offered by
leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Loan, divided by one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against Wachovia in respect of
“Eurocurrency liabilities”, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Interest Period. The LIBO Rate shall be rounded, if
necessary, to the next higher 1/100th of 1%.

 

13



--------------------------------------------------------------------------------

Lien: A security interest, lien, charge, pledge, equity, or encumbrance of any
kind, other than tax liens, mechanics’ liens and any liens that attach to the
respective Receivable by operation of law as a result of any act or omission by
the related Obligor.

Lien Certificate: With respect to a Financed Vehicle, an original certificate of
title, certificate of lien or other notification issued by the Registrar of
Titles of the applicable state to a secured party which indicates that the lien
of the secured party on the Financed Vehicle is recorded on the original
certificate of title. In any jurisdiction in which the original certificate of
title is required to be given to the Obligor, the term “Lien Certificate” shall
mean only a certificate or notification issued to a secured party. For Financed
Vehicles registered in certain states, the “Lien Certificate” may consist of
notification of an electronic recordation by either a third-party service
provider or the relevant Registrar of Titles of the applicable state, which
notification states that the lien of the secured party on the Financed Vehicles
is recorded on the original certificate of title for such Financed Vehicle on
the electronic lien and title system of the applicable state.

Liquidated Receivable: With respect to any Collection Period, a Receivable
(i) as to which ninety (90) days have elapsed since the Servicer repossessed the
Financed Vehicle provided, however, that in no case shall 10% or more of a
Scheduled Receivables Payment have become 210 or more days delinquent in the
case of a repossessed Financed Vehicle, (ii) as to which the Servicer has
determined in good faith that all amounts it expects to recover have been
received, (iii) as to which the Servicer has received notification that the
Obligor is the subject of a current bankruptcy proceeding or (iv) as to which
10% or more of a Scheduled Receivables Payment shall have become 120 or more
days delinquent, except in the case of a repossessed Financed Vehicle.

Liquidation Expenses: Expenses that are incurred by the Servicer or any
Subservicer in connection with the liquidation of any Receivable or related
collateral, if any, such expenses including, without limitation, legal fees and
expenses and any unreimbursed amount expended by such Servicer or Subservicer
pursuant to Section 9.4 respecting the related Receivable.

Liquidation Proceeds: Cash realized with respect to a Liquidated Receivable or
related collateral, if any, (whether through sale or otherwise) net of any
related Liquidation Expenses.

Liquidity: With respect to any date, (A) unrestricted cash on such date (after
giving effect to any repurchase of stock on such date) and (B) amounts available
to be drawn under the credit facilities of AmeriCredit Corp. and its
consolidated subsidiaries, including amounts available to be drawn hereunder, so
long as AmeriCredit Corp. and its consolidated subsidiaries can satisfy all
conditions precedent to borrowing such amounts under such facilities.

Liquidity Agent: Wachovia as liquidity agent under the Liquidity Agreement.

 

14



--------------------------------------------------------------------------------

Liquidity Agreement: The Liquidity Purchase Agreement, dated as of the date
hereof, by and among VFCC, the Liquidity Providers, Wachovia as the Liquidity
Agent and the Deal Agent, as amended, supplemented or otherwise modified from
time to time.

Liquidity Provider: The financial institutions as are, or may become, parties to
the Liquidity Agreement, as lenders thereunder.

Loan: Any loan made by a Lender to the Borrower pursuant to this Agreement
(including, without limitation, any such Loan that is funded in whole or in part
under the Liquidity Agreement).

Loan Party: As defined in the preamble.

Lockbox Account: An account maintained on behalf of the Collateral Agent by the
Lockbox Account Bank pursuant to Section 9.3.

Lockbox Account Bank: A depository institution named by the Servicer and
acceptable to the Deal Agent, such institution initially to be JPMorgan Chase
Bank, NA.

Lockbox Agreement: The Tri-Party Remittance Processing Agreement, dated as of
January 28, 2005, by and among AmeriCredit, JPMorgan Chase Bank, NA and the
Collateral Agent, as such agreement may be amended or supplemented from time to
time, unless the Collateral Agent shall cease to be a party thereunder, or such
agreement shall be terminated in accordance with its terms, in which event
“Lockbox Agreement” shall mean such other agreement, in form and substance
acceptable to the Deal Agent, among the Servicer, the Collateral Agent and the
Lockbox Account Bank.

LTV: For any Contract, the percentage equivalent, determined as of the date such
Contract was entered into, of a fraction the numerator of which is equal to the
Amount Financed under such Contract and the denominator of which is equal to
(i) in the case of a Financed Vehicle that has not been previously titled, the
manufacturer’s suggested retail price of such Financed Vehicle and (ii) in the
case of a Financed Vehicle that is a used vehicle, the wholesale value of such
Financed Vehicle as set forth in the Valuation Source.

Managed Assets: As of any date, the aggregate outstanding balance of all
receivables (whether or not thereafter sold or disposed of) that are serviced by
the Servicer or any of its Affiliates as of such date, but excluding receivables
in which neither the Servicer nor any of its Affiliates has any direct or
indirect beneficial interest, calculated in a manner consistent with the
components of “managed receivables” in the most recent reports on Form 10-K or
Form 10-Q filed by AmeriCredit Corp.

Maturity Date: The earlier to occur of (i) the date that is seventy-two
(72) months after the Termination Date and (ii) the date on which a Termination
Event occurs.

Minimum Required Overcollateralization Percentage: On any day prior to the
occurrence of an Overcollateralization Increase Event, 6.0% and after the
occurrence of an Overcollateralization Increase Event, 10%.

 

15



--------------------------------------------------------------------------------

Monthly Extension Rate: For any Collection Period, the fraction expressed as a
percentage, calculated as of the last day of such Collection Period, the
numerator of which is the aggregate Principal Balance of all Receivables whose
payments were extended during the related Collection Period and the denominator
of which is the aggregate Principal Balance of all Receivables as of the close
of business on the last day of such related Collection Period.

Monthly Principal Payment Amount: On (i) any Payment Date during the Revolving
Period, the amount, if any, necessary to reduce the Net Investment as of the
last day of the related Collection Period to the Borrowing Base as of the last
day of the related Collection Period; provided, however, that the Monthly
Principal Payment Amount for any such Payment Date shall not exceed the funds
available for distribution pursuant to clause (vi) of Section 3.3(a), (ii) any
Payment Date following the termination of the Revolving Period but prior to the
occurrence of a Termination Event, an amount equal to the amount necessary to
maintain the Minimum Overcollateralization Percentage as of the last day of the
related Collection Period; provided, however, that the Monthly Principal Payment
Amount for any such Payment Date shall not exceed the funds available for
distribution pursuant to clause (vi) of Section 3.3(a) and (iii) the Maturity
Date, the Net Investment outstanding on such date.

Monthly Schedule of Receivables: As defined in Section 9.9.

Moody’s: Moody’s Investors Service, Inc. and its successors and assigns.

Multiemployer Plan: As defined in Sections 4001(a)(3) of ERISA.

Net Investment: On any date of determination, the principal amount of all Loans
made hereunder minus the aggregate Monthly Principal Payment Amounts received
and applied by the Lender to reduce the Net Investment.

Net Receivables Balance: On any date of determination, the sum of (i) the
aggregate Principal Balance of the Eligible Receivables on such day and (ii) the
amount of Collections representing payments of principal received on the
Receivables and that are on deposit in the Collection Account on such date of
determination.

Net Spread: For any Collection Period, the percentage, calculated as of the last
day of such Collection Period, equal to the three-month average of Collection
Period Net Spread for such Collection Period and each of the two (2) immediately
preceding Collection Periods; provided, however, that for the first Collection
Period, the Net Spread shall be equal to the Collection Period Net Spread for
such Collection Period and for the second Collection Period, the Net Spread
shall be equal to the two month average of the Collection Period Net Spread for
such Collection Period and the preceding Collection Period; provided, further,
if the Net Investment was zero on each day during any one or more Collection
Periods that would otherwise be included in the calculation of “Net Spread” for
a particular period, the Collection Period Net Spread for such Collection Period
or Collection Periods during which such Net Investment was zero shall be
excluded from this calculation and the Collection Period Net Spread for the most
recent preceding Collection Period or Collection Periods, as necessary, shall be
used instead.

Note: As defined in Section 2.3.

 

16



--------------------------------------------------------------------------------

Obligations: As defined in Section 3.1.

Obligor: With respect to any Receivable, the purchaser and any co-purchasers of
the related Financed Vehicle and each other Person obligated to make payments
under such Receivable.

Officer’s Certificate: A written certificate signed by an Authorized Officer of
the Originator, the Seller, the Borrower or the Servicer, as applicable.

Opinion of Counsel: A written opinion of counsel (such counsel to be reasonably
acceptable to the Deal Agent) in form and substance satisfactory to the Deal
Agent.

Originator: AmeriCredit Financial Services, Inc.

Overcollateralization Increase Event: As of any date of determination, any of
the following events has occurred and is continuing:

(i) the three-month average of the Delinquency Ratio exceeds 3.5%; or

(ii) the three-month average of the Monthly Extension Rate exceeds 2.0% and the
Servicer shall not have exercised its Repurchase Obligation such that, after
giving effect to the exercise of such Repurchase Obligation, the three-month
average of the Monthly Extension Rate is equal to or less than 2.0%; or

(iii) the Cumulative Net Loss Ratio for any Static Pool for any Collection
Period, exceeds the percentage set forth opposite the applicable number of
months since the Transfer Date of first Receivable included in such Static Pool
to the Borrower:

 

   

Seasoning

in Months

  

Cumulative Net

Loss Ratio

      1-3    0.44%     4-6    0.75%     7-9    1.28%     10-12    1.75%    
13-15    2.56%     16-18    3.00%     19-21    3.84%     22-24    4.50%    
25-30    5.32%     31-36    6.80%     37-42    7.20%     43-48    7.60%    
49-54    7.80%     55+    8.00%  

(iv) the weighted average FICO Score of all Eligible Receivables is less than
630;

 

17



--------------------------------------------------------------------------------

(v) the weighted average AmeriCredit Score of all Eligible Receivables is less
than 245;

(vi) the Net Spread is less than 5.25%; or

(vii) as of the second immediately preceding Payment Date, the amount in the
Reserve Account was less than the Required Reserve Account Amount, and such
deficiency was not cured on or prior to the immediately preceding Payment Date.

Owner Trustee: Wilmington Trust Company, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement, its successors in interest or
any successor Owner Trustee under the Trust Agreement.

Payment Date: The 15th day of each month (beginning March 15, 2005) or, if such
day is not a Business Day, the next succeeding Business Day.

PBGC: The Pension Benefit Guaranty Corporation, or any successor thereto.

Pension Plan: A pension plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA.

Perfection Representations: The representations, warranties and covenants set
forth in Schedule D attached hereto.

Periodic Report: A report substantially in the form set forth in Exhibit IX.

Person: An individual, partnership, corporation, limited liability company,
joint stock company, trust, unincorporated association, joint venture,
government or any agency or political subdivision thereof or any other entity.

Plan: At any time, an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code.

Pre-Computed Receivable: Any Receivable under which the portion of a payment
allocable to earned interest (which may be referred to in the related Receivable
as an add-on finance charge) and the portion allocable to the Amount Financed is
determined according to the sum of periodic balances or the sum of monthly
balances or any equivalent method or are monthly actuarial receivables.

Prime Rate: On any day, the rate announced by Wachovia as its prime rate in the
United States, such rate to change as and when such designated rate changes. The
Prime Rate is not intended to be the lowest rate of interest charged by Wachovia
in connection with extensions of credit to debtors.

Principal Balance: With respect to any Receivable, as of any date, the sum of
(x) the Amount Financed minus (i) that portion of all amounts received on or
prior to such date and allocable to principal in accordance with the terms of
the Receivable and (ii) any Cram Down Loss in respect of such Receivable plus
(y) the accrued and unpaid interest on such Receivable.

 

18



--------------------------------------------------------------------------------

Program Document: Any management agreement, administration agreement, referral
agreement, depository agreement, security agreement, program liquidity or credit
enhancement agreement and any other similar document, agreement or instrument
with respect to VFCC’s Commercial Paper Note program, as such documents,
agreements and instruments may be from time to time amended, supplemented,
replaced or otherwise modified.

Program Fee: As defined in the Fee Letter.

Program Fee Rate: As defined in the Fee Letter.

Purchase Amount: With respect to a Receivable, the Principal Balance and all
accrued and unpaid interest on the Receivable, after giving effect to the
receipt of any moneys collected (from whatever source) on such Receivable, if
any.

Purchase Price: With respect to any Receivable, on any date of determination,
the purchase price of such Receivable paid to the Seller under the terms of the
Receivables Purchase Agreement minus any principal allocations applied to such
Receivables since the related Transfer Date.

Qualifying Hedge Agreement: Any interest rate cap agreement or swap agreement
approved by the Deal Agent entered into by the Borrower to hedge its interest
rate risk with respect to the Loans under this Agreement that satisfies each of
the following conditions:

(i) the counterparty thereunder has a long-term rating of at least “A+” by S&P
and “A1” by Moody’s and a short-term rating of at least “A-1” by S&P and “P-1”
by Moody’s;

(ii) all of the Borrower’s right, title and interest under such agreement has
been pledged by the Borrower to the Collateral Agent hereunder, for the benefit
of the Secured Parties, the counterparty thereunder has consented to such pledge
and has agreed to make all payments thereunder to the Collateral Agent upon
receipt of notice from the Collateral Agent that a Termination Event or Servicer
Event of Default has occurred under this Agreement, and the Collateral Agent, on
behalf of the Secured Parties, shall have the right to cure any defaults by the
Borrower under such agreement;

(iii) the master agreement governing such agreement contains the provisions
required by the Deal Agent, and a copy of such agreement and the confirmation
issued thereunder shall be delivered to the Collateral Agent and to the Deal
Agent, at the request of the Collateral Agent or the Deal Agent, to be held by
the Collateral Agent on behalf of each Secured Party;

(iv) the Borrower shall not have any payment obligations thereunder other than a
single up-front payment obligation, (other than net swap payments if such
interest rate hedge is a swap approved by the Deal Agent) which up-front payment
obligation shall be required to have been performed in full before such cap
agreement, swaption or option (or other agreement) shall qualify as a Qualifying
Hedge Agreement;

(v) the counterparty thereto is obligated to make all payments thereunder to the
Collection Account; and

 

19



--------------------------------------------------------------------------------

(vi) all such agreements that are outstanding as of any date of determination,
in the aggregate, have strike prices or swap rates calculated so that the
positive spread of the weighted average APR of the Eligible Receivables over
such aggregate strike prices or swap rates are at least 4.00% per annum,
covering, in the aggregate, the then-existing Net Investment and based on the
expected amortization schedule of such existing Receivables.

Rating Agency Condition: With respect to any action, means that each Rating
Agency shall have been given ten (10) days (or such shorter period as is
acceptable to each Rating Agency) prior notice thereof and that each Rating
Agency shall have notified the Collateral Agent and the Deal Agent in writing
that such action will not result in a qualification, reduction or withdrawal of
the then-current rating assigned by such Rating Agency to the Commercial Paper
Notes.

Rating Agencies: S&P and Moody’s.

Receivable: For any date of determination, any Contract listed on the Schedule
of Receivables in effect on such date.

Receivable File: Means a file containing (with respect to each Receivable) each
of the following:

(i) The fully executed original Contract related to such Receivable;

(ii) The original credit application, or a copy thereof, of each Obligor, fully
executed by each such Obligor on AmeriCredit’s customary form, or on a form
approved by AmeriCredit, for such application; and

(iii) The original Lien Certificate (when received) and otherwise such
documents, if any, that AmeriCredit keeps on file in accordance with its
customary procedures indicating that the Financed Vehicle is owned by the
Obligor and subject to the interest of AmeriCredit (or a Titled Third-Party
Lender) as first lienholder or secured party, or, if such Lien Certificate has
not yet been received, a copy of the application therefor, showing AmeriCredit
(or a Titled Third-Party Lender) as secured party.

Receivables Purchase Agreement: The Receivables Purchase Agreement, dated as of
the date hereof, by and between the Seller, as seller, and the Borrower, as
purchaser, as from time to time amended, modified, waived, supplemented,
replaced or restated in accordance with the terms of this Agreement.

Register: As defined in Section 14.3(c).

Registrar of Titles: With respect to any state, the governmental agency or body
responsible for the registration of, and the issuance of certificates of title
relating to, motor vehicles and liens thereon.

Related Security: As defined in Section 15.1.

 

20



--------------------------------------------------------------------------------

Reportable Event: Any of the events set forth in Section 4043(c) of ERISA or the
regulations thereunder, other than any such event for which the 30-day notice
requirement under ERISA has been waived in regulations issued by the PBGC.

Repurchase Obligation: As defined in Section 9.12.

Required Reserve Account Amount: On any date of determination on and after the
date of initial Loan, the greater of (i) Reserve Account Deposit Amount and
(ii) 1% multiplied by the Net Receivables Balance.

Reserve Account: As defined in Section 3.5(a).

Reserve Account Bank: Wells Fargo or such other bank or trust company as may be
appointed by the Deal Agent from time to time.

Reserve Account Deposit Amount: $250,000.

Revolving Period: The period beginning on the Closing Date and ending on the
earlier of (i) the Commitment Termination Date and (ii) the date on which a
Termination Event occurs.

S&P: Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies,
Inc., and any successor or successors thereto.

Sale and Contribution Agreement: The Sale and Contribution Agreement, dated as
of the date hereof, by and between the Originator and the Seller.

Schedule of Receivables: As defined in Section 9.9(d).

Schedule of Representations: As set forth in Schedule C.

Scheduled Receivable Payment: With respect to any Collection Period for any
Receivable, the amount set forth in such Receivable as required to be paid by
the Obligor in such Collection Period. If after the Closing Date, the Obligor’s
obligation under a Receivable with respect to a Collection Period has been
modified so as to differ from the amount specified in such Receivable as a
result of (i) the order of a court in an insolvency proceeding involving the
Obligor, (ii) pursuant to the Servicemembers Civil Relief Act or
(iii) modifications or extensions of the Receivable permitted by Section 9.3,
the Scheduled Receivable Payment with respect to such Collection Period shall
refer to the Obligor’s payment obligation with respect to such Collection Period
as so modified.

Secured Parties: Each of VFCC, Wachovia, the Liquidity Providers and their
respective successors and assigns.

Seller: As defined in the preamble.

Service Contract: With respect to a Financed Vehicle, the agreement, if any,
financed under the related Receivable that provides for the repair of such
Financed Vehicle.

 

21



--------------------------------------------------------------------------------

Servicer: AmeriCredit Financial Services, Inc. or its successor in interest, or
any Successor Servicer appointed as provided in Article IX.

Servicer’s Certificate: As defined in Section 9.9(a).

Servicer Event of Default: As defined in Section 9.14(a).

Servicing Collection and Credit Policy and Procedures: AmeriCredit’s written
credit, servicing and collections procedures delivered or otherwise made
available to the Deal Agent prior to the Closing Date, as amended from time to
time in accordance with Section 9.2.

Servicing Fee Rate: A rate per annum equal to 1.50%.

Servicing Fee: As defined in Section 9.11.

Servicing Portfolio: As defined in Section 9.13.

Simple Interest Method: The method of allocating a fixed level payment on an
obligation between principal and interest, pursuant to which the portion of such
payment that is allocated to interest is equal to the product of the fixed rate
of interest on such obligation multiplied by the period of time (expressed as a
fraction of a year, based on the actual number of days in the calendar month and
365 days in the calendar year) elapsed since the preceding payment under the
obligation was made.

Simple Interest Receivable: A Receivable under which the portion of the payment
allocable to interest and the portion allocable to principal is determined in
accordance with the Simple Interest Method.

Static Pool: Each pool of Receivables consisting of all of the Receivables
acquired by the Borrower from the Seller during a single calendar month (for
example, all Receivables acquired during the month of January shall form a
single, separate Static Pool). The initial Static Pool shall consist of all
Receivables acquired by the Borrower from and including the Closing Date through
the end of February 2005.

Subservicer: As defined in Section 9.1(b).

Subsidiary: Of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries,
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled and
(iii) any entity that is required under GAAP to be consolidated on the balance
sheet of such Person.

Successor Servicer: Initially, the Backup Servicer and any successor Servicer
appointed pursuant to Section 9.14(b).

 

22



--------------------------------------------------------------------------------

Tangible Net Worth: With respect to any Person, the net worth of such Person
calculated in accordance with GAAP after subtracting therefrom the aggregate
amount of such Person’s intangible assets, including, without limitation,
goodwill, franchises, licenses, patents, trademarks, tradenames, copyrights and
service marks.

Take-Out Securitization: (a) A financing transaction of any sort undertaken by
the Borrower or any Affiliate of the Borrower secured, directly or indirectly,
by any Receivables or (b) any other asset securitization, secured loan or
similar transaction involving any Receivables or any beneficial interest
therein.

Taxes: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

Termination Date: The earliest of (i) the last day of the Revolving Period and
(ii) the date specified by the Borrower in a written request submitted to the
Collateral Agent and the Deal Agent.

Termination Event: Any event described in Section 10.1.

Third-Party Lender: An entity that originated a loan to a consumer for the
purchase of a Financed Vehicle and sold the loan to the Originator pursuant to
an Auto Loan Purchase and Sale Agreement.

Third-Party Lender Assignment: With respect to a Receivable, the executed
assignment executed by a Third-Party Lender conveying such Receivable to the
Originator.

Titled Third-Party Lender: A Third-Party Lender having a short term debt rating
of at least A-1/P-1 from S&P and Moody’s, respectively, that has agreed to
assist the Originator, to the extent necessary, with any repossession or legal
action in respect of Financed Vehicles with respect to which such Third-Party
Lender has assigned its full interest therein to the Originator and is listed as
first lienholder or secured party on the certificate of title relating to such
Financed Vehicle.

Transaction Documents: Collectively, this Agreement, each Borrowing Notice, the
Sale and Contribution Agreement, the Receivables Purchase Agreement, each
Collection Account Agreement, each Lockbox Agreement, the Fee Letter, the Trust
Agreement and all other instruments, documents and agreements executed and
delivered in connection herewith.

Transfer Date: With respect to any Receivables to be transferred to the Borrower
pursuant to the Sale and Contribution Agreement, the date on which such transfer
is to take place.

Transfer Date Schedule of Receivables: As defined in Section 9.9.

Transfer or Transferred: When used with respect to Eligible Investments held or
to be held in the Collection Account or the Reserve Account:

(i) with respect to such of the Eligible Investments as constitute instruments,
tangible chattel paper, negotiable documents, or money (each of which shall be
treated as a financial asset with respect to any Account), causing the
Collateral Agent, for the benefit of the Secured Parties, to take possession of
such instruments indorsed to the Collateral Agent or in blank, or such money,
negotiable documents, or tangible chattel paper, in the state of New York
separate and apart from all other property held by the Collateral Agent, for the
benefit of the Secured Parties;

 

23



--------------------------------------------------------------------------------

(ii) with respect to such of the Eligible Investments as constitute certificated
securities in bearer form, causing the Collateral Agent to acquire possession of
the related certificated securities in the state of New York;

(iii) with respect to such of the Eligible Investments as constitute
certificated securities in registered form, causing the Collateral Agent, for
the benefit of the Secured Parties, to acquire possession of the related
certificated securities in the state of New York, indorsed to the Collateral
Agent or in blank by effective endorsements, or registered in the name of the
Secured Parties, upon original issue or registration of transfer by the issuer
of such certificated securities;

(iv) with respect to such of the Eligible Investments as constitute
uncertificated securities, causing the issuer of such uncertificated securities
to register the Collateral Agent as the registered owner of such uncertificated
securities;

(v) with respect to such of the Eligible Investments as constitute security
entitlements, causing the financial institution then maintaining such Account to
indicate by book entry that the financial asset relating to such security
entitlements has been credited to such Account and causing such financial
institution to agree that it will comply with entitlement orders originated by
the Collateral Agent with respect to each such security entitlement without
further consent by the Borrower; or

(vi) in the case of each of paragraphs (i) through (v) above, such additional or
alternative procedures as may hereafter become appropriate to transfer ownership
of such items, subject to no prior liens, to the Collateral Agent, consistent
with applicable law or regulations.

In each case of Transfer contemplated herein, the financial institution then
maintaining the related Account shall make appropriate notations on its records
indicating that such Eligible Investments are owned by the Collateral Agent for
the benefit of the Secured Parties pursuant to and as provided herein.

Any additional or alternative procedures for accomplishing “Transfer” for
purposes of paragraph (vi) of this definition shall be permitted only upon
delivery to the Deal Agent and the Collateral Agent of an Opinion of Counsel (in
form and substance acceptable to the Collateral Agent) to the effect that such
procedures are appropriate to grant a first priority perfected security interest
in the applicable type of Eligible Investments. Terms used in this definition
that are defined in the UCC and not otherwise defined in this Agreement shall
have the meanings set forth in the UCC.

 

24



--------------------------------------------------------------------------------

Transfer Release Price: As defined in Section 4.6(b).

Transfer Request: As defined in Section 4.6(b).

Trust: AmeriCredit Near Prime Trust.

Trust Agreement: The Amended and Restated Trust Agreement dated as of the date
hereof, among AFS Conduit Corp. and the Owner Trustee, as amended and restated
from time to time in accordance with the terms thereof.

Unfunded Pension Liability: Any unfunded pension liability for purposes of
ERISA.

Uniform Commercial Code or UCC: The Uniform Commercial Code, as is in effect in
the applicable jurisdiction from time to time.

U.S. or United States: The United States of America, including the states
thereof and the District of Columbia.

Valuation Source: For any Receivable, the Kelly Blue Book Official Guide or the
NADA Blue Book, as in effect as of the date of the related Contract.

VFCC: As defined in the preamble.

Wachovia: As defined in the preamble.

Wachovia Capital Markets: As defined in the preamble.

Wells Fargo: Wells Fargo Bank, National Association, in its individual capacity.

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement have
the meanings as so defined herein when used in the Note or any other Transaction
Document, certificate, report or other document made or delivered pursuant
hereto.

(b) Each term defined in the singular form in Section 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement, the Note or any other Transaction Document, certificate,
report or other document made or delivered pursuant hereto, and each term
defined in the plural form in Section 1.1 shall mean the singular thereof when
the singular form of such term is used herein or therein.

(c) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

(d) The phrase “three-month average” when used to calculate any amount in this
Agreement shall mean (i) for the initial month for which such calculation is
made, the average for such initial month, (ii) for the second month for which
such calculation is made,

 

25



--------------------------------------------------------------------------------

the average for the first two months and (iii) beginning on the third month such
calculation is made, the average of the month in which such calculation is made
and the two immediately preceding calendar months.

Section 1.3 Other Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC and not
specifically defined herein, are used herein as defined in such Article 9.

Section 1.4 Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”

Article II

The Loans

Section 2.1 The Loans.

(a) Upon the terms and subject to the conditions hereof, from time to time
during the Revolving Period:

(i) the Borrower may, in accordance with the provisions of Section 2.2, request
Loans from the Lenders on any Business Day in an amount equal to the product of
(x) the Net Receivables Balance of all Eligible Receivables to be acquired by
the Borrower on the related Borrowing Date and (y) the Advance Rate; provided,
however, that if after giving effect to the requested Loan the Net Investment
would exceed the Facility Limit, the amount of such Loan shall be reduced to an
amount such that after giving effect to such Loan the Net Investment equals the
Facility Limit;

(ii) subject to the terms and conditions of this Agreement, each of the
Committed Lenders shall make available Loans in an amount equal to the lesser of
its Commitment and such Committed Lender’s pro rata share of the portion of such
Loan that the Borrower requests to be made by the Committed Lenders; and

(iii) VFCC may, at its option, make available the requested Loan, or if VFCC
shall decline to make available all or any portion of any Loan requested prior
to the Commitment Termination Date, subject to Section 6.2, each of the
Committed Lenders shall make a Loan in an amount equal to the lesser of its
Commitment and such Committed Lender’s pro rata share of VFCC’s requested
portion of the requested Loan, it being understood that none of the Committed
Lenders shall have any obligation to make any Loan after the Commitment
Termination Date.

 

26



--------------------------------------------------------------------------------

Each of the Loans, and all other Obligations, shall be secured by the Collateral
as provided in Article XV. It is the intent of VFCC to fund all Loans made by it
by the issuance of Commercial Paper Notes.

(b) The Borrower may, upon at least thirty (30) days’ notice in a form set forth
in Exhibit III hereto to the Deal Agent, terminate in whole or reduce in part
the unused portion of the Aggregate Commitment; provided that each partial
reduction of the Aggregate Commitment shall be in an amount equal to at least
$10,000,000 (or a larger integral multiple of $1,000,000 if in excess thereof).

(c) For purposes of this Agreement, including without limitation,
Section 2.1(a)(iii), if and to the extent that, and only for so long as, VFCC or
the Deal Agent at any time determines in good faith that VFCC is unable to raise
or is precluded or prohibited from raising, or that it is not advisable to
raise, funds through the issuance of Commercial Paper Notes in the commercial
paper market of the United States to finance any Loan or maintain its investment
in any Loan or any portion thereof (which determination may be based on any
allocation method employed in good faith by the Deal Agent or VFCC), including
by reason of market conditions or by reason of insufficient availability under
any of its Liquidity Agreements or the downgrading of any of its Liquidity
Providers, such Loan or portion thereof shall be made by the Committed Lenders
and shall bear interest at a rate per annum equal to the Alternate Base Rate or
the LIBO Rate, as applicable, rather than the CP Rate.

(d) The Deal Agent shall cause an amount equal to 1% of the Net Receivables
Balance related to such Loan to be deposited to the Reserve Account on the date
of such Loan is funded hereunder.

Section 2.2 Increases.

The Borrower shall provide the Deal Agent with at least one (1) Business Day
prior notice in a form set forth as Exhibit II hereto of each Loan (each, a
“Borrowing Notice”); provided that such Borrowing Notice is received by the Deal
Agent no later than 12:00 noon (New York City time) on such prior Business Day;
provided, further, that if any Borrowing Notice is received by the Deal Agent
after 12:00 noon. (New York City time) on any Business Day, such Borrowing
Notice shall be deemed to have been received by the Deal Agent at 9:00 a.m. (New
York City time) on the next succeeding Business Day. Each Borrowing Notice shall
be subject to Section 6.2 (and in the case of the initial Loan, Section 6.1)
hereof and shall be irrevocable and shall specify the requested increase in Net
Investment (which shall not be less than $1,000,000) and the proposed date of
such Borrowing (which shall be a Business Day). Following receipt of a Borrowing
Notice, the Deal Agent and VFCC will determine whether VFCC will make available
its requested portion of the requested Loan. If the Deal Agent or VFCC
determines that, in accordance with Section 2.1(c), VFCC will not make available
its requested portion of a proposed Loan, then such Loan will be made by the
Committed Lenders in accordance with Section 2.1. On the date of each Loan, upon
satisfaction of the applicable conditions precedent set forth in Article VI,
each Lender (with respect to Loans requested on or before the Commitment
Termination Date), as applicable, shall deposit funds to the Deal Agent’s
Account in an amount equal to its requested portion of the principal amount of
the requested Loan. Upon receipt of such funds, the Deal Agent shall, no later
than 2:00 p.m. (New York time) on such date of receipt, initiate a wire in the
amount of such Loan from the Deal Agent’s Account to the Funding Account, less
the amount required to be deposited to the Reserve Account pursuant to
Section 2.1(d).

 

27



--------------------------------------------------------------------------------

Section 2.3 Note.

The Loans shall be evidenced by a single promissory note (herein, as amended,
modified, extended or replaced from time to time, called the “Note”)
substantially in the form set forth in Exhibit VI, with appropriate insertions,
payable to the order of the Deal Agent, on behalf of the Lenders. The Borrower
hereby irrevocably authorizes the Deal Agent in connection with the Note to make
(or cause to be made) appropriate notations in its records, which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal of, and
the Interest Rate and Interest Period applicable to the Loans evidenced thereby.
Such notations shall be rebuttably presumptive evidence of the subject matter
thereof absent manifest error; provided, however, that the failure to make any
such notations shall not limit or otherwise affect any Obligations of the
Borrower.

Section 2.4 Payment Requirements and Computations.

All amounts to be paid or deposited by any Loan Party pursuant to any provision
of this Agreement shall be paid or deposited in accordance with the terms hereof
no later than 12:00 p.m. (New York time) on the day when due in immediately
available funds, and if not received before 12:00 p.m. (New York time) shall be
deemed to be received on the next succeeding Business Day. If such amounts are
payable to the Deal Agent for the account of VFCC, they shall be paid to the
Deal Agent’s Account, for the account of VFCC until otherwise notified by the
Deal Agent. All computations of Interest, per annum fees calculated as part of
the CP Rate, per annum fees hereunder and per annum Fees under the Fee Letter
shall be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.

Article III

Collections and Payments; Reserve Account; Collection Account

Section 3.1 Payments of Recourse Obligations.

The Borrower hereby promises to pay the following (collectively, the
“Obligations”), in each case pursuant to the terms of this Agreement regarding
priority and timing of payments:

(a) all amounts due and owing under Sections 3.2 and 3.3 on the dates specified
therein;

(b) the Fees set forth in the Fee Letter on the dates specified therein;

(c) all accrued and unpaid Interest on each Payment Date; and

(d) all Breakage Costs and Indemnified Amounts upon demand made in accordance
with this Agreement.

 

28



--------------------------------------------------------------------------------

Section 3.2 Repayments and Prepayments.

The Borrower shall repay in full the Net Investment on the Maturity Date. Prior
thereto, the Borrower:

(a) may, from time to time on any Business Day, make a prepayment, in whole or
in part, of the Net Investment;

(b) shall, immediately upon any acceleration of any Loans following the
occurrence of a Termination Event, repay the Net Investment in full; and

(c) shall on any date that the Net Investment exceeds the Facility Limit, prepay
the Net Investment in an amount such that after giving effect to such prepayment
the Net Investment is less than or equal to the Facility Limit.

Each such prepayment shall be subject to the payment of any amounts required by
Section 4.4.

Section 3.3 Application of Available Collections.

(a) On each Payment Date prior to the occurrence of a Termination Event, the
Collateral Agent shall, based on the Servicer’s Certificate delivered pursuant
to Section 9.9(a), distribute Available Collections for such Payment Date from
the Collection Account to pay the following amounts in the following order of
priority:

(i) first, to the Interest Rate Hedge Provider any net payments due (other than
amounts payable pursuant to subclause (viii) below);

(ii) second, to the Servicer, accrued and unpaid Servicing Fees;

(iii) third, to the Backup Servicer, the Backup Servicing Fee and to the
Collateral Agent, the Collateral Agent Fee (if AmeriCredit has not paid the
Collateral Agent Fee when due);

(iv) fourth, [Reserved];

(v) fifth, to the Deal Agent, an amount equal to the sum of the following:

(A) Interest accrued for the related Interest Period together with any accrued
and unpaid Interest related to prior Interest Periods plus interest on such
unpaid amounts at the related Interest Rate accrued from the date on which such
amounts were initially due and payable;

(B) the Program Fee and Facility Fee accrued for the related Collection Period;
and

(C) any other amounts due to the Deal Agent or any Secured Party under this
Agreement;

 

29



--------------------------------------------------------------------------------

(vi) sixth, to the Deal Agent, for the payment of the Monthly Principal Payment
Amount;

(vii) seventh, prior to the Termination Date, to the Reserve Account until such
time as the amount on deposit therein is equal to the Required Reserve Account
Amount as of the last day of the related Collection Period;

(viii) eighth, to the Interest Rate Hedge Provider any net termination payments
due;

(ix) ninth, if a Termination Event has occurred, the remaining funds to reduce
the Net Investment to zero; and

(x) tenth, the balance, if any, will be paid to the Borrower.

(b) If on any Payment Date, Available Collections for any Payment Date are not
sufficient to pay in full the sum of the amounts due and payable in clauses
first through fifth of Section 3.3(a), then funds on deposit in the Reserve
Account shall be withdrawn by the Collateral Agent in an amount equal to the
lesser of (x) the amount necessary to cover such deficiency and (y) the amount
on deposit in the Reserve Account and such amount shall be applied by the
Collateral Agent to pay the amounts due and payable on such Payment Date
pursuant to clauses first through fifth of Section 3.3(a), in such order of
priority; provided, however, that, upon the occurrence of the Maturity Date or a
Termination Event, all funds on deposit in the Reserve Account shall be
withdrawn by the Collateral Agent and applied as Available Collections. If, on
any Payment Date, the amount of funds on deposit in the Reserve Account (after
giving effect to all payments from such funds to be made on such Payment Date)
exceeds the Required Reserve Account Amount, the Collateral Agent shall withdraw
from the Reserve Account such excess amount and shall pay such amount to the
Borrower.

Section 3.4 Payment Rescission.

No payment of any Obligation shall be considered paid or applied hereunder to
the extent that, at any time, all or any portion of such payment or application
is rescinded by application of law or judicial authority, or must otherwise be
returned or refunded for any reason. The Borrower shall remain obligated for the
amount of any payment or application so rescinded, returned or refunded, and
shall promptly pay to the Deal Agent (for application to the Person or Persons
who suffered such rescission, return or refund) the full amount thereof, plus
interest thereon from the date of any such rescission, return or refunding.

Section 3.5 The Reserve Account.

(a) Establishment of Reserve Account. On or before the Closing Date, the
Borrower shall establish and maintain with the Reserve Account Bank a securities
account, which shall be entitled “Reserve Account of AmeriCredit Near Prime
Trust, for the benefit of Wells Fargo Bank, National Association, as Collateral
Agent for certain secured parties” (the “Reserve Account”). The Reserve Account
shall at all times prior to the Final Payout Date be subject to the Account
Control Agreement.

 

30



--------------------------------------------------------------------------------

(b) Deposits to and Withdrawals from the Reserve Account. On or before the
initial Borrowing Date, the Borrower shall deposit or cause to be deposited in
the Reserve Account, the Reserve Account Deposit Amount. Such deposit may be
made by instruction from the Borrower to the Collateral Agent to withhold from
the initial Loan an amount equal to such Reserve Account Deposit Amount and
deposit such amount to the Reserve Account on such date. The Borrower shall
deposit into the Reserve Account all amounts which are required to be deposited
therein by this Agreement. The Collateral Agent shall withdraw from the Reserve
Account all amounts required to be withdrawn therefrom pursuant to
Section 3.3(b) and shall apply such amounts as required by Section 3.3(b).

(c) Investment of Funds on Deposit in the Reserve Account.

(i) Funds on deposit in the Reserve Account shall be invested in Eligible
Investments by or at the written direction of the Borrower, provided that if a
Termination Event shall have occurred, such investments shall be made at the
direction of the Deal Agent. Any such written directions shall specify the
particular investment to be made and shall certify that such investment is an
Eligible Investment and is permitted to be made under this Agreement.

(ii) Funds on deposit in the Reserve Account shall be so invested in Eligible
Investments that mature on the Business Day preceding the next following Payment
Date. No Eligible Investment may be liquidated or disposed of prior to its
maturity. All proceeds of any Eligible Investment shall be deposited in the
Reserve Account. Investments may be made on any date (provided such investments
mature in accordance with the preceding sentence), only after giving effect to
deposits to and withdrawals from the Reserve Account on such date. Realized
losses, if any, on amounts invested in Eligible Investments shall be charged
against undistributed investment earnings on amounts on deposit in the Reserve
Account.

(iii) The Borrower shall provide the Collateral Agent on the date hereof and
from time to time upon request an incumbency certificate or the substantial
equivalent with respect to each officer of the Borrower that is authorized to
provide instructions relating to investments in Eligible Investments.

(d) Termination of Reserve Account; Release of Funds. On the Final Payout Date
any amounts on deposit in the Reserve Account shall be released to the Borrower
and the Reserve Account shall be terminated. Upon the occurrence of a Take-Out
Securitization and the receipt of the related Transfer Release Price, any
amounts on deposit in the Reserve Account in excess of the Required Reserve
Account Amount (calculated after giving effect to the related release of
Receivables shall be released to the Borrower.

Section 3.6 The Collection Account.

(a) Establishment of Collection Account. On or before the Closing Date, the
Borrower shall establish and maintain with the Collection Account Bank a
securities account, which shall be entitled “Collection Account of AmeriCredit
Near Prime Trust, for the benefit of Wells Fargo Bank, National Association, as
Collateral Agent for certain secured parties” (the “Collection Account”). At all
times prior to the Final Payout Date, the Collection Account shall remain
subject to the Account Control Agreement.

 

31



--------------------------------------------------------------------------------

(b) Deposits to and Withdrawals from the Collection Account. Deposits shall be
made to the Collection Account in accordance with the terms of the Lockbox
Agreement and the other Transaction Documents. On each Payment Date, the
Collateral Agent shall withdraw from the Collection Account the Available
Collections for such Payment Date and shall apply such amounts as provided in
Section 3.3.

(c) Investment of Funds on Deposit in the Collection Account.

(i) Funds on deposit in the Collection Account shall be invested in Eligible
Investments by or at the written direction of the Borrower, provided that if a
Termination Event shall have occurred, such investments shall be made at the
direction of the Deal Agent. Any such written directions shall specify the
particular investment to be made and shall certify that such investment is an
Eligible Investment and is permitted to be made under this Agreement.

(ii) Funds on deposit in the Collection Account shall be so invested in Eligible
Investments that mature on the Business Day preceding the next following Payment
Date. No Eligible Investment may be liquidated or disposed of prior to its
maturity. All proceeds of any Eligible Investment shall be deposited in the
Collection Account. Investments may be made on any date (provided such
investments mature in accordance with the preceding sentence), only after giving
effect to deposits to and withdrawals from the Collection Account on such date.
Realized losses, if any, on amounts invested in Eligible Investments shall be
charged against undistributed investment earnings on amounts on deposit in the
Collection Account.

(iii) The Borrower shall provide the Collection Agent on the date hereof and
from time to time upon request an incumbency certificate or the substantial
equivalent with respect to each officer of the Borrower that is authorized to
provide instructions relating to investments in Eligible Investments.

(d) Termination of Collection Account; Release of Funds. On the Final Payout
Date any amounts on deposit in the Collection Account shall be released to the
Borrower and the Collection Account shall be terminated.

Article IV

Interest; Other Costs

Section 4.1 Interest Rate.

Any outstanding portion of the Net Investment will accrue interest from and
including the initial Borrowing Date until Final Payout Date at the applicable
Interest Rate.

 

32



--------------------------------------------------------------------------------

Section 4.2 Interest Periods.

Each Loan by each Lender shall accrue interest at the applicable Interest Rate
for the applicable Interest Period.

Section 4.3 Breakage Costs.

(a) The Borrower shall pay to the Deal Agent for the account of the Lenders,
upon receipt of the written request of the Deal Agent containing a calculation
of the amount or amounts as shall compensate the Lenders for any loss, cost or
expense incurred by a Lender (as reasonably determined by such Lender) as a
result of any repayment of any of the Net Investment (and interest thereon)
other than on a Payment Date, such compensation to include, without limitation,
any loss or expense suffered by a Lender as a result of the rate of interest
obtainable by such Lender upon redeployment of an amount of funds equal to the
amount of such repayment is less than the Interest Rate applicable to the Loan
or portion thereof prepaid (the “Breakage Costs”). The determination by the
applicable Lender of the amount of any such Breakage Costs shall be set forth in
a written notice to the Borrower and shall be conclusive absent manifest error.

(b) Anything herein to the contrary notwithstanding, no Breakage Costs will be
payable by the Borrower either (i) under this Section 4.3 if the repayment of
any portion of the Net Investment is made upon ten (10) days’ prior written
notice by the Borrower to the Deal Agent or (ii) in connection with any
prepayment made in order to reduce or avoid the payment of any amount provided
for in Section 4.4 or 4.5.

Section 4.4 Increased Costs; Capital Adequacy; Illegality.

(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation or (ii) the compliance by
any Lender or any of its respective Affiliates (each of which, an “Affected
Party”) with any guideline or request from any central bank or other
governmental agency or authority (whether or not having the force of law),
(A) shall subject an Affected Party to any Tax (except for Taxes on the overall
net income of such Affected Party), duty or other charge with respect to the
Loans, or on any payment made hereunder or (B) shall impose, modify or deem
applicable any reserve requirement (including, without limitation, any reserve
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding any reserve requirement, if any, included in the determination of
interest on the Net Investment), special deposit or similar requirement against
assets of, deposits with or for the amount of, or credit extended by, any
Affected Party or (C) shall impose any other condition affecting the Loans or
such Affected Party’s rights hereunder, the result of which is to increase the
cost to any Affected Party or to reduce the amount of any sum received or
receivable by an Affected Party under this Agreement, then, no later than the
Payment Date occurring in the calendar month following the calendar month during
which written request for payment pursuant to this Section 4.4(a) is made by the
Deal Agent to the Borrower (which request for payment shall be accompanied by a
statement setting forth the basis for such request for payment, which shall
include a calculation in reasonable detail of the amount demanded), the Borrower
shall pay directly to such Affected Party such additional amount or amounts as
will compensate such Affected Party for such additional or increased cost
incurred or such reduction suffered (such amounts being “Increased Costs”).

 

33



--------------------------------------------------------------------------------

(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request or (ii) compliance
by any Affected Party with any law, guideline, rule, regulation, directive or
request from any central bank or other Governmental Authority or agency (whether
or not having the force of law), including, without limitation, compliance by an
Affected Party with any request or directive regarding capital adequacy, has or
would have the effect of reducing the rate of return on the capital of any
Affected Party as a consequence of its obligations hereunder or arising in
connection herewith to a level below that which any such Affected Party could
have achieved but for such introduction, change or compliance (taking into
consideration the policies of such Affected Party with respect to capital
adequacy) by an amount deemed by such Affected Party to be material, then, no
later than the Payment Date occurring in the calendar month following the
calendar month during which a written request for payment pursuant to this
Section 4.4(b) is made by the Deal Agent to the Borrower (which request for
payment shall be accompanied by a statement setting forth the basis for such
request for payment), the Borrower shall pay directly to such Affected Party
such additional amount or amounts as will compensate such Affected Party for
such reduction. For avoidance of doubt, any interpretation of Accounting
Research Bulletin No. 51 by the Financial Accounting Standards Board shall
constitute an adoption, change, request or directive subject to this
Section 4.4.

(c) If as a result of any event or circumstance similar to those described in
clauses (a) or (b) of this Section 4.4, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of any Loan hereunder, then,
no later than the Payment Date occurring in the calendar month following the
calendar month during which a written request for payment pursuant to this
Section 4.4(c) is made by the Deal Agent to the Borrower, the Borrower shall pay
to such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any such amounts paid by it (which request for
payment shall be accompanied by a statement setting forth the basis for such
request for payment).

(d) In determining any amount provided for in this Section 4.4, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 4.4 shall submit to the Borrower a
certificate as to such additional or increased cost or reduction, which
certificate shall be conclusive absent demonstrable error; provided that any
such Affected Party shall not be compensated for any such amount relating to any
period ending, and during which such Affected Party has had knowledge, more than
six (6) months prior to the date the Affected Party provides the Borrower with
the written notice of such claim.

(e) Each Affected Party agrees that it shall use its reasonable efforts to
reduce or eliminate any claim for compensation pursuant to this Section 4.4.

 

34



--------------------------------------------------------------------------------

Section 4.5 Taxes.

(a) All payments made by the Borrower in respect of the Net Investment and all
payments made by the Borrower under this Agreement will be made free and clear
of and without deduction or withholding for or on account of any Taxes, unless
such withholding or deduction is required by law. In such event, the Borrower
shall pay to the appropriate taxing authority any such Taxes required to be
deducted or withheld and the amount payable to any Lender or the Deal Agent (as
the case may be) will be increased (such increase, the “Additional Amount”) such
that every net payment made under this Agreement after deduction or withholding
for or on account of any Taxes (including, without limitation, any Taxes on such
increase) is not less than the amount that would have been paid had no such
deduction or withholding been deducted or withheld. The foregoing obligation to
pay Additional Amounts, however, will not apply with respect to (i) net income
or franchise taxes imposed on any Lender or the Deal Agent, respectively, with
respect to payments required to be made by the Borrower or the Servicer under
this Agreement, by a taxing jurisdiction in which any Lender or Deal Agent is
organized, conducts business or is paying taxes as of the Closing Date (as the
case may be), (ii) any taxes that would not have been imposed but for the
failure of such Lender or Deal Agent, as applicable, to provide and maintain (to
the extent legally able to do so) any certification or other documentation
required to qualify for an exemption from, or reduced rate of, any such taxes
required by this Agreement to be furnished by such Lender or Deal Agent, or
(iii) any taxes imposed as a result of any Lender or Deal Agent changing its
registered office. If any Lender or the Deal Agent pays any Taxes in respect of
which the Borrower is obligated to pay Additional Amounts under this
Section 4.5(a), Borrower shall promptly reimburse any Lender or Deal Agent in
full no later than the Payment Date occurring in the calendar month following
the calendar month in which the Certificate described in Section 4.5(b) is
delivered.

(b) The Borrower will indemnify each Lender and the Deal Agent for the full
amount of Taxes in respect of which the Borrower is required to pay Additional
Amounts (including, without limitation, any Taxes imposed by any jurisdiction on
such Additional Amounts) paid by a Lender or the Deal Agent (as the case may be)
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto. Any Lender or the Deal Agent, as appropriate, making a
demand for indemnity payment, shall provide the Borrower, at its address set
forth under its name on the signature pages hereof, with a certificate from the
relevant taxing authority or from an officer of such Lender or the Deal Agent
stating or otherwise evidencing that such Lender or the Deal Agent has made
payment of such Taxes and will provide a copy of or extract from documentation,
if available, furnished by such taxing authority evidencing assertion or payment
of such Taxes; provided that any such Lender or Deal Agent shall not be
compensated for any such amount relating to any period ending, and during which
such Lender or Deal Agent has had knowledge, more than six (6) months prior to
the date such Lender or Deal Agent provides the Borrower with the certificate
described in this subsection (b). This indemnification shall be made the next
succeeding Payment Date from the date such Lender or the Deal Agent (as the case
may be) makes written demand (accompanied by the foregoing documentation)
therefor.

(c) Each Lender or Deal Agent agrees that it shall use its reasonable efforts to
reduce or eliminate any claim for compensation pursuant to this Section 4.5.

 

35



--------------------------------------------------------------------------------

(d) Within thirty (30) days after the date of any payment by the Borrower of any
Taxes, the Borrower will furnish to the Deal Agent, at its address set forth
under its name on the signature pages hereof, appropriate evidence of payment
thereof.

(e) If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support to VFCC in connection with
this Agreement or the funding or maintenance of the Net Investment hereunder,
VFCC is required to compensate a bank or other financial institution in respect
of Taxes under circumstances similar to those described in this Section 4.5 then
no later than the Payment Date occurring in the calendar month following the
calendar month in which the Certificate described in Section 4.5(b) is delivered
(accompanied by the foregoing documentation) by VFCC, the Borrower shall pay to
VFCC such Additional Amount or amounts as may be necessary to reimburse VFCC for
any amounts paid by them.

Section 4.6 Release of Collateral.

(a) Final Payout Date. The Collateral Agent shall, on or after the Final Payout
date, release any remaining portion of the Collateral from the security interest
created by this Agreement and deposit in the Collection Account any funds then
on deposit in the Reserve Account, the Lockbox Account and the Funding Account.
The Collateral Agent shall release property from the security interest created
by this Agreement pursuant to this Section 4.6 only upon receipt of an Officer’s
Certificate from the Deal Agent stating that the Final Payout Date has occurred
(which notice shall be provided by the Deal Agent upon the reasonable request of
the Borrower delivered after the Final Payout Date).

(b) Take-Out Securitization; Other Repurchases. For purposes of selling and
transferring Receivables to AmeriCredit, the Seller or third parties in
connection with any Take-Out Securitization, or for any other reason, the
Borrower may obtain releases of the Collateral Agent’s (for the benefit of the
Secured Parties) security interest in all or any part of the Collateral from
time to time; provided, that (i) immediately after giving effect to any
requested release, there exists no Borrowing Base Deficit, (ii) unless the Net
Investment has been reduced to zero and interest thereon and other amounts due
hereunder with respect thereto have been paid in full, no Termination Event has
occurred and is continuing, (iii) in selecting Receivables for release in
connection with any Take-Out Securitization, the Borrower shall select
Receivables in accordance with the eligibility criteria established for such
Take-Out Securitization and additionally in accordance with the earliest
origination date of all Receivables and (iv) in selecting Receivables for
release, the Borrower shall not use any adverse selection procedures with
respect to the Receivables released or remaining. In addition, the Collateral
Agent shall, subject to Section 4.6(d), release its lien on the related
Receivable in connection with any repurchase of such Receivable by the
Originator, the Servicer or the Seller that is required or permitted under the
Transaction Documents. Each Receivable released pursuant to either of the two
preceding sentences shall be purchased for an amount equal to (x) if, after
giving effect to such release, there shall exist any Borrowing Base Deficit, the
Purchase Price or (y) otherwise, zero (the “Transfer Release Price”). Each
request (a “Transfer Request”) for a partial release of Collateral, except in
connection with a required repurchase by the Originator, the Servicer or the
Seller under a Transaction Document, shall be in substantially the form of
Exhibit VIII hereto, addressed to the Deal Agent and the Collateral Agent,
demonstrating compliance with the third immediately preceding

 

36



--------------------------------------------------------------------------------

sentence and acknowledging that the Transfer Release Price, if any, related to
such sale or transfer shall be deposited into the Collection Account. Each
Transfer Request shall be given by the Borrower to the Collateral Agent and the
Deal Agent before 1:00 p.m. (New York City time) at least two (2) Business Days
prior to the requested date of release, and the Deal Agent shall give notice of
any such Transfer Request to the related Lenders before 4:00 p.m. (New York City
time) on the day it receives such request from the Borrower.

(c) Transfers. With respect to each Transfer Request that is received by the
Deal Agent by 12:00 noon (New York City time) on a Business Day, the Collateral
Agent shall use reasonable efforts to review such Transfer Requests and to
instruct the Custodian (if AmeriCredit is not the Custodian) to prepare the
files, identified in each Transfer Request, for delivery or shipment by 12:00
noon (New York City time) on the second succeeding Business Day.

(d) Continuation of Lien. The security interest in favor of the Collateral
Agent, for the benefit of the Secured Parties, in any item of Collateral shall
continue in effect until such time as the Collateral Agent (on behalf of the
Secured Parties) shall have received payment in full of the Transfer Release
Price related to such Collateral in accordance with this Section 4.6.

(e) Application of Proceeds; No Duty. Neither of the Collateral Agent nor any
Secured Party shall be under any duty at any time to credit the Borrower for any
amount due from any third party in respect of any purchase of any Collateral
contemplated above as a portion of the related Transfer Release Price, until the
Collateral Agent has actually received such amount in immediately available
funds for deposit to the Collection Account. Neither the Collateral Agent nor
any Secured Party shall be under any duty at any time to collect any amounts or
otherwise enforce any obligations due from any third party in respect of any
such purchase of Receivables covered by the release of such portion of
Collateral or in respect of a securitization thereof with a third party.

(f) Representation in Connection with Releases, Sales and Transfers. The
Borrower represents and warrants that each request for any release or transfer
in connection with Take-Out Securitizations pursuant to Section 4.6(b) shall
automatically constitute a representation and warranty to the Secured Parties,
the Collateral Agent and the Deal Agent to the effect that immediately before
and after giving effect to such release or Transfer Request, no Termination
Event exists.

(g) Release of Security Interest. Upon receipt of a Transfer Request or, in
connection with the required repurchase of a Receivable by the Servicer, the
Originator or the Seller under a Transaction Document, upon the Servicer’s
written request, and, in each case upon receipt in the Collection Account of the
related Transfer Release Price, if any, the Collateral Agent shall promptly
release, at the Servicer’s expense, such part of Collateral covered in
connection with the Transfer Request or such Servicer’s request and shall
deliver, at the Servicer’s expense, the documents and certificates on the
released portion of Collateral to the trustee or such similar entity in
connection with any release pursuant to Section 4.6(b) or the Servicer, as the
case may be, acknowledges and agrees (i) that all proceeds thereof, but in an
amount not in excess of the Transfer Release Price with respect thereto, that it
receives are held in trust for the Noteholders until such time as the Transfer
Release Price (if any) has been paid to the Collateral Agent and (ii) on the
date such trustee receives such proceeds, if the Transfer Release Price is
greater than zero, it shall deposit a portion of such funds equal to the
Transfer Release Price in the Collection Account.

 

37



--------------------------------------------------------------------------------

Article V

Representations and Warranties

Section 5.1 Representations and Warranties of Borrower.

On the date hereof, the Closing Date and on each Borrowing Date, the Borrower
hereby represents and warrants to the Deal Agent and each Secured Party that
each of the representations and warranties set forth on the Schedule of
Representations attached hereto as Schedule C and the Perfection Representations
attached hereto as Schedule D are true and correct as of the date or dates set
forth therein, each of which shall survive the pledge of the Collateral to the
Collateral Agent and shall not be waived.

Section 5.2 Representations and Warranties of Servicer.

On the date hereof, the Closing Date and on each Borrowing Date, the Servicer
hereby represents, warrants and covenants, as to itself, to the Deal Agent, each
Secured Party and the Borrower that each of the representations and warranties
set forth on Schedule E are true and correct.

Section 5.3 Repurchase upon Breach.

Each of the Originator, the Servicer, the Seller, the Owner Trustee and the
Borrower, as the case may be, shall inform the Collateral Agent and the Deal
Agent and the other parties to this Agreement promptly, which notice shall be in
writing, upon the discovery by any such party of any breach of any of the
Borrower’s representations and warranties made pursuant to Section 5.1, the
Originator’s representations and warranties made pursuant to Section 3.2 of the
Sale and Contribution Agreement and/or the Seller’s representations and
warranties made pursuant to Section 3.1 of the Receivables Purchase Agreement.
On the Payment Date occurring in the month immediately following the month
during which the discovery by the Borrower, the Originator, the Servicer, or the
Seller, as applicable, first occurred or the Borrower, the Originator, the
Servicer or the Seller, as applicable, received from the Servicer, the Deal
Agent, the Owner Trustee or any Lender notice of such breach, unless such breach
is cured by such date, the Borrower, the Originator or the Seller, as
applicable, shall have an obligation to repurchase any Receivable in which the
interests of the Secured Parties are materially and adversely affected by any
such breach as of such date. In consideration of and simultaneously with the
repurchase of the Receivable, the Borrower, the Originator, the Servicer, the
Collateral Agent or the Seller, as applicable, shall remit to the Collection
Account (x) if, after giving effect to such repurchase, there shall exist any
Borrowing Base Deficit, the Purchase Price or (y) otherwise, zero, and the
Borrower and the Collateral Agent shall execute such assignments and other
documents reasonably requested by such person in order to effect such
repurchase.

 

38



--------------------------------------------------------------------------------

Article VI

Conditions to Loans

Section 6.1 Conditions Precedent to Initial Loan.

The initial Loan under this Agreement is subject to the conditions precedent
that (a) on or before the Closing Date, the Deal Agent shall have received those
documents, agreements, certificates, opinions and other items listed on Schedule
A (each in form and substance satisfactory to the Deal Agent) and (b) all fees
and expenses required to be paid on such date (to the extent invoices have been
rendered therefor) pursuant to the terms of this Agreement and the Fee Letter,
shall have been paid in full.

Section 6.2 Conditions Precedent to All Loans.

Each Loan shall be subject to the further conditions precedent that:

(a) (i) The Borrower shall have delivered to the Deal Agent on or prior to the
date of such Loan all Periodic Reports and Borrowing Base Certificates due to
have been delivered on or prior to such date under Section 7.1, (ii) the
Commitment Termination Date shall not have occurred and (iii) the Deal Agent
shall have received a Borrowing Base Certificate duly executed by an Authorized
Officer of the Servicer showing a calculation of the Borrowing Base as of the
date of such Loan;

(b) the following statements shall be true (and acceptance of the proceeds of
such Loan shall be deemed a representation and warranty by the Borrower that
such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of such date as though made on and as of such date;

(ii) no Termination Event or Servicer Event of Default has occurred, no event
has occurred and is continuing, or would result from such Loan, that will
constitute a Termination Event, and no event has occurred and is continuing, or
would result from such Loan, that would constitute a Servicer Event of Default;
and

(iii) the Net Investment does not exceed the Facility Limit.

(c) The Servicer shall have delivered to the Deal Agent and the Borrower a true
and correct copy of the Schedule of Receivables in accordance with
Section 9.9(d).

 

39



--------------------------------------------------------------------------------

Article VII

Covenants of the Borrower

Section 7.1 Affirmative Covenants of Borrower.

From the date hereof until the Final Payout Date, the Borrower hereby covenants
as and agrees for the benefit of the Collateral Agent and the Lenders as
follows:

(a) Payment of Principal and Interest. The Borrower will duly and punctually pay
the principal of and interest on the Note in accordance with the terms of the
Note and this Agreement. Without limiting the foregoing, on each Payment Date,
the Borrower will cause to be distributed all amounts on deposit in the
Collection Account on such Payment Date as set forth in Section 3.3. Amounts
properly withheld under the Code from a payment to any Lender of interest and/or
principal shall be considered as having been paid by the Borrower to such Lender
for all purposes of this Agreement.

(b) Money for Payments to be Held in Trust. On or before each Payment Date and
the Maturity Date, the Borrower shall deposit, or cause to be deposited, in the
Collection Account the Collections, such sum to be held in trust for the benefit
of the Lenders and shall promptly notify the Collateral Agent and the Deal Agent
of its action or failure so to act.

(c) Existence. Except as otherwise permitted under the Transaction Documents,
the Borrower will keep in full effect its existence, rights and franchises as a
statutory trust under the laws of the State of Delaware (unless it becomes, or
any successor Borrower hereunder is or becomes, organized under the laws of any
other state or of the United States of America, in which case the Borrower will
keep in full effect its existence, rights and franchises under the laws of such
other jurisdiction) and will obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
Note, the Collateral and each other instrument or agreement included in the
Collateral.

(d) Protection of Collateral. The Borrower intends the security interest Granted
pursuant to this Agreement in favor of the Lenders to be prior to all other
liens in respect of the Collateral, and the Borrower shall take all actions
required by law to obtain and maintain, in favor of the Collateral Agent, for
the benefit of the Lenders, a first lien on and a first priority perfected
security interest in the Collateral. The Borrower will from time to time prepare
(or shall cause to be prepared) all amendments hereto and all such financing
statements, continuation statements, instruments of further assurance and other
instruments, and will take such other action necessary or advisable to:

(i) Grant more effectively all or any portion of the Collateral;

(ii) maintain or preserve the lien and security interest (and the priority
thereof) in favor of the Collateral Agent for the benefit of the Lenders created
by this Agreement or carry out more effectively the purposes hereof;

 

40



--------------------------------------------------------------------------------

(iii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Agreement;

(iv) enforce any of the Collateral;

(v) preserve and defend title to the Collateral and the rights of the Collateral
Agent in such Collateral against the claims of all persons and parties; and

(vi) pay all taxes or assessments levied or assessed upon the Collateral when
due.

(e) Opinions as to Collateral.

(i) On the Closing Date, the Borrower shall furnish to the Collateral Agent and
the Deal Agent, for the benefit of the Lenders, an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording and filing of this Agreement, and any other requisite
documents, and with respect to the execution and filing of any financing
statements and continuation statements, as are necessary to perfect and make
effective the first priority lien and security interest in favor of the
Collateral Agent, for the benefit of the Lenders, created by this Agreement and
reciting the details of such action, or stating that, in the opinion of such
counsel, no such action is necessary to make such lien and security interest
effective.

(ii) Within 120 days after the beginning of each calendar year, beginning in
2006, the Borrower shall furnish to the Collateral Agent and the Deal Agent, for
the benefit of the Secured Parties, an Opinion of Counsel either stating that,
in the opinion of such counsel, such action has been taken with respect to the
recording, filing, re-recording and refiling of this Agreement and any other
requisite documents and with respect to the execution and filing of any
financing statements and continuation statements as are necessary to maintain
the lien and security interest created by this Agreement and reciting the
details of such action or stating that in the opinion of such counsel no such
action is necessary to maintain such lien and security interest. Such Opinion of
Counsel shall also describe the recording, filing, re-recording and refiling of
this Agreement and any other requisite documents and the execution and filing of
any financing statements and continuation statements that will, in the opinion
of such counsel, be required to maintain the lien and security interest of this
Agreement until January 31 in the following calendar year. For purposes of this
Section 7.1, the first calendar year shall be the calendar year beginning more
than six (6) months after the Closing Date.

(f) Annual Statement as to Compliance. The Borrower will deliver to the
Collateral Agent and the Deal Agent, within 120 days after the end of each
Fiscal Year of the Borrower (commencing with the Fiscal Year ended December 31,
2005), an Officer’s Certificate stating, as to the Authorized Officer signing
such Officer’s Certificate, that

(i) a review of the activities of the Borrower during such year and of
performance under this Agreement has been made under such Authorized Officer’s
supervision; and

 

41



--------------------------------------------------------------------------------

(ii) to the best of such Authorized Officer’s knowledge, based on such review,
the Borrower has complied with all conditions and covenants under this Agreement
and the other Transaction Documents throughout such year, or, if there has been
a default in the compliance of any such condition or covenant, specifying each
such default known to such Authorized Officer and the nature and status thereof.

(g) Servicer’s Obligations. The Borrower shall cause the Servicer to comply with
terms of this Agreement and shall not waive timely performance or observance by
the Servicer of its respective duties under the Transaction Documents without
the prior consent of the Deal Agent.

(h) Compliance with Laws. The Borrower shall comply with the requirements of all
applicable laws, the non-compliance with which would, individually or in the
aggregate, materially and adversely affect the ability of the Borrower to
perform its obligations under the Note, this Agreement or any Transaction
Document.

(i) Notice of Events of Default. Upon a responsible officer of the Borrower
having actual knowledge thereof, the Borrower agrees to give the Collateral
Agent, the Deal Agent and the Rating Agencies prompt written notice of each
Termination Event and Servicer Event of Default hereunder and shall specify in
such notice the action, if any, the Borrower is taking in respect of such
default.

(j) Further Instruments and Acts. Upon request of the Deal Agent, the Borrower
will execute and deliver such further instruments and do such further acts as
may be reasonably necessary or proper to carry out more effectively the purpose
of this Agreement.

(k) Income Tax Characterization. For purposes of federal income, state and local
income and franchise and any other income taxes, the Borrower will treat the
Note as indebtedness and hereby instructs the Collateral Agent and the Deal
Agent, and each Lender shall be deemed (by virtue of acquisition of its interest
in such Note) to have agreed, to treat the Note as indebtedness for all
applicable tax reporting purposes.

(l) Qualifying Hedge Agreements. The Borrower shall maintain, at all times on
and after the date of the initial Loan hereunder, one or more Qualifying Hedge
Agreements with an aggregate notional principal amount not less than (and, in
the case of any hedge which is not an interest rate cap, not greater than) the
Net Investment, each of which is either (i) substantially in the form of Exhibit
XII or (ii) otherwise in form and substance reasonably acceptable to the Deal
Agent and with respect to each of which the Collateral Agent and the Deal Agent
has each received a copy thereof (provided that such person has requested such a
copy) and the Collateral Agent shall have received an assignment of such
Qualifying Hedge Agreement executed by the Borrower and the Interest Rate Hedge
Provider (with a copy thereof to the Deal Agent); provided that the Borrower may
deliver the confirmation related to any Qualifying Hedge Agreement by electronic
mail or facsimile transmission.

(m) Tangible Net Worth. The Borrower shall maintain at all times a positive
Tangible Net Worth.

(n) Borrowing Base Confirmation. The Borrower shall deliver, or cause the
Servicer to deliver, a borrowing base confirmation (the “Borrowing Base
Confirmation”) to the Deal Agent, (a) in connection with each Loan requested
pursuant to Article II, (b) on each date on which a Servicer’s Certificate is
required to be delivered and (c) in connection with the delivery of a Transfer
Request.

 

42



--------------------------------------------------------------------------------

(o) Performance of Obligations. The Borrower shall perform in all material
respects each of the respective agreements, warranties and indemnities
applicable to it under the Transaction Documents to which it is a party and
comply in all material respects with each of the respective terms and provisions
applicable to it under the Transaction Documents to which it is party, which
agreements, warranties and indemnities are hereby incorporated by reference into
this Agreement as if set forth herein in full.

(p) Delivery of Notices. The Borrower shall promptly furnish to the Collateral
Agent and the Deal Agent (i) a copy of each certificate, report, statement,
notice or other communication furnished by or on behalf of such Borrower to the
Lenders or to the Rating Agencies and, promptly after receipt thereof, a copy of
each notice, demand or other communication received by or on behalf of such
Borrower pursuant to this Agreement, and (ii) such other information, documents,
records or reports respecting the Receivables (except to the extent that such
communication was received from the Collateral Agent or the Deal Agent or a copy
was otherwise provided to such party), which is in the possession or under the
control of the Borrower, as the Deal Agent may from time to time reasonably
request.

(q) Notice of Actions. The Borrower shall furnish to the Collateral Agent and
the Deal Agent promptly after known to such party, information with respect to
any action, suit or proceeding involving such party or any of its Affiliates by
or before any court or any Governmental Authority which, if adversely
determined, would have a material and adverse effect on any Party hereto or the
transactions contemplated by, or such party’s ability to perform its obligations
under, this Agreement or the other Transaction Documents.

(r) Audits. The Borrower will, at any time and from time to time during regular
business hours, on at least ten (10) Business Days’ notice to the Borrower
permit the Deal Agent, or its agents or representatives, at the cost and expense
of the Deal Agent, at any time (i) to examine all books, records and documents
(including computer tapes and disks) in the possession or under the control of
the Borrower relating to the Receivables, and (ii) to visit the offices and
properties of the Borrower no more than four (4) times annually prior to the
occurrence of a Termination Event for the purpose of examining such materials
described in clause (i) above; provided that following the occurrence of a
Termination Event or an event or condition which, with the passage of time or
the giving of notice, or both, would become a Termination Event, the Borrower
shall permit the Deal Agent, or its agents or representative, at the cost and
expense of the Borrower at any time and with one (1) Business Day’s notice to
the Borrower (x) to examine all books, records and documents (including computer
tapes and disks) in the possession or under the control of the Borrower relating
to the Receivables, and (y) to visit the offices and properties of the Borrower
for the purpose of examining such materials described in clause (x). Any
information obtained by the Deal pursuant to this Section 7.1 shall be held in
confidence by the Deal Agent, as applicable, in accordance with the provisions
of Section 16.4 hereof, except that the Deal Agent may disclose such information
to any Lender which shall hold such information in accordance with the
provisions of Section 16.4 hereof.

 

43



--------------------------------------------------------------------------------

Section 7.2 Negative Covenants of Borrower.

From the date hereof until the Final Payout Date, the Borrower hereby covenants
as and agrees for the benefit of the Collateral Agent, the Deal Agent and the
Lenders as follows:

(a) No Transfer of Property. The Borrower shall not, except as expressly
permitted by this Agreement or the other Transaction Documents, sell, transfer,
exchange or otherwise dispose of any of the properties or assets of the
Borrower, including those included in the Collateral, unless directed to do so
by the Collateral Agent or the Deal Agent.

(b) No Deductions. The Borrower shall not claim any credit on, or make any
deduction from the principal or interest payable in respect of, the Note (other
than amounts properly withheld from such payments under the Code) or assert any
claim against any present or former Lender by reason of the payment of the taxes
levied or assessed upon any part of the Collateral.

(c) No Actions With Respect to Transaction Documents. The Borrower shall not
(A) permit the validity or effectiveness of this Agreement to be impaired, or
permit the lien in favor of the Collateral Agent created by this Agreement to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to the Note
under this Agreement except as may be expressly permitted hereby, (B) permit any
lien, charge, excise, claim, security interest, mortgage or other encumbrance
(other than the lien of this Agreement) to be created on or extend to or
otherwise arise upon or burden the Collateral or any part thereof or any
interest therein or the proceeds thereof (other than tax liens, mechanics’ liens
and other liens that arise by operation of law, in each case on a Financed
Vehicle and arising solely as a result of an action or omission of the related
Obligor), (C) permit the lien of this Agreement not to constitute a valid first
priority (other than with respect to any such tax, mechanics’ or other lien)
security interest in the Collateral, or (D) amend, modify or fail to comply with
the provisions of the Transaction Documents without the prior written consent of
the Deal Agent.

(d) No Merger. The Borrower shall not merge, consolidate or convey or transfer
all or substantially all of its properties or assets, including those included
in the Collateral, to any Person.

(e) No Other Business. The Borrower shall not engage in any business other than
financing, purchasing, owning, selling and managing the Receivables in the
manner contemplated by this Agreement and the Transaction Documents and
activities incidental thereto.

(f) No Borrowing. The Borrower shall not issue, incur, assume, guarantee or
otherwise become liable, directly or indirectly, for any Indebtedness except for
(i) the Note, and (ii) any other Indebtedness permitted by or arising under the
Transaction Documents. The proceeds of the Note shall be used exclusively to
fund purchases of Eligible Receivables.

(g) Guarantees, Loans and Other Liabilities. Except as contemplated by this
Agreement, the Borrower shall not make any loan or credit to, or guarantee
(directly or indirectly or by an instrument having the effect of assuring
another’s payment or performance on any obligation or capability of so doing or
otherwise), endorse or otherwise become contingently liable, directly or
indirectly, in connection with the obligations, stocks or dividends of, or own,
purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person.

 

44



--------------------------------------------------------------------------------

(h) Capital Expenditures. The Borrower shall not make any expenditure (by
long-term or operating lease or otherwise) for capital assets (either realty or
personalty).

(i) Restricted Payments. The Borrower shall not, directly or indirectly, (i) pay
any dividend or make any distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, to the Deal
Agent or any owner of a beneficial interest in the Borrower or otherwise with
respect to any ownership or equity interest or security in or of the Borrower or
to the Servicer, (ii) redeem, purchase, retire or otherwise acquire for value
any such ownership or equity interest or security or (iii) set aside or
otherwise segregate any amounts for any such purpose; provided, however, that
the Borrower may make, or cause to be made, distributions to the Servicer, the
Collateral Agent, the Deal Agent and the Lenders as permitted by, and to the
extent funds are available for such purpose under, this Agreement so long as, at
the time of such declaration or payment (and after giving effect thereto), no
Termination Event shall occur or be continuing and no amount payable by the
Borrower under any Transaction Document is then due and owing but unpaid. The
Borrower will not, directly or indirectly, make payments to or distributions
from the Collection Account except in accordance with this Agreement and the
other Transaction Documents.

(j) Change in Name or Jurisdiction of Organization. The Borrower shall not make
any change to its name or use any trade names, fictitious names, assumed names
or “doing business as” names or change the jurisdiction under the laws of which
it is organized.

(k) Limitation on Transactions with Affiliates. The Borrower shall not enter
into, or be a party to any transaction with any Affiliate of the Borrower,
except for (a) the transactions contemplated by the Transaction Documents and
(b) to the extent not otherwise prohibited under this Agreement, other
transactions in the nature of employment contracts and directors’ fees, upon
fair and reasonable terms materially no less favorable to the Borrower than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate.

(l) Limitation on Investments. The Borrower shall not form, or cause to be
formed, any subsidiaries; or make or suffer to exist any loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except as otherwise permitted herein.

(m) Performance of Obligations; Servicing of Receivables.

(i) The Borrower will not take any action, and will use its best efforts not to
permit any action to be taken by others, that would release any Person from any
of such Person’s material covenants or obligations under any instrument or
agreement included in the Collateral or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
ordered by any bankruptcy or other court or as expressly provided in this
Agreement, the other Transaction Documents or such other instrument or
agreement.

 

45



--------------------------------------------------------------------------------

(ii) The Borrower may contract with other Persons acceptable to the Deal Agent
to assist it in performing its duties under this Agreement, and any performance
of such duties by a Person identified to the Collateral Agent and the Deal Agent
in an Officer’s Certificate of the Borrower shall be deemed to be action taken
by the Borrower. Initially, the Borrower has contracted with the Servicer to
assist the Borrower in performing its duties under this Agreement.

(iii) The Borrower will punctually perform and observe all of its obligations
and agreements contained in this Agreement, the other Transaction Documents and
in the instruments and agreements included in the Collateral, including, but not
limited to, preparing (or causing to prepared) and filing (or causing to be
filed) all UCC financing statements and continuation statements required to be
filed by the terms of this Agreement in accordance with and within the time
periods provided for herein.

Article VIII

Covenants of the Servicer

Section 8.1 Covenants of Servicer.

By its execution and delivery of this Agreement, the Servicer makes the
following covenants on which the Borrower relies in accepting the Receivables
and on which the Lenders rely in purchasing and making Loans:

(a) Liens in Force. The Financed Vehicle securing each Receivable shall not be
released in whole or in part from the security interest granted by the
Receivable, except upon payment in full of the Receivable or as otherwise
contemplated herein;

(b) No Impairment. The Servicer shall do nothing to impair the rights of the
Borrower or the Collateral Agent in the Collateral except as otherwise expressly
provided herein;

(c) Restrictions on Liens. The Servicer shall not (i) create, incur or suffer to
exist, or agree to create, incur or suffer to exist, or consent to cause or
permit in the future (upon the happening of a contingency or otherwise) the
creation, incurrence or existence of any Lien or restriction on transferability
of the Receivables except for the Lien in favor of the Collateral Agent for the
benefit of the Lenders and the restrictions on transferability imposed by this
Agreement or (ii) sign or file under the UCC of any jurisdiction any financing
statement which names AmeriCredit or the Servicer as a debtor, or sign any
security agreement authorizing any secured party thereunder to file such
financing statement, with respect to the Receivables, except in each case any
such instrument solely securing the rights and preserving the Lien of the
Collateral Agent, for the benefit of the Lenders.

 

46



--------------------------------------------------------------------------------

(d) Notices.

(i) Within ten (10) days after the date any material change in or amendment to
the Servicing Collection and Credit Policy and Procedures is made, the Servicer
will deliver to the Borrower, the Collateral Agent and the Deal Agent a copy of
the Servicing Collection and Credit Policy and Procedures then in effect
indicating such change or amendment. AmeriCredit shall not change the Servicing
Collection and Credit Policy and Procedures or the manner in which it services
the Receivables in any way that would have a material adverse effect on the
Receivables or the interests of the Secured Parties.

(ii) Without limitation of the provisions of subsection 8.1(d)(i) above, the
Servicer shall furnish to the Collateral Agent and the Deal Agent (i) with
respect to each Payment Date, a copy of the completed report pursuant to
Section 9.9, (ii) a copy of each Officer’s Certificate furnished to the
Collateral Agent and the Deal Agent hereunder and (iii) a copy of each annual
certified public accountants’ reports received by the Deal Agent pursuant to
clause (iii);

(iii) The Servicer shall deliver to the Collateral Agent and the Deal Agent
(i) within 120 days following the end of each of the Fiscal Years, beginning
with the Fiscal Year ending June 30, 2005, its audited consolidated balance
sheet of AmeriCredit Corp. as of the end of such Fiscal Year, and the related
audited consolidated statements of income and cash flows for such Fiscal Year,
prepared in accordance with GAAP and accompanied by the opinion of the
independent certified public accountants of AmeriCredit Corp. and (ii) within
forty-five (45) days following the end of each of the Fiscal Quarters of
AmeriCredit Corp., beginning with the Fiscal Quarter ending December 31, 2004,
the unaudited consolidated balance sheet of AmeriCredit Corp. as of the end of
such Fiscal Quarter, and the related unaudited consolidated statements of income
and cash flows of AmeriCredit Corp. for such Fiscal Quarter, prepared in
accordance with GAAP;

(iv) The Servicer shall furnish to the Collateral Agent and the Deal Agent,
promptly after the occurrence of any Termination Event, a certificate of an
appropriate officer of the Servicer setting forth the circumstances of such
Termination Event and any action taken or proposed to be taken by the Servicer
or the related Seller with respect thereto.

(e) Performance of Obligations. The Servicer shall perform in all material
respects each of the respective agreements, warranties and indemnities
applicable to it under the Transaction Documents to which it is a party and
comply in all material respects with each of the respective terms and provisions
applicable to it under the Transaction Documents to which it is party, which
agreements, warranties and indemnities are hereby incorporated by reference into
this Agreement as if set forth herein in full.

(f) Delivery of Notices. The Servicer shall promptly furnish to the Collateral
Agent and the Deal Agent (i) a copy of each certificate, report, statement,
notice or other communication furnished by or on behalf of such Servicer, as
applicable, to the Lenders or to the Rating Agencies promptly after delivery
thereof, and (ii) such other information, documents, records or reports
regarding the Receivables as the Collateral Agent or the Deal Agent may from
time to time reasonably request.

 

47



--------------------------------------------------------------------------------

(g) Notice of Actions. The Servicer shall furnish to the Collateral Agent and
the Deal Agent promptly after known to such party, information with respect to
any action, suit or proceeding involving such party or any of its Affiliates by
or before any court or any Governmental Authority which, if adversely
determined, would have a material and adverse effect on such party or the
transactions contemplated by, or such party’s ability to perform its obligations
under, this Agreement or the other Transaction Documents.

(h) Audits. The Servicer will, at any time and from time to time during regular
business hours, on at least ten (10) Business Days’ notice to the Servicer
permit the Deal Agent, or its agents or representatives, at the cost and expense
of the Deal Agent, at any time (i) to examine all books, records and documents
(including computer tapes and disks) in the possession or under the control of
the Servicer relating to the Receivables, and (ii) to visit the offices and
properties of the Servicer no more than four (4) times annually prior to the
occurrence of a Termination Event for the purpose of examining such materials
described in clause (i) above; provided that following the occurrence of a
Termination Event or an event or condition which, with the passage of time or
the giving of notice, or both, would become a Termination Event, the Servicer
shall permit the Deal Agent, or its agents or representative, at the cost and
expense of the Servicer at any time and with one (1) Business Day’s notice to
the Servicer (x) to examine all books, records and documents (including computer
tapes and disks) in the possession or under the control of the Servicer relating
to the Receivables, and (y) to visit the offices and properties of the Servicer
for the purpose of examining such materials described in clause (x). Any
information obtained by the Deal pursuant to this Section 8.1(h) shall be held
in confidence by the Deal Agent, as applicable, in accordance with the
provisions of Section 16.4 hereof, except that the Deal Agent may disclose such
information to any Lender which shall hold such information in accordance with
the provisions of Section 16.4 hereof.

Article IX

Administration and Collection

Section 9.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by the Person so designated from time to time in accordance with this
Section 9.1. AmeriCredit is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Servicer. Upon written notice to the Servicer
following the occurrence of a Servicer Event of Default, unless the Deal Agent
shall otherwise specify, the Backup Servicer shall succeed AmeriCredit as
applicable.

(b) The Servicer may delegate duties under this Agreement to an Affiliate of
AmeriCredit with the prior written consent of the Deal Agent; provided, that the
Servicer may delegate its duties hereunder with respect to the servicing of and
collections on certain Receivables to AmeriCredit Financial Services of Canada
Ltd. without first obtaining the consent of the Deal Agent or any other

 

48



--------------------------------------------------------------------------------

Person. The Servicer also may at any time perform through sub-contractors the
specific duties of (i) repossession of Financed Vehicles, (ii) tracking Financed
Vehicles’ insurance and (iii) pursuing the collection of deficiency balances on
certain Liquidated Receivables, in each case, without the consent of the
Collateral Agent or the Deal Agent and may perform other specific duties through
such sub-contractors in accordance with Servicer’s customary servicing policies
and procedures. Neither AmeriCredit nor any party acting as Servicer hereunder
shall appoint any subservicer (a “Subservicer”) hereunder without the prior
written consent of the Collateral Agent or the Deal Agent. Notwithstanding
anything herein to the contrary, no delegation or sub-contracting by the
Servicer of any of its duties hereunder shall relieve the Servicer of its
responsibilities with respect to such duties.

(c) Within ten (10) days after the date any material change in or amendment to
the Servicing Collection and Credit Policy and Procedures is made, the Servicer
will deliver to the Collateral Agent and the Deal Agent a copy of the Servicing
Collection and Credit Policy and Procedures then in effect indicating such
change or amendment. AmeriCredit shall not change the Servicing Collection and
Credit Policy and Procedures or the manner in which it services the Receivables
in any way that would materially impact the collectibility of any Receivable.

(d) The Servicer acknowledges that the Lenders, Collateral Agent and the Deal
Agent have relied on the agreements of the Servicer to act as a Servicer
hereunder in their respective decisions to execute and deliver the respective
Transaction Documents to which they are parties. In recognition of the
foregoing, the Servicer agrees not to resign as a Servicer voluntarily except
under the circumstances described herein.

Section 9.2 Duties of Servicer.

(a) The Servicer is hereby authorized to act as agent for the Trust and in such
capacity shall manage, service, administer and make collections on the
Receivables, and perform the other actions required by the Servicer under this
Agreement. The Servicer agrees that its servicing of the Receivables shall be
carried out in accordance with customary and usual procedures of institutions
which service motor vehicle retail installment sales contracts and, to the
extent more exacting, the degree of skill and attention that the Servicer
exercises from time to time with respect to all comparable motor vehicle
receivables that it services for itself or others. In performing such duties, so
long as AmeriCredit is the Servicer, it shall substantially comply with the
policies and procedures described on Schedule E, as such policies and procedures
may be updated from time to time. The Servicer’s duties shall include, without
limitation, collection and posting of all payments, responding to inquiries of
Obligors on the Receivables, investigating delinquencies, sending payment
coupons to Obligors, reporting any required tax information to Obligors,
monitoring the Collateral, complying with the terms of the Lockbox Agreement,
accounting for collections and furnishing monthly and annual statements to the
Collateral Agent, the Deal Agent and the Owner Trustee with respect to
distributions, monitoring the status of Insurance Policies with respect to the
Financed Vehicles and performing the other duties specified herein.

(b) The Servicer shall also administer and enforce all rights and
responsibilities of the holder of the Receivables provided for in the Dealer
Agreements and Auto Loan Purchase and Sale Agreements (and shall maintain
possession of the Dealer Agreements and Auto Loan Purchase and Sale Agreements,
to the extent it is necessary to do so), the Dealer Assignments, the Third-Party
Lender

 

49



--------------------------------------------------------------------------------

Assignments and the Insurance Policies, to the extent that such Dealer
Agreements, Auto Loan Purchase and Sale Agreements, Dealer Assignments,
Third-Party Lender Assignments and Insurance Policies relate to the Receivables,
the Financed Vehicles or the Obligors. To the extent consistent with the
standards, policies and procedures otherwise required hereby, the Servicer shall
follow its customary standards, policies, and procedures and shall have full
power and authority, acting alone, to do any and all things in connection with
such managing, servicing, administration and collection that it may deem
necessary or desirable. Without limiting the generality of the foregoing, the
Servicer is hereby authorized and empowered by the Trust to execute and deliver,
on behalf of the Trust, any and all instruments of satisfaction or cancellation,
or of partial or full release or discharge, and all other comparable
instruments, with respect to the Receivables and with respect to the Financed
Vehicles; provided, however, that notwithstanding the foregoing, the Servicer
shall not, except pursuant to an order from a court of competent jurisdiction,
release an Obligor from payment of any unpaid amount under any Receivable or
waive the right to collect the unpaid balance of any Receivable from the Obligor
except in accordance with the Servicer’s customary practices.

(c) The Servicer is hereby authorized to commence, in its own name or in the
name of the Trust, a legal proceeding to enforce a Receivable or to commence or
participate in any other legal proceeding (including, without limitation, a
bankruptcy proceeding) relating to or involving a Receivable, an Obligor or a
Financed Vehicle. If the Servicer commences or participates in such a legal
proceeding in its own name, the Trust shall thereupon be deemed to have
automatically assigned such Receivable to the Servicer solely for purposes of
commencing or participating in any such proceeding as a party or claimant, and
the Servicer is authorized and empowered by the Trust to execute and deliver in
the Servicer’s name any notices, demands, claims, complaints, responses,
affidavits or other documents or instruments in connection with any such
proceeding. The Collateral Agent and the Owner Trustee shall furnish the
Servicer with any limited powers of attorney and other documents which the
Servicer may reasonably request and which the Servicer deems necessary or
appropriate and take any other steps which the Servicer may deem necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties under this Agreement.

Section 9.3 Collection of Receivable Payments.

(a) Consistent with the standards, policies and procedures required by this
Agreement, the Servicer shall make reasonable efforts to collect all payments
called for under the terms and provisions of the Receivables as and when the
same shall become due, and shall follow such collection procedures as it follows
with respect to all comparable automobile receivables that it services for
itself or others and otherwise act with respect to the Receivables, the Dealer
Agreements, the Dealer Assignments, the Auto Loan Purchase and Sale Agreements,
the Third-Party Lender Assignments, the Insurance Policies and the other
Collateral in such manner as will, in the reasonable judgment of the Servicer,
maximize the amount to be received by the Borrower with respect thereto. The
Servicer is authorized in its discretion to waive any prepayment charge, late
payment charge or any other similar fees that may be collected in the ordinary
course of servicing any Receivable.

 

50



--------------------------------------------------------------------------------

(b) The Servicer may at any time agree to a modification or amendment of a
Receivable in order to (i) not more than once per year, change the Obligor’s
regular monthly due date to a date that shall in no event be later than thirty
(30) days after the original monthly due date of that Receivable or
(ii) re-amortize the Scheduled Receivable Payments on the Receivable following a
partial prepayment of principal, in accordance with its customary procedures if
the Servicer believes in good faith that such extension, modification or
amendment is necessary to avoid a default on such Receivable, will maximize the
amount to be received by the Borrower with respect to such Receivable, and is
otherwise in the best interests of the Borrower.

(c) The Servicer may grant payment extensions on, or other modifications or
amendments to, a receivable (in addition to those modifications permitted by
Section 9.3(a)) in accordance with its customary procedures if the Servicer
believes in good faith that such extension, modification or amendment is
necessary to avoid a default on such Receivable, will maximize the amount to be
received by the Borrower with respect to such Receivable, and is otherwise in
the best interests of the Borrower; provided, however, that:

(i) in no event may a Receivable be extended more than twice during any twelve
month period or more than eight times during the full term of such Receivable;

(ii) in no event may a Receivable be extended beyond the date 80 months after
the date on which such Receivable was originated;

(iii) the Servicer shall not amend or modify a Receivable (except as provided in
Section 9.3(b) and clause (i) and (ii) of this Section 9.3(c)) if a Borrowing
Base Deficit would result therefrom.

(d) The Servicer shall use its best efforts to notify or direct Obligors to make
all payments on the Receivables, whether by check or by direct debit of the
Obligor’s bank account, to be made directly to the Lockbox Account Bank, acting
as agent for the Borrower pursuant to the Lockbox Agreement. The Servicer shall
use its best efforts to notify or direct the Lockbox Account Bank to deposit all
payments on the Receivables in the Lockbox Account no later than the Business
Day after receipt, and to cause all amounts credited to the Lockbox Account on
account of such payments to be transferred to the Collection Account no later
than the second Business Day after receipt of such payments. The Lockbox Account
shall be a demand deposit account held by the Lockbox Account Bank, or at the
request of the Deal Agent, an Eligible Deposit Account.

The Servicer will prohibit payments on receivables other than the Receivables
from being made to the Lockbox Account.

Notwithstanding the Lockbox Agreement, or any of the provisions of this
Agreement relating to the Lockbox Agreement, the Servicer shall remain obligated
and liable to the Borrower, the Collateral Agent, the Deal Agent and Secured
Parties for servicing and administering the Receivables and the other Collateral
in accordance with the provisions of this Agreement without diminution of such
obligation or liability by virtue thereof; provided, however, that the foregoing
shall not apply to the Backup Servicer for so long as the Lockbox Account Bank
is performing its obligations pursuant to the terms of the Lockbox Agreement.

 

51



--------------------------------------------------------------------------------

In the event of a termination of the Servicer, the successor Servicer shall
assume all of the rights and obligations of the outgoing Servicer under the
Lockbox Agreement subject to the terms hereof. In such event, the successor
Servicer shall be deemed to have assumed all of the outgoing Servicer’s interest
therein and to have replaced the outgoing Servicer as a party to the Lockbox
Agreement to the same extent as if the Lockbox Agreement had been assigned to
the successor Servicer, except that the outgoing Servicer shall not thereby be
relieved of any liability or obligations on the part of the outgoing Servicer to
the Lockbox Account Bank under the Lockbox Agreement. The outgoing Servicer
shall, upon request of the Collateral Agent (at the direction of the Deal
Agent), but at the expense of the outgoing Servicer, deliver to the successor
Servicer all documents and records relating to each such Lockbox Agreement and
an accounting of amounts collected and held by the Lockbox Account Bank and
otherwise use its best efforts to effect the orderly and efficient transfer of
the Lockbox Agreement to the successor Servicer. If the Deal Agent elects to
change the identity of the Lockbox Account Bank, the outgoing Servicer, at its
expense, shall cause the Lockbox Account Bank to deliver, at the direction of
the Deal Agent to the Collateral Agent or a successor Lockbox Account Bank, all
documents and records relating to the Receivables and all amounts held (or
thereafter received) by the Lockbox Account Bank (together with an accounting of
such amounts) and shall otherwise use its best efforts to effect the orderly and
efficient transfer of the lockbox arrangements and the Servicer shall notify the
Obligors to make payments to the Lockbox Account established by the successor.

(e) The Servicer shall remit all payments by or on behalf of the Obligors
received directly by the Servicer to the Lockbox Account Bank for deposit into
the Collection Account, in either case, and as soon as practicable, but in no
event later than the second Business Day after receipt thereof. (For purposes of
the preceding sentence, “receipt” of a payment shall mean the initial deposit
thereof in the Servicer’s bank account.)

Section 9.4 Realization upon Receivables.

(a) Consistent with the standards, policies and procedures required by this
Agreement, the Servicer shall use its best efforts to repossess (or otherwise
comparably convert the ownership of) and liquidate any Financed Vehicle securing
a Receivable with respect to which the Servicer has determined that payments
thereunder are not likely to be resumed, as soon as is practicable after default
on such Receivable but in no event later than the date on which all or any
portion of a Scheduled Receivables Payment due thereunder has become ninety-one
(91) days delinquent (measured from the due date of such payment); provided,
however, that the Servicer may elect not to repossess a Financed Vehicle within
such time period if in its good faith judgment it determines that the proceeds
ultimately recoverable with respect to such Receivable would be increased by
forbearance. The Servicer is authorized to follow such customary practices and
procedures as it shall deem necessary or advisable, consistent with Accepted
Servicing Practices, including recourse to Dealers and Third-Party Lenders, sale
of the related Financed Vehicle at public or private sale, submission of claims
under any Insurance Policy and other actions by the Servicer in order to realize
upon such a Receivable. The foregoing is subject to the provision that, in any
case in which the Financed Vehicle shall have suffered damage, the Servicer
shall not expend funds in connection with any repair or towards the repossession
of such Financed Vehicle unless it shall determine in its discretion that such
repair and/or repossession shall increase the proceeds of liquidation of the
related Receivable by an amount greater than the amount of such expenses. All
amounts received upon liquidation of a Financed Vehicle shall be remitted
directly by the Servicer to the

 

52



--------------------------------------------------------------------------------

Collection Account without deposit into any intervening account as soon as
practicable, but in no event later than the Business Day after receipt thereof.
The Servicer shall pay on behalf of the Secured Parties any personal property
taxes assessed on repossessed Financed Vehicles. The Servicer shall be entitled
to reimbursement of any such tax from Liquidation Proceeds with respect to such
Receivable.

(b) If the Servicer elects to commence a legal proceeding to enforce a Dealer
Agreement, Auto Loan Purchase and Sale Agreement, Dealer Assignment or
Third-Party Lender Assignment or any Contract, the act of commencement shall be
deemed to be an automatic assignment from the Secured Parties to the Servicer of
the rights under such Dealer Agreement, Auto Loan Purchase and Sale Agreement,
Dealer Assignment or Third-Party Lender Assignment or Contract for purposes of
collection only. If, however, in any enforcement suit or legal proceeding it is
held that the Servicer may not enforce a Dealer Agreement, Auto Loan Purchase
and Sale Agreement, Dealer Assignment or Third-Party Lender Assignment or
Contract on the grounds that it is not a real party in interest or a Person
entitled to enforce the Dealer Agreement, Auto Loan Purchase and Sale Agreement,
Dealer Assignment or Third-Party Lender Assignment or Contract, the Deal Agent,
at the Servicer’s expense, or the Borrower, at the Servicer’s expense, shall
take such steps as the Servicer deems reasonably necessary to enforce the Dealer
Agreement, Auto Loan Purchase and Sale Agreement, Dealer Assignment or
Third-Party Lender Assignment or Contract, including bringing suit in its name
or the name of the Borrower or of the Secured Parties and/or the Collateral
Agent for the benefit of the Secured Parties. All amounts recovered shall be
remitted directly by the Servicer as provided in Section 9.3(e).

Section 9.5 Insurance.

(a) The Servicer shall require, in accordance with its customary servicing
policies and procedures that each Financed Vehicle be insured by the related
Obligor under the Insurance Policies referred to in Paragraph 30 of Schedule E
and shall monitor the status of such physical loss and damage insurance coverage
thereafter, in accordance with its customary servicing procedures. Each
Receivable requires the Obligor to maintain such physical loss and damage
insurance, naming AmeriCredit and its successors and assigns as additional
insureds, and permits the holder of such Receivable to obtain physical loss and
damage insurance at the expense of the Obligor if the Obligor fails to maintain
such insurance. If the Servicer shall determine that an Obligor has failed to
obtain or maintain a physical loss and damage Insurance Policy covering the
related Financed Vehicle which satisfies the conditions set forth in clause
(i)(a) of such Paragraph 30 (including, without limitation, during the
repossession of such Financed Vehicle) the Servicer may enforce the rights of
the holder of the Receivable under the Receivable to require the Obligor to
obtain such physical loss and damage insurance in accordance with its customary
servicing policies and procedures. The Servicer may maintain a vendor’s single
interest or other collateral protection Insurance Policy with respect to all
Financed Vehicles (“Collateral Insurance”) which policy shall by its terms
insure against physical loss and damage in the event any Obligor fails to
maintain physical loss and damage insurance with respect to the related Financed
Vehicle. All policies of Collateral Insurance shall be endorsed with clauses
providing for loss payable to the Servicer. Costs incurred by the Servicer in
maintaining such Collateral Insurance shall be paid by the Servicer.

 

53



--------------------------------------------------------------------------------

(b) The Servicer may, if an Obligor fails to obtain or maintain a physical loss
and damage Insurance Policy, obtain insurance with respect to the related
Financed Vehicle and advance on behalf of such Obligor, as required under the
terms of the Insurance Policy, the premiums for such insurance (such insurance
being referred to herein as “Force-Placed Insurance”). All policies of
Force-Placed Insurance shall be endorsed with clauses providing for loss payable
to the Servicer. Any cost incurred by the Servicer in maintaining such
Force-Placed Insurance shall only be recoverable out of premiums paid by the
Obligors or Liquidation Proceeds with respect to the Receivable, as provided in
subsection (c) below.

(c) In connection with any Force-Placed Insurance obtained hereunder, the
Servicer may, in the manner and to the extent permitted by applicable law,
require the Obligors to repay the entire premium to the Servicer. In no event
shall the Servicer include the amount of the premium in the Amount Financed
under the Receivable. For all purposes of this Agreement, the amount added to an
Obligor’s monthly payment (an “Insurance Add-On Amount”) under a Receivable with
respect to any Receivable having Force-Placed Insurance will be treated as a
separate obligation of the Obligor and will not be added to the Principal
Balance of such Receivable, and amounts allocable thereto will not be available
for distribution to the Secured Parties. The Servicer shall retain and
separately administer the right to receive payments from Obligors with respect
to Insurance Add-On Amounts or rebates of Forced-Placed Insurance premiums. If
an Obligor makes a payment with respect to a Receivable having Force-Placed
Insurance, but the Servicer is unable to determine whether the payment is
allocable to the Receivable or to the Insurance Add-On Amount, the payment shall
be applied first to any unpaid Scheduled Receivable Payments and then to the
Insurance Add-On Amount. Liquidation Proceeds on any Receivable will be used
first to pay the Principal Balance and accrued interest on such Receivable and
then to pay the related Insurance Add-On Amount. If an Obligor under a
Receivable with respect to which the Servicer has placed Force-Placed Insurance
fails to make scheduled payments of such Insurance Add-On Amount as due, and the
Servicer has determined that eventual payment of the Insurance Add-On Amount is
unlikely, the Servicer may, but shall not be required to, purchase such
Receivable from the Secured Parties for the Purchase Price on any Business Day.
Any such Receivable, and any Receivable with respect to which the Servicer has
placed Force-Placed Insurance which has been paid in full (excluding any
Insurance Add-On Amounts) will be assigned to the Servicer.

(d) The Servicer may sue to enforce or collect upon any Insurance Policy
relating to any Receivable, in its own name, if possible, or as agent of the
Secured Parties. If the Servicer elects to commence a legal proceeding to
enforce any such Insurance Policy, the act of commencement shall be deemed to be
an automatic assignment of the rights of the Secured Parties under such
Insurance Policy to the Servicer for purposes of collection only. If, however,
in any enforcement suit or legal proceeding it is held that the Servicer may not
enforce any such Insurance Policy on the grounds that it is not a real party in
interest or a holder entitled to enforce such Insurance Policy, the Secured
Parties and/or the Collateral Agent, at the Servicer’s expense, or the Borrower,
at the Servicer’s expense, shall take such steps as the Servicer deems necessary
to enforce such Insurance Policy, including bringing suit in its name or the
name of the Secured Parties and/or the Collateral Agent for the benefit of the
Secured Parties.

(e) The Servicer will cause itself and may cause the Collateral Agent to be
named as named insured under all insurance policies relating to the Receivables.

 

54



--------------------------------------------------------------------------------

(f) Notwithstanding any provision herein to the contrary, the Backup Servicer,
as Servicer, shall have no obligation under this Section 9.5.

Section 9.6 Maintenance of Security Interests in Vehicles.

(a) Consistent with the policies and procedures required by this Agreement, the
Servicer shall take such steps on behalf of the Collateral Agent and the Secured
Parties as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Vehicle, including, but not limited
to, obtaining the execution by the Obligors and the recording, registering,
filing, re-recording, re-filing, and re-registering of all security agreements,
financing statements and continuation statements as are necessary to maintain
the security interest granted by the Obligors under the respective Receivables.
The Borrower and the Collateral Agent hereby authorize the Servicer, and the
Servicer agrees, to take any and all steps necessary to re-perfect such security
interest in favor of the Collateral Agent on behalf of the Secured Parties as
necessary because of the relocation of a Financed Vehicle or for any other
reason. In the event that the assignment of a Receivable to the Borrower is
insufficient, without a notation on the related Financed Vehicle’s certificate
of title, or without fulfilling any additional administrative requirements under
the laws of the state in which the Financed Vehicle is located, to perfect a
security interest in the related Financed Vehicle in favor of the Collateral
Agent on behalf of the Secured Parties, the Servicer hereby agrees that the
designation of AmeriCredit (or a Titled Third-Party Lender) as the secured party
on the Financed Vehicle’s Lien Certificate is in its capacity as Servicer as
agent of the Secured Parties.

(b) Upon the occurrence of a Servicer Termination Event, the Servicer shall take
or cause to be taken such action as may, in the opinion of the Deal Agent, be
necessary to perfect or re-perfect the security interests in the Financed
Vehicles securing the Receivables in the name of the Collateral Agent on behalf
of the Secured Parties by amending the title documents of such Financed Vehicles
or by such other reasonable means as may, in the Opinion of Counsel to the Deal
Agent, be necessary or prudent.

AmeriCredit hereby agrees to pay all expenses related to such perfection or
reperfection and to take all action necessary therefor. In addition, prior to
the occurrence of an Termination Event or Servicer Event of Default, the Deal
Agent may instruct the Servicer to take or cause to be taken such action as may,
in the Opinion of Counsel to the Deal Agent, be necessary to perfect or
re-perfect the security interest in the Financed Vehicles underlying the
Receivables in the name of the Collateral Agent on behalf of the Secured
Parties, including by amending the title documents of such Financed Vehicles or
by such other reasonable means as may, in the Opinion of Counsel to the
Collateral Agent, be necessary or prudent. AmeriCredit hereby appoints the
Collateral Agent as its attorney-in-fact to take any and all steps required to
be performed by AmeriCredit pursuant to this Section 9.6 and the Collateral
Agent hereby accepts such appointment.

Section 9.7 Custodial Arrangements.

(a) Subject to the terms and conditions of this Section 9.7, the Collateral
Agent irrevocably appoints the Custodian, and the Custodian accepts such
appointment to act as Custodian of the Receivable File with respect to each
Receivable, which shall be delivered to the Custodian by the Servicer on or
before each Borrowing Date.

 

55



--------------------------------------------------------------------------------

(b) To the extent any Receivable Files or any portion thereof are held by the
Servicer in accordance with Section 9.7(a), the Servicer agrees to act with
reasonable care, using that degree of care, skill and attention that a
commercial bank acting in the capacity of a custodian would exercise with
respect to files relating to comparable automotive or other receivables that it
services or holds for itself or others, and, in any event, to exercise at least
that degree of care, skill and attention that it exercises with respect to its
own assets. The Servicer shall promptly report to the Collateral Agent any
material failure by it to hold such Receivable Files as herein provided and
shall promptly take appropriate action to remedy such failure. In connection
with holding any Receivable Files, the Servicer agrees not to assert, and shall
cause any related Subservicer not to assert, any beneficial ownership interests
in the Receivables. The Servicer agrees to indemnify the Collateral Agent, the
other Secured Parties and the Borrower, and their respective officers,
directors, employees, partners and agents for any and all liabilities,
obligations, losses, damages, payments, costs, or expenses of any kind
whatsoever that may be imposed on or incurred by any such Person arising from
the negligence or willful misconduct of such Servicer in holding of the
Receivable Files pursuant to Section 9.7(a); provided, however, that the
Servicer will not be liable to the extent that any such amount resulted from the
gross negligence, bad faith or willful misconduct of such indemnified Person.

(c) The Servicer shall not, without the prior written consent of the Deal Agent,
deliver or release to the Borrower (prior to the Final Payout Date) or any other
Person any Receivable Files (or the security interest in the related collateral,
if any) except (i) to the Subservicers, (ii) in the ordinary course of its
business in connection with the release of collateral securing such Receivable
alter satisfaction of the related indebtedness thereunder and (iii) in
connection with a purchase of a Receivable pursuant to the Receivables Purchase
Agreement or the release of the Lien upon payment in full of such Receivable or
as otherwise contemplated herein.

(d) Upon termination of AmeriCredit as Servicer, AmeriCredit shall
simultaneously be terminated as Custodian and the Successor Servicer shall act
as the Custodian, in which case the Successor Servicer shall be deemed to have
assumed the obligations of the Custodian specified in this Section 9.7. Upon
payment in full of any Receivable, the Servicer will notify the Custodian
pursuant to a certificate of an officer of the Servicer (which certificate shall
include a statement to the effect that all amounts received in connection with
such payments which are required to be deposited in the Collection Account
pursuant to Section 9.3 have been so deposited) and shall request delivery of
the Receivable and Receivable File to the Servicer. From time to time as
appropriate for servicing and enforcing any Receivable, the Custodian shall,
upon written request of an officer of the Servicer and delivery to the Custodian
of a receipt signed by such officer, cause the original Receivable and the
related Receivable File to be released to the Servicer. The Servicer’s receipt
of a Receivable and/or Receivable File shall obligate the Servicer to return the
original Receivable and the related Receivable File to the Custodian when its
need by the Servicer has ceased unless the Receivable is repurchased as
described in Section 5.3.

 

56



--------------------------------------------------------------------------------

Section 9.8 Credit Scoring Methodology.

AmeriCredit covenants that it will not amend the credit score model it uses to
establish AmeriCredit Scores unless it recalibrates, if necessary, the
AmeriCredit Scores to materially match the methodology it uses on the Closing
Date.

Section 9.9 Reports to the Collateral Agent, the Deal Agent and the Borrower.

(a) Not later than the second Business Day prior to the related Payment Date,
the Servicer shall forward to the Collateral Agent, the Backup Servicer and the
Deal Agent a statement (each, a “Servicer’s Certificate”) in a form reasonably
acceptable to the Collateral Agent and the Deal Agent (as such form may be
amended from time to time by agreement between the Collateral Agent and the Deal
Agent and the Servicer), certified by the Servicer, setting forth, with respect
to the preceding Collection Period: (i) the aggregate amount of Collections in
respect of the Receivables received by the Servicer for such Collection Period;
(ii) the aggregate amount of deposits made by the Servicer (including any
Subservicer) to the Collection Account; (iii) the aggregate amount retained by
the Servicer for its own account from such Collections; (iv) the amount of
Servicing Fee to be paid to the Servicer on the related Payment Date; (v) the
aggregate outstanding balances of the Delinquent Receivables and the Liquidated
Receivables (separately stated) as of the end of such Collection Period; (vi) a
list of each Subservicer; (vii) a calculation of the Borrowing Base as of the
last day of the related Collection Period, (viii) the aggregate Principal
Balance of the Loans; (ix) the amount of Interest accrued for the corresponding
Interest Period; (x) the aggregate amount distributable in reduction of the Net
Investment on the related Payment Date; (xi) the aggregate amount distributable
as fees and expenses of transaction parties on the related Payment Date;
(xii) any amounts distributable on the related Payment Date which are to be paid
with funds withdrawn from the Reserve Account; (xiii) the Delinquency Ratio for
such Collection Period; (xiv) the Cumulative Net Loss Ratio for each Static Pool
for such Collection Period; (xv) the Monthly Extension Rate for such Collection
Period; (xvi) the Net Spread and the Collection Period Net Spread for such
Collection Period; (xvii) the amount on deposit in the Reserve Account as of the
last day of such Collection Period; (xviii) the Required Reserve Account Amount
as of the last day of such Collection Period; and (xix) such other information
as the Collateral Agent, the Deal Agent, any Lender or the Borrower shall
reasonably request.

(b) Not later than five (5) Business Days after the close of each Collection
Period, the Collateral Agent shall forward to the Borrower a statement, setting
forth the balance of the Collection Account as of the close of business on the
last day of such Collection Period and showing, for the previous Payment Date,
the aggregate of withdrawals from the Collection Account for each category of
distributions specified in Section 3.3.

(c) The Servicer shall verify that each Receivable included as an Eligible
Receivable, for purposes of determining the Borrowing Base in any Borrowing Base
Certificate, is in fact an Eligible Receivable as of the date of such Borrowing
Base Certificate.

(d) The Servicer shall deliver to the Collateral Agent, the Deal Agent and the
Borrower on or prior to (i) the Business Day immediately preceding each Transfer
Date, a list identifying each Receivable to be transferred by the Originator to
the Seller and by the Seller to the Borrower on such Transfer Date (each, a
“Transfer Date Schedule of Receivables”) and (ii) each date on which a
Servicer’s Certificate is delivered, a complete and accurate list of all
Receivables upon which the Borrowing Base is calculated (such list as of such
date of delivery, the “Schedule of Receivables”).

 

57



--------------------------------------------------------------------------------

Section 9.10 Annual Statement as to Compliance.

The Servicer will deliver to the Borrower, the Collateral Agent and the Deal
Agent on or before October 31, of each year, beginning with October, 2005, a
certificate of an Authorized Officer stating that (a) a review of the activities
of the Servicer during the preceding Fiscal Year (or such other period as shall
have elapsed from the Closing Date) and of its performance under this Agreement
has been made under such employee’s supervision, (b) to the best of such
employee’s knowledge, based on such review, the Servicer has fulfilled all its
obligations under this Agreement throughout such period, or, if there has been a
default in the fulfillment of any such obligation, specifying each such default
known to such employee and the nature and status thereof and (c) to the best of
such employee’s knowledge, each Subservicer has fulfilled its obligations, or,
if there has been a material default in the fulfillment of such obligations,
specifying such default known to such employee and the nature and status
thereof.

Section 9.11 Servicing Compensation.

The Servicer, as compensation for its activities hereunder, shall be entitled to
receive a fee for each Collection Period equal to (A) the product of (i) the
Servicing Fee Rate, (ii) the aggregate Principal Balance of the Eligible
Receivables as of the first day of such Collection Period and (iii) 1/12 plus
(B) any amounts paid by Obligors during the related Collection Period that did
not relate to principal and interest payments due on the Receivables plus
(C) with respect to each Receivable that was sold to the Borrower during the
related Collection Period, the product of (i) the Servicing Fee Rate, (ii) the
Principal Balance of such Receivable as of the related Transfer Date and (iii) a
fraction, the numerator of which is the number of days from and including the
related Transfer Date to and including the last day of the related calendar
month and the denominator of which is the number of days in such calendar month
(the “Servicing Fee”). The Servicing Fee shall be payable in arrears by the
Borrower on each Payment Date from funds on deposit in the Collection Account in
accordance with Section 3.3; provided that prior to the occurrence of a
Termination Event and so long as no Servicer Event of Default shall have
occurred and be continuing, the Servicer may withhold its Servicing Fee payable
to it with respect to any Collection Period from the amount of Collections to be
deposited thereby into the Collection Account for such Collection Period.

The Servicer shall be required to pay all expenses incurred by it in connection
with its servicing activities hereunder (including payment of the fees and
expenses of any Subservicer) and shall not be entitled to reimbursement therefor
except as specifically provided hereunder; provided, however, that the Servicer
shall be entitled to recover all reasonable Liquidation Expenses expended by it
or for its account during the related Collection Period, but only out of the
Liquidation Proceeds.

 

58



--------------------------------------------------------------------------------

Section 9.12 Repurchase Obligation.

If at the end of any three consecutive Collection Periods, the three-month
average of the Monthly Extension Rate exceeds 2.0%, then the Servicer shall, on
or before the fifth Business Day of the third such Collection Period, purchase
from the Borrower (the “Repurchase Obligation”) the Receivables with respect to
which payment had been extended (starting with the Receivables most recently so
extended) in an aggregate Principal Balance equal to the product of (i) the
difference between such three-month average Monthly Extension Rate and 2.0% and
(ii) the aggregate Principal Balance of all Receivables, and pay the related
aggregate Purchase Price of such Receivables on the last day of such third
Collection Period.

Section 9.13 Annual Independent Accountants’ Report.

The Servicer shall cause a firm of nationally recognized independent certified
public accountants (the “Independent Accountants”), who may also render other
services to the Servicer or to the Seller, to deliver to the Deal Agent, on or
before October 31 (or 120 days after the end of the Servicer’s Fiscal Year, if
other than June 30) of each year, beginning on October 31, 2005, with respect to
the twelve months ended the immediately preceding June 30 (or other applicable
date) (or such other period as shall have elapsed from the Closing Date to the
date of such certificate (which period shall not be less than six months)), a
statement (the “Accountants’ Report”) addressed to the Board of Directors of the
Servicer and to the Deal Agent, to the effect that such firm has audited the
books and records of AmeriCredit Corp., in which the Servicer is included as a
consolidated subsidiary, and issued its report thereon in connection with the
audit report on the consolidated financial statements of AmeriCredit Corp. and
that (1) such audit was made in accordance with generally accepted auditing
standards, and accordingly included such tests of the accounting records and
such other auditing procedures as such firm considered necessary in the
circumstances; (2) the firm is independent of the Originator, the Borrower and
the Servicer within the meaning of the Code of Professional Ethics of the
American Institute of Certified Public Accountants, and (3) includes a report on
the application of agreed upon procedures (such procedures to be substantially
similar to those set forth in the letter attached as Exhibit XIII hereto) to
(A) the most recent Servicer’s Certificate including the delinquency, default
and loss statistics required to be specified therein noting whether any
exceptions or errors in the Servicer’s Certificate were found and (B) a
statistically significant number of randomly selected receivables files,
selected from the entire pool of receivables that are serviced by the Servicer
or any of its Affiliates as of such date (whether or not thereafter sold or
disposed of) (the “Servicing Portfolio”), that have been originated within the
12 months prior to the date of such report (which shall in no event be less than
50 or more than 190); provided, that if (x) within the 120 days prior to the
date on which such Accountant’s Report is due, AmeriCredit shall have closed an
asset securitization transaction and (y) the Independent Accountants shall have
issued a report on the application of agreed upon procedures to a statistically
significant number of randomly selected receivables files (which shall in no
event be less than 50 or more than 190), which are in the Servicing Portfolio,
in connection with the closing of such transaction, then the Servicer may
substitute the report on the application of agreed upon procedures to such
receivables files in lieu of the report required by this clause (B). If the
long-term senior unsecured debt of AmeriCredit Corp. is rated by either S&P or
Moody’s below B+ or Ba3, respectively, or if an Termination Event shall have
occurred and be continuing, then the Servicer will cause the Independent
Accountants to deliver an Accountants’ Report semi-annually to the Collateral
Agent and the Deal Agent and

 

59



--------------------------------------------------------------------------------

the Backup Servicer, on or before October 31 and April 30 of each year with
respect to the six months ended the immediately preceding June 30 or
December 31, as applicable; provided, however, that any Accountants’ Report due
on April 30 is not required to include the statement referred to in clause
(1) of the preceding sentence.

Section 9.14 Servicer Event of Default.

(a) “Servicer Event of Default,” wherever used herein, means any one of the
following events:

(i) any failure by the Servicer to deliver to the Collateral Agent for
distribution to the Lenders any proceeds or payment required to be so delivered
under the terms of this Agreement that continues unremedied for a period of two
(2) Business Days after written notice is received by the Servicer from the
Collateral Agent or the Deal Agent or after discovery of such failure by an
Authorized Officer of the Servicer.

(ii) the Servicer shall fail to observe or perform in any respect any other of
the covenants or agreements on the part of the Servicer contained in this
Agreement and such failure materially and adversely affects the Borrower or the
interests of the Secured Parties and shall continue unremedied for a period of
thirty (30) days after the earlier of the date (A) it knew of such failure and
(B) the date on which written notice of such failure shall have been given to
the Servicer by the Collateral Agent, the Deal Agent or any Lender;

(iii) the occurrence of an Insolvency Event with respect to Servicer;

(iv) the Servicer shall have materially breached any of the representations and
warranties set forth in the Transaction Documents (other than any representation
or warranty set forth in Schedule C), and such incorrectness has a material
adverse effect on the Receivables or the interests of the Secured Parties and,
within thirty (30) days after knowledge thereof by the Servicer or after written
notice thereof shall have been given to the Servicer by the Collateral Agent or
the Deal Agent or the circumstances or condition in respect of which such
representation or warranty was incorrect shall not have been eliminated or
otherwise cured;

(v) a Termination Event shall have occurred, which has not been remedied or
waived;

(vi) a failure of the Servicer or any of its Subsidiaries to pay Indebtedness in
excess of $10,000,000 in aggregate principal amount (hereinafter,
“Indebtedness”) when due; or the termination of AmeriCredit as Servicer under
any agreement under which the Servicer undertakes to perform servicing functions
for receivables similar to the Receivables following the occurrence of any
“Servicer Default,” “Servicer Event of Default,” “Servicer Termination Event” or
other similar occurrence under any such agreement; or any Indebtedness of the
Servicer or any of its Subsidiaries shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

 

60



--------------------------------------------------------------------------------

(b) If a Servicer Event of Default shall occur (which has not been waived),
then, and in each and every such case, the Deal Agent may, by notice in writing
to the Servicer (with a copy to the Borrower), terminate all of the rights and
obligations of the Servicer under this Agreement and in and to the Servicer’s
interest in and to the Receivables and the proceeds thereof, subject to
compensation, rights of reimbursement, indemnity and limitation on liability to
which the Servicer is then entitled. Such notice shall specify to the extent
possible, the timing and method of transition to a successor Servicer (a
“Successor Servicer”), which shall initially be the Backup Servicer. On and
after the receipt by the Servicer of such written notice and upon the effective
date of the transfer to the new Servicer specified in such notice, all authority
and power of the Servicer under this Agreement, whether with respect to the
Receivables or otherwise, shall pass to and be vested in the Successor Servicer
appointed pursuant to Section 9.15; provided, however, that the Successor
Servicer shall not be liable with respect to prior actions or omissions of the
predecessor Servicer and, without limitation, such Person is hereby authorized
and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Receivables and related documents, or
otherwise. The Servicer agrees to cooperate with such responsibilities and
rights hereunder, including, without limitation, the transfer to such party for
administration by it of all cash amounts that shall at the time be credited to a
Lockbox Account or the Collection Account or thereafter be received with respect
to the Receivables. If the Servicer is terminated pursuant to this Section 9.14,
then the Servicer, shall bear all of the costs and expenses of transferring the
duties and obligations of the Servicer to a Successor Servicer; provided,
however, that if the Servicer fails to bear all such costs and expenses the
Successor Servicer shall be entitled to reimbursement from amounts realized on
the related Collateral, if any, by retention of such amounts prior to the
distribution of any Collections from the Collection Account in accordance with
Section 3.3.

Section 9.15 Appointment of Successor.

On and after the time the Servicer receives a notice of termination pursuant to
Section 9.14, the Deal Agent shall appoint a successor to such Servicer, and
such appointee shall be the successor in all respects to such Servicer in its
capacity as Servicer under this Agreement; provided, however, that no Successor
Servicer shall be liable with respect to prior actions or omissions of the
predecessor Servicer. As compensation therefor, the Successor Servicer shall be
entitled to all funds relating to the Receivables that the replaced Servicer
would have been entitled to receive if such replaced Servicer had continued to
act hereunder; provided, however, the Deal Agent may approve such additional
amounts based upon servicing bids obtained thereby.

Section 9.16 Removal of a Servicer.

Upon thirty (30) days prior written notice of a Servicer Event of Default, the
Servicer may be removed by the Borrower (with the prior written consent of the
Deal Agent).

 

61



--------------------------------------------------------------------------------

Section 9.17 Monthly Tape.

On or before the eighteenth calendar day of each month, the Servicer will
deliver to the Collateral Agent and the Backup Servicer an electronic
transmission in a format acceptable to the Collateral Agent and the Backup
Servicer containing information with respect to the Receivables as of the last
day of the related Collection Period necessary for preparation of the Servicer’s
Certificate for such Collection Period and necessary to review the application
of Collections as provided in Section 3.3. The Backup Servicer shall use such
electronic transmission to (i) confirm that the Servicer’s Certificate is
complete on its face, (ii) confirm that such tape, diskette or other electronic
transmission is in readable form and (iii) calculate and confirm (A) the
aggregate amount distributable in reduction of the Net Investment on the related
Payment Date, (B) the aggregate amount distributable as fees and expenses of
transaction parties on the related Payment Date, (C) any amounts distributable
on the related Payment Date which are to be paid with funds withdrawn from the
Reserve Account, (D) the Delinquency Ratio for each Static Pool for such
Collection Period, (E) the Cumulative Net Loss Ratio for each Static Pool for
such Collection Period, (F) the Monthly Extension Rate for such Collection
Period, (G) the Net Spread and the Collection Period Net Spread for such
Collection Period, (H) the amount on deposit in the Reserve Account as of the
last day of such Collection Period and (I) the Required Reserve Account Amount
as of the last day of such Collection Period. The Backup Servicer shall certify
to the Collateral Agent and the Deal Agent that it has verified the Servicer’s
Certificate in accordance with this Section 9.17 and shall notify the Servicer,
the Collateral Agent and the Deal Agent of any discrepancies, in each case, on
or before the second Business Day following the Payment Date. In the event that
the Backup Servicer reports any discrepancies, the Servicer and the Backup
Servicer shall attempt to reconcile such discrepancies prior to the next
succeeding Payment Date, but in the absence of a reconciliation, the Servicer’s
Certificate shall control for the purpose of calculations and distributions with
respect to the related Payment Date. In the event that the Backup Servicer and
the Servicer are unable to reconcile discrepancies with respect to a Servicer’s
Certificate by such Payment Date, the Servicer shall cause the Independent
Accountants, at the Servicer’s expense, to audit the Servicer’s Certificate and,
prior to the last day of the month after the month in which such Servicer’s
Certificate was delivered, reconcile the discrepancies. The effect, if any, of
such reconciliation shall be reflected in the Servicer’s Certificate for such
next succeeding Payment Date. In addition, upon the occurrence of a Servicer
Event of Default the Servicer shall, if so requested by the Collateral Agent or
the Deal Agent, deliver to the Backup Servicer its Monthly Records within
fifteen (15) days after demand therefor and a computer tape containing as of the
close of business on the date of demand all of the data maintained by the
Servicer in computer format in connection with servicing the Receivables. Other
than the duties specifically set forth in this Agreement, the Backup Servicer
shall have no obligations hereunder, including, without limitation, to
supervise, verify, monitor or administer the performance of the Servicer. The
Backup Servicer shall have no liability for any actions taken or omitted by the
Servicer.

Section 9.18 Backup Servicer.

The Servicer, the Borrower, the Collateral Agent and the Deal Agent each hereby
irrevocably appoint Wells Fargo Bank, National Association as the Backup
Servicer and Wells Fargo Bank, National Association hereby accepts such
appointment and agrees to act as the Backup Servicer hereunder and, upon any
termination of AmeriCredit as Servicer, to assume the duties and
responsibilities of the Servicer hereunder in accordance with the terms hereof.

 

62



--------------------------------------------------------------------------------

Article X

Termination Events

Section 10.1 Termination Events.

The occurrence of any one or more of the following events shall constitute a
Termination Event:

(a) the three-month average of the Delinquency Ratio exceeds 4.0%; or

(b) the three-month average of the Monthly Extension Rate exceeds 2.5% and the
Servicer shall not have exercised its Repurchase Obligation such that, after
giving effect to the exercise of such Repurchase Obligation, the three-month
average of the Monthly Extension Rate is equal to or less than 2.5%; or

(c) the Cumulative Net Loss Ratio for any Static Pool for any Collection Period,
exceeds the percentage set forth opposite the applicable number of months since
the Transfer Date of first Receivable included in such Static Pool to the
Borrower:

 

   

Seasoning

in Months

  

Cumulative Net

Loss Ratio

      1-3    0.61%     4-6    1.00%     7-9    1.76%     10-12    2.25%    
13-15    3.52%     16-18    4.00%     19-21    5.28%     22-24    5.80%    
25-30    7.32%     31-36    9.35%     37-42    9.90%     43-48    10.45%    
49-54    10.73%     55+    11.00%  

(d) the weighted average FICO Score of the Eligible Receivables is less than
620; or

(e) the Net Spread is less than 4.0%; or

(f) the weighted average AmeriCredit Score of the Eligible Receivables is less
than 235 for more than three (3) consecutive Business Days; or

 

63



--------------------------------------------------------------------------------

(g) the ratio, expressed as a percentage, of the Adjusted Equity of AmeriCredit
Corp. to the Managed Assets of AmeriCredit Corp. shall be less than 8.0% as of
any Fiscal Quarter end; or

(h) any material change in the Servicer Collection and Credit Policy and
Procedures occurs without the consent of the Deal Agent (which consent may not
be unreasonably withheld or delayed); or

(i) default in the payment of any interest on the Note or any other amount
(except principal) due with respect to any such Note when the same becomes due
and payable, and such default shall continue for a period of two (2) days; or

(j) default in the payment of the principal of or any installment of the
principal of the Note when the same becomes due and payable, and such default
shall continue for a period of one day; or

(k) the filing of a decree or order for relief by a court having jurisdiction in
the premises in respect of the Borrower or the Servicer or any substantial part
of the Collateral in an involuntary case under any applicable U.S. federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of the Borrower or the Servicer or for any substantial part of
the Collateral, or ordering the winding-up or liquidation of the affairs the
Borrower or the Servicer, and such decree or order shall remain unstayed and in
effect for a period of sixty (60) consecutive days; or

(l) the commencement by the Borrower or the Servicer of a voluntary case under
any applicable U.S. federal or state bankruptcy, insolvency or other similar law
now or hereafter in effect, or the consent by the Borrower or the Servicer to
the entry of an order for relief in an involuntary case under any such law, or
the consent by the Borrower or the Servicer to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of the Borrower or the Servicer or for any substantial part
of the Collateral, or the making by the Borrower of any general assignment for
the benefit of creditors, or the failure by the Borrower or the Servicer
generally to pay its debts as such debts become due, or the taking of action by
the Borrower or the Servicer in furtherance of any of the foregoing; or

(m) default in the observance or performance of any covenant or agreement of the
Borrower, the Seller or AmeriCredit (in any capacity) made in this Agreement
(other than a covenant or agreement, a default in the observance or performance
of which is elsewhere in this Section 10.1 specifically dealt with), or any
representation or warranty of the Borrower, the Seller or AmeriCredit (in any
capacity) made in this Agreement, in any Transaction Document or in any
certificate or any other writing delivered pursuant hereto or thereto or in
connection herewith or therewith (including any Servicer’s Certificate or any
Borrowing Base Confirmation) proving to have been incorrect in any material
respect as of the time when the same shall have been made or deemed to have been
made, and such default shall continue or not be cured, or the circumstance or
condition in respect of which such misrepresentation or warranty was incorrect
shall not have been eliminated or otherwise cured, for a period of, except in
the case of the covenants and

 

64



--------------------------------------------------------------------------------

agreements contained in Section 7.1(m) of this Agreement (as to which a five
Business Day grace period shall apply), thirty (30) days after there shall have
been given, by registered or certified mail, to the Borrower, the Seller or
AmeriCredit by the Owner Trustee or to the Borrower, the Seller or AmeriCredit
and the Owner Trustee by the Deal Agent, a written notice specifying such
default or incorrect representation or warranty and requiring it to be remedied
and stating that such notice is a “Notice of Termination Event” hereunder;
provided that no breach shall be deemed to occur hereunder in respect of any
representation or warranty relating to eligibility of any Receivable on the
Closing Date or its related Borrowing Date to the extent the Seller has
repurchased such Receivable in accordance with the provisions of the Receivables
Purchase Agreement; or

(n) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower or any
material portion of the assets of Servicer and such Lien shall not have been
released within thirty (30) days, or the PBGC shall file notice of a Lien
pursuant to Section 4068 of ERISA with regard to any of the assets of the
Borrower or the Servicer and such Lien shall not have been released within
thirty (30) days; or

(o) a Servicer Event of Default shall have occurred; or

(p) the Borrower shall fail to pay any principal of or premium or interest on
any Indebtedness having a principal amount of $50,000) or greater, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or any other default under any agreement or
instrument relating to any such Indebtedness of the Borrower or the Servicer, as
applicable, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled required prepayment), redeemed, purchased or defeased, or
an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof; or

(q) there shall occur a “termination event” or “Termination Event” or similar
event (other than a default by a Lender or by an Interest Rate Hedge Provider)
under any other Transaction Document; or

(r) a notice of termination with respect to the Lockbox Account shall have been
delivered, or a termination of the Lockbox Agreement shall have otherwise
occurred, and a replacement Lockbox Account Bank satisfactory to the Deal Agent
shall not have executed a lockbox agreement substantially in the form of Exhibit
XIV hereto within thirty (30) days of such notice; or

(s) a Change of Control shall occur with respect to AmeriCredit Corp.; or

(t) the Tangible Net Worth of AmeriCredit Corp. shall be less than the sum of
(a) $1,700,000,000 plus (b) 75% of the cumulative positive net income (without
deduction for negative net income) of AmeriCredit Corp. for each Fiscal Quarter
having

 

65



--------------------------------------------------------------------------------

been completed since June 30, 2003, as reported in each annual report on Form
10-K and periodic report on Form 10-Q filed by AmeriCredit Corp. with the
Securities and Exchange Commission plus (c) 75% of the net proceeds of any
equity issued by AmeriCredit Corp. since June 30, 2003 minus (d) the lesser of
(i) $100,000,000 and (ii) the purchase price of all common stock of AmeriCredit
Corp. repurchased after November 5, 2003; or

(u) the Seller shall cease to be a direct or indirect wholly-owned subsidiary of
AmeriCredit; or AmeriCredit shall cease to be a direct or indirect wholly-owned
subsidiary of AmeriCredit Corp.; or

(v) the average of the ratios of AmeriCredit Corp.’s EBITDA to its Interest
Expense for its two (2) most recent Fiscal Quarters shall be less than 1.2x; or

(w) any repurchase of common stock by AmeriCredit Corp. results in AmeriCredit
Corp. and its subsidiaries, determined on a consolidated basis in accordance
with GAAP, having less than $200,000,000 of Liquidity on such date of such
common stock purchase for cash. For purposes of the foregoing sentence, if
AmeriCredit Corp. shall deposit funds in a bank for the purpose of making
repurchases of its common stock over a period of time, the date of repurchase
with respect to the repurchases of all such common stock shall be deemed to be
the date such funds are deposited with such bank and the cash so deposited shall
not be considered unrestricted cash for the purposes of determining Liquidity
with respect to this Section 10.1(aa).

Section 10.2 Remedies.

Upon the occurrence and during the continuation of a Termination Event, the
Collateral Agent may, or upon the direction of the Liquidity Providers shall,
take any of the following actions (to the extent it has not already done so in
accordance with the provisions of this Agreement): (a) declare the Maturity Date
to have occurred, whereupon the Net Investment shall immediately, without
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, become due and payable in full; provided, however, that
upon the occurrence of Termination Event described in Sections 10.1(k) or (l),
the Maturity Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Loan Party
whereupon the Net Investment shall immediately, without demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, become due and payable in full and (b) exercise all rights and
remedies of a secured party upon default under the UCC and other applicable
laws. The aforementioned rights and remedies shall be without limitation, and
shall be in addition to all other rights and remedies of the Collateral Agent
and the Lenders otherwise available under any other provision of this Agreement,
by operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.

 

66



--------------------------------------------------------------------------------

Article XI

Indemnification

Section 11.1 Indemnities by the Loan Parties.

Without limiting any other rights that the Collateral Agent, the Deal Agent or
any of the Lenders may have hereunder or under applicable law, (x) the Borrower
hereby agrees to indemnify (and pay upon demand to) the Collateral Agent, the
Deal Agent, each of the Lenders and each of the respective assigns, officers,
directors, agents and employees of the foregoing (each, an “Indemnified Party”)
from and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including attorneys’ fees (which
attorneys may be employees of the Collateral Agent, Deal Agent or another
Indemnified Party) and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by it in
connection with, arising out of or as a result of this Agreement or any other
Transaction Document or any of the transactions contemplated hereby or thereby,
and (y) the Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party for Indemnified Amounts awarded against or incurred by it
arising out of the breach of this Agreement by the Servicer, the negligence,
misfeasance, or bad faith of the Servicer in the performance of its duties under
this Agreement or by reason of reckless disregard of its obligations and duties
under this Agreement excluding, however, in all of the foregoing instances under
the preceding clauses (x) and (y):

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b) (i) net income or franchise taxes imposed on any Indemnified Party with
respect to payments required to be made by the Borrower or the Servicer under
this Agreement, by a taxing jurisdiction in which any Indemnified Party is
organized, conducts business or is paying taxes as of the Closing Date (as the
case may be); (ii) any taxes that would not have been imposed but for the
failure of such Indemnified Party to provide and maintain (to the extent legally
able to do so) any certification or other documentation required to qualify for
an exemption from, or reduced rate of, any such taxes required by this Agreement
to be furnished by such Indemnified Party; or (iii) any taxes imposed as a
result of any Indemnified Party changing its registered office;

(c) (1) except as otherwise provided herein, nonpayment by any Obligor of an
amount due and payable with respect to a Receivable, (2) any loss in value of
any Financed Vehicle or Eligible Investment due to changes in market conditions
or for other reasons beyond the control of AmeriCredit or the Borrower and
(3) any amount which represents legal, accounting or other costs incurred by an
Indemnified Party in respect of any legal action between such party and
AmeriCredit or any Affiliate of AmeriCredit if a court of competent jurisdiction
makes a final determination that AmeriCredit or such Affiliate is the prevailing
party;

provided, however, that nothing contained in this sentence shall limit the
liability of any Loan Party or limit the recourse of VFCC to a Loan Party for
amounts otherwise specifically provided to be paid by such Loan Party under the
terms of this Agreement.

 

67



--------------------------------------------------------------------------------

Section 11.2 Other Costs and Expenses.

The Borrower shall pay to the Deal Agent and the Lenders on demand all costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
cost of the Deal Agent’s auditors auditing the books, records and procedures of
the Borrower, fees and out-of-pocket expenses of legal counsel for the Deal
Agent and the Lenders, not to exceed $60,000 (which counsel may be employees of
the Deal Agent or a Lender) with respect thereto and with respect to advising
the Deal Agent or such Lender as to its rights and remedies under this
Agreement. The Borrower shall pay to the Deal Agent on demand any and all costs
and expenses of the Deal Agent and any Lender, including counsel fees and
expenses in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following a Termination Event or a Servicer Event of Default.

Article XII

The Deal Agent

Section 12.1 Authorization and Action.

The Borrower and each Lender hereby designates and appoints Wachovia Capital
Markets as Deal Agent hereunder, and authorizes the Deal Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
the Deal Agent by the terms of this Agreement together with such powers as are
reasonably incidental thereto. The Deal Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the Deal
Agent shall be implied or otherwise exist for the Deal Agent. In performing its
functions and duties hereunder, the Deal Agent shall act solely as agent for the
Secured Parties and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Borrower or any of
its successors or assigns. The Deal Agent shall not be required to take any
action which exposes the Deal Agent to personal liability or which is contrary
to this Agreement or applicable law. The appointment and authority of the Deal
Agent hereunder shall terminate at the indefeasible payment in full of the
Obligations.

Section 12.2 Delegation of Duties.

The Deal Agent may execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Deal Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

68



--------------------------------------------------------------------------------

Section 12.3 Exculpatory Provisions.

Neither the Deal Agent nor any of its directors, officers, agents or employees
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or them under or in connection with this Agreement (except for its, their or
such Person’s own gross negligence or willful misconduct or, in the case of the
Deal Agent, the breach of its obligations expressly set forth in this
Agreement), or (b) responsible in any manner to any Person for any recitals,
statements, representations or warranties made by the Borrower contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received under or in connection with, this Agreement for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of the Borrower to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article VI. The Deal Agent shall not
be under any obligation to any Person to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Borrower. The Deal Agent shall not be deemed to have knowledge of any
Termination Event or Servicer Event of Default unless the Deal Agent has
received notice from the Borrower or a Secured Party.

Section 12.4 Reliance.

The Deal Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), Independent Accountants and other experts
selected by the Deal Agent. The Deal Agent shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of VFCC or all of the Secured Parties, as applicable, as
it deems appropriate or it shall first be indemnified to its satisfaction by the
Secured Parties; provided, that, unless and until the Deal Agent shall have
received such advice, the Deal Agent may take or refrain from taking any action,
as the Deal Agent shall deem advisable and in the best interests of the Secured
Parties. The Deal Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of VFCC and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Secured Parties.

Section 12.5 Non-Reliance on Deal Agent.

Each Lender expressly acknowledges that neither the Deal Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Deal Agent
hereafter taken, including, without limitation, any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Deal Agent. Each Secured Party represents and warrants to the Deal Agent that it
has and will, independently and without reliance upon the Deal Agent or any
other Secured Party and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower and made its own decision to enter into this
Agreement.

 

69



--------------------------------------------------------------------------------

Section 12.6 Deal Agent in its Individual Capacity.

The Deal Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower or any Affiliate of
the Borrower as though the Deal Agent, were not the Deal Agent hereunder.

Section 12.7 Successor Deal Agent.

The Deal Agent may, upon five (5) days’ notice to the Secured Parties, and the
Deal Agent will, upon the direction of the Lenders, resign as Deal Agent. If the
Deal Agent shall resign, then the Lenders shall, during such five-day period,
appoint a successor Deal Agent. If for any reason no successor Deal Agent is
appointed by the Lenders during such five-day period, then effective upon the
expiration of such five-day period, Wachovia shall perform all of the duties of
the Deal Agent hereunder. After any retiring Deal Agent’s resignation hereunder
as Deal Agent, the provisions of Article XI shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Deal Agent under this
Agreement.

Article XIII

The Collateral Agent

Section 13.1 Authorization and Action.

Each Secured Party hereby designates and appoints Wells Fargo Bank, National
Association as Collateral Agent hereunder, and authorizes the Collateral Agent
to take such actions as agent on its behalf and to exercise such powers as are
delegated to the Collateral Agent by the terms of this Agreement together with
such powers as are reasonably incidental thereto. The Collateral Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Collateral Agent shall be implied or otherwise exist for the Collateral Agent.
In performing its functions and duties hereunder, the Collateral Agent shall act
solely as agent for the Secured Parties and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
the Borrower or any of its successors or assigns. The Collateral Agent shall not
be required to take any action which exposes the Collateral Agent to personal
liability or which is contrary to this Agreement or applicable law. The
appointment and authority of the Collateral Agent hereunder shall terminate at
the indefeasible payment in full of the Obligations. AmeriCredit agrees to pay
the Collateral Agent the Collateral Agent Fee for acting as Collateral Agent
hereunder; if for any reason AmeriCredit fails to pay the Collateral Agent Fee
when due, the Collateral Agent fee shall be paid pursuant to
Section 3.3(a)(iii).

Section 13.2 Delegation of Duties.

The Collateral Agent may execute any of its duties under this Agreement by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Collateral Agent shall not
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

70



--------------------------------------------------------------------------------

Section 13.3 Exculpatory Provisions.

Neither the Collateral Agent nor any of its directors, officers, agents or
employees shall be (a) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement (except for its,
their or such Person’s own gross negligence or willful misconduct or, in the
case of the Collateral Agent, the breach of its obligations expressly set forth
in this Agreement), or (b) responsible in any manner to any of the Secured
Parties for any recitals, statements, representations or warranties made by the
Borrower contained in this Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received under or in
connection with, this Agreement for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Borrower to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article VI. The Collateral Agent shall not be under any obligation
to any Secured Party to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower. The Collateral Agent shall not be deemed to have knowledge of any
Termination Event or Servicer Event of Default unless the Collateral Agent has
received notice from the Borrower or a Secured Party.

Section 13.4 Reliance.

The Collateral Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), Independent Accountants and other experts
selected by the Collateral Agent. The Collateral Agent shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other document furnished in connection herewith unless it shall first
receive such advice or concurrence of VFCC or all of the Secured Parties, as
applicable, as it deems appropriate or it shall first be indemnified to its
satisfaction by the Secured Parties; provided, that, unless and until the
Collateral Agent shall have received such advice, the Collateral Agent may take
or refrain from taking any action, as the Collateral Agent shall deem advisable
and in the best interests of the Secured Parties. The Collateral Agent shall in
all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of VFCC and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Secured Parties.

Section 13.5 Non-Reliance on Collateral Agent.

Each Secured Party expressly acknowledges that neither the Collateral Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Collateral Agent hereafter taken, including, without limitation, any review
of the affairs of the Borrower, shall be deemed to constitute any representation
or warranty by the Collateral Agent. Each Secured Party represents and warrants
to the Collateral Agent that it has and will, independently and without reliance
upon the Collateral Agent or any other Secured Party and based on such documents
and

 

71



--------------------------------------------------------------------------------

information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement.

Section 13.6 Collateral Agent in its Individual Capacity.

The Collateral Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as though the Collateral Agent, were not the Collateral Agent
hereunder.

Section 13.7 Successor Collateral Agent.

The Collateral Agent may, upon five (5) days’ notice to the Secured Parties, and
the Collateral Agent will, upon the direction of the Lenders, resign as
Collateral Agent. If the Collateral Agent shall resign, then the Lenders shall,
during such five-day period, appoint a successor Collateral Agent. If for any
reason no successor Collateral Agent is appointed by the Lenders during such
five-day period, then effective upon the expiration of such five-day period,
Wells Fargo shall perform all of the duties of the Collateral Agent hereunder
and the Borrower shall make all payments in respect of the Obligations to the
Lenders and the Secured Parties directly to the Lenders and the Secured Parties
and for all purposes shall deal directly with the Secured Parties. After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of Article XI shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Collateral Agent under this Agreement.

Article XIV

Assignments and Participations

Section 14.1 Assignments and Participations by VFCC.

Notwithstanding the provisions of Section 14.3, each of the parties hereto, on
behalf of its successors and assigns, hereby agrees and consents to the complete
or partial sale by VFCC of all or any portion of its rights under, interest in,
title to and obligations under this Agreement to the Liquidity Providers
pursuant to the Liquidity Agreement, regardless of whether such sale constitutes
an assignment or the sale of a participation in such rights and obligations.

Section 14.2 Prohibition on Assignments by the Loan Parties.

No Loan Party may assign any of its rights or obligations under this Agreement
without the prior written consent of each of the Deal Agent and VFCC and, if
such assignment is by any Loan Party other than the Borrower, with the
Borrower’s consent.

Section 14.3 Assignments and Participations by Lenders.

(a) Any Lender or its Affiliate may, upon at least thirty (30) days’ written
notice to the Collateral Agent, the Deal Agent, the Servicer and the Borrower,
assign to one or more financial institutions or other entities all or a portion
of its rights and obligations under this Agreement (subject to the Servicer’s
consent, which shall not be unreasonably withheld); provided, however, that

 

72



--------------------------------------------------------------------------------

(i) each such assignment shall be of a constant, and not a varying percentage of
all of the assigning Lender’s rights and obligations under this Agreement,
(ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
the lesser of (A) $5,000,000 or an integral multiple of $1,000,000 in excess of
that amount and (B) the full amount of the assigning Lender’s Commitment,
(iii) with respect to an assignment by a Lender, each such assignment shall be
to an Eligible Assignee, (iv) the assigning Lender and the assignee with respect
to each such assignment shall execute and deliver to the Deal Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 and (v) the parties to each such
assignment shall have agreed to reimburse the Collateral Agent and the Deal
Agent for all fees, costs and expenses (including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Collateral Agent,
the Deal Agent and VFCC) incurred by the Collateral Agent, the Deal Agent and
VFCC, respectively, in connection with such assignment. Upon such execution,
delivery and acceptance by the Deal Agent and the Liquidity Agent and the
recording by the Deal Agent, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be the date of acceptance
thereof by the Deal Agent and the Liquidity Agent, unless a later date is
specified therein, (i) the assignee thereunder shall be a party hereto and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of
any Lender hereunder and (ii) any Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(b) By executing and delivering an Assignment and Acceptance, any Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the VFCC or
the performance or observance by the VFCC of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of such financial statements and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Collateral Agent, the Deal Agent or
the Liquidity Agent, such assigning Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assigning Lender and such assignee confirm that such
assignee is an Eligible Assignee; (vi) such assignee appoints and authorizes
each of the Collateral Agent, the Deal Agent and the Liquidity Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such agent by the terms hereof, together with such
powers as

 

73



--------------------------------------------------------------------------------

are reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(c) The Deal Agent shall maintain at its address referred to herein a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and the amount of each Loan made by each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Collateral Agent, the
Deal Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, the Liquidity Agent or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Deal Agent and the Liquidity Agent shall each, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit XI hereto (an “Assignment and Acceptance”), accept such
Assignment and Acceptance, and the Deal Agent shall then (i) record the
information contained therein in the Register and (ii) give prompt notice
thereof to the Borrower.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
portion of each Loan made by it); provided, however, that without the prior
consent of the Borrower (such consent not to be unreasonably withheld), no such
participation may be sold to any Person, reasonably believed by an officer of
any Lender selling such participation, to be a Person (i) who has business
operations materially the same as those of the Servicer and (ii) who is in
direct competition with the Servicer; provided, further, that (A) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
hereunder) shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Deal Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Notwithstanding anything herein to the
contrary, each participant shall have the rights of a Lender (including any
right to receive payment) under Article III; provided, however, that no
participant shall be entitled to receive payment under such Article in excess of
the amount that would have been payable under such Article by the Borrower to
any Lender granting its participation had such participation not been granted,
and no Lender granting a participation shall be entitled to receive payment
under either such section in an amount which exceeds the sum of (I) the amount
to which such Lender is entitled under such Article with respect to the any
portion of any Loan made by such Lender which is not subject to any
participation plus (II) the aggregate amount to which its participants are
entitled under such Article with respect to the amounts of their respective
participations. With respect to any participation described in this
Section 14.3, no participant shall have any right, to agree to or to restrict
such Lender’s ability to agree to any modification, waiver or release of any of
the terms of this Agreement or any other document or to exercise or refrain from
exercising any powers or rights which such Lender may have under or in respect
of this Agreement or any other document.

 

74



--------------------------------------------------------------------------------

(f) Each Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 14.3, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower or the Servicer furnished to such Lender by or on
behalf of the Borrower or the Servicer.

(g) Nothing herein shall prohibit any Lender from pledging or assigning as
collateral any of its rights under this Agreement to any Federal Reserve Bank in
accordance with applicable law and any such pledge or collateral assignment may
be made without compliance with this Section 14.3.

Article XV

Security Interest

Section 15.1 Grant of Security Interest.

To secure the due and punctual payment of the Obligations to the Secured
Parties, whether now or hereafter existing, due or to become due, direct or
indirect, or absolute or contingent, the Borrower hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all assets of the Borrower, including, without limitation, all of the Borrower’s
right, title and interest, whether now owned and existing or hereafter arising
in and to the Receivables and the following (as listed in subclause (i) through
(x) collectively, the “Related Security”):

(i) the proceeds of any or all Receivables;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to such Receivables and any other interest of the Sellers in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to such
Receivables from claims on any physical damage, credit life or disability
insurance policies covering the related Financed Vehicles or Obligors and any
proceeds from the liquidation of such Receivables;

(iv) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles:

(vi) the related Receivables Files;

(vii) all rights of the Borrower under the Receivables Purchase Agreement and
the Sale and Contribution Agreement;

 

75



--------------------------------------------------------------------------------

(viii) all of the Borrower’s right, title and interest in, to and under the
Reserve Account and all Eligible Investments, securities, instruments and other
financial assets (as defined in Section 8-102(a)(9) of the New York UCC)
credited to the Reserve Account and the proceeds thereof;

(ix) all of the Borrower’s right, title and interest in, to and under each
Collection Account, each Lockbox Account and all amount at any time on deposit
therein; and

(x) all proceeds of the foregoing.

Section 15.2 Termination after Final Payout Date.

Upon the Final Payout Date, all right, title and interest of the Collateral
Agent and the other Secured Parties in and to the Collateral shall terminate.

Article XVI

Miscellaneous

Section 16.1 Waivers and Amendments.

(a) No failure or delay on the part of the Collateral Agent, the Deal Agent or
VFCC in exercising any power, right or remedy under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 16.1(b). VFCC, the Borrower, the Collateral Agent and the Deal Agent, at
the direction of the Liquidity Providers, may enter into written modifications
or waivers of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:

(i) without the consent of VFCC and each affected Liquidity Provider, (A) extend
the Commitment Termination Date or the date of any payment or deposit of
Collections by the Borrower or the Servicer, (B) reduce the rate or extend the
time of payment of Interest or any CP Rate (or any component of Interest or CP
Rate), (C) reduce any fee payable to the Deal Agent for the benefit of VFCC,
(D) reduce the Net Investment, (E) amend, modify or waive any provision of the
definition of Required Liquidity Providers or this Section 16.1(b), (F) consent
to or permit the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement, (G) change the definition of “Eligible
Receivable” or “Borrowing Base” (or any component thereof) or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or

 

76



--------------------------------------------------------------------------------

(ii) without the written consent of the then Collateral Agent and the Deal
Agent, amend, modify or waive any provision of this Agreement if the effect
thereof is to affect the rights or duties of such Collateral Agent or Deal
Agent, as the case may be;

and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition.

Section 16.2 Notices.

Except as provided in this Section 16.2, all communications and notices provided
for hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or facsimile numbers set forth on
the signature pages hereof or at such other address or facsimile number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(a) if given by facsimile, upon the receipt thereof, (b) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (c) if given by any other means, when
received at the address specified in this Section 16.2. The Borrower hereby
authorizes the Deal Agent to effect Loans and Interest Period and Interest Rate
selections based on telephonic notices made by any Person whom the Deal Agent in
good faith believes to be acting on behalf of the Borrower. The Borrower agrees
to deliver promptly to the Deal Agent a written confirmation of each telephonic
notice signed by an Authorized Officer of the Borrower; provided, however, the
absence of such confirmation shall not affect the validity of such telephonic
notice. If the written confirmation differs from the action taken by the Deal
Agent, the records of the Deal Agent shall govern absent manifest error.

Section 16.3 Protection of Collateral Agent’s Security Interest.

(a) The Borrower agrees that from time to time, at its expense, it will promptly
authorize and deliver all instruments and documents, and take all actions, that
may be necessary pursuant to applicable law or desirable, or that the Deal Agent
may request, to perfect, protect or more fully evidence the Collateral Agent’s
security interest in the Collateral, or to enable the Collateral Agent or VFCC
to exercise and enforce its rights and remedies hereunder. After the occurrence
of a Termination Event, the Deal Agent may, or the Deal Agent may direct the
Borrower or the Servicer to, notify the Obligors, at the Borrower’s expense, of
the security interests of the Collateral Agent (on behalf of the Secured
Parties) under this Agreement. The Borrower or the Servicer (as applicable)
shall, at the Deal Agent’s request, withhold the identities of the Collateral
Agent, the Deal Agent and VFCC in any such notification.

(b) If any Loan Party fails to perform any of its obligations hereunder, the
Collateral Agent or VFCC may (but shall not be required to) perform, or cause
performance of, such obligations, and the Collateral Agent’s or VFCC’s costs and
expenses incurred in connection therewith shall be payable by the Borrower as
provided in Section 10.2. Each Loan Party irrevocably authorizes the Collateral
Agent at any time and from time to time in the sole discretion of the Collateral
Agent, and appoints the Collateral Agent as its attorney-in-fact, to act on
behalf of such Loan Party (i) to authorize on behalf of the Borrower as debtor
and to file financing statements necessary or desirable in the Collateral
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the

 

77



--------------------------------------------------------------------------------

interest of the Collateral Agent for the benefit of the Secured Parties in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Collateral Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Collateral Agent’s security interest in the
Collateral, for the benefit of the Secured Parties. This appointment is coupled
with an interest and is irrevocable.

(c) (i) Each of the Loan Parties hereby authorizes the Collateral Agent to file
financing statements and other filing or recording documents with respect to the
Collateral (including any amendments thereto, or continuation or termination
statements thereof), without the signature or other authorization of the Loan
Party, in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect or maintain the perfection of the security
interest of the Collateral Agent hereunder, (ii) each of the Loan Parties
acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Collateral (including any amendments thereto, or continuation or termination
statements thereof), without the express prior written approval by the
Collateral Agent, consenting to the form and substance of such filing or
recording document, and (iii) each of the Loan Parties approves, authorizes and
ratifies any filings or recordings made by or on behalf of the Collateral Agent
in connection with the perfection of the security interests in favor of the
Borrower or the Collateral Agent.

Section 16.4 Confidentiality.

(a) Each of the parties to this Agreement and any Person who becomes a Lender
after the Closing Date shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to the parties to this
Agreement and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such party and its officers and employees may disclose such
information to such party’s external accountants and attorneys and as required
by any applicable law or order of any judicial or administrative proceeding.

(b) Anything herein to the contrary notwithstanding, each Loan Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Collateral Agent, the Deal Agent, the Liquidity Providers or VFCC by
each other, (ii) by the Collateral Agent, the Deal Agent or VFCC to any
prospective or actual assignee or participant of any of them and (iii) by the
Collateral Agent or the Deal Agent to any Rating Agency, Commercial Paper dealer
or provider of a surety, guaranty or credit or liquidity enhancement to VFCC or
any entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which Wachovia acts as the administrative Deal Agent and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided that each such Person is informed of the confidential
nature of such information. In addition, VFCC, the Collateral Agent and the Deal
Agent may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

 

78



--------------------------------------------------------------------------------

Section 16.5 Bankruptcy Petition.

The Borrower, the Servicer, the Collateral Agent and the Deal Agent hereby
covenants and agrees that, prior to the date that is one (1) year and one
(1) day after the payment in full of all outstanding senior indebtedness of
VFCC, it will not institute against, or join any other Person in instituting
against, VFCC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.

Section 16.6 Limitation of Liability.

Except with respect to any claim arising out of the willful misconduct or gross
negligence of VFCC, the Deal Agent or any Liquidity Provider, no claim may be
made by any Loan Party or any other Person against VFCC, the Deal Agent or any
Liquidity Provider or their respective Affiliates, directors, officers,
employees, attorneys or Deal Agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Loan Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 16.7 CHOICE OF LAW.

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW AND EXCEPT TO
THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF THE BORROWER OR THE
SECURITY INTEREST OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.

Section 16.8 CONSENT TO JURISDICTION.

EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT,
AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHTS OF THE
COLLATERAL AGENT OR THE DEAL AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST
ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING
BY ANY LOAN PARTY AGAINST THE

 

79



--------------------------------------------------------------------------------

COLLATERAL AGENT, THE DEAL AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE
COLLATERAL AGENT, THE DEAL AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

Section 16.9 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

Section 16.10 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article XI, and
(iii) Section 16.4 and Section 16.5 shall be continuing and shall survive any
termination of this Agreement.

(c) Each of the Loan Parties, VFCC and the Deal Agent hereby acknowledges and
agrees that the Liquidity Providers are hereby made express third party
beneficiaries of this Agreement and each of the other Transaction Documents.

Section 16.11 Counterparts; Severability; Section References.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of a signature page to this Agreement. Any provisions of
this Agreement which are prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

 

80



--------------------------------------------------------------------------------

Section 16.12 No Recourse to Owner Trustee.

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as trustee of the Borrower, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Borrower is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
of binding only the Borrower, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Borrower or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Borrower under this Agreement or the other Transaction
Documents.

Section 16.13 Independence of the Servicer.

For all purposes of this Agreement, the Servicer shall be an independent
contractor and shall not be subject to the supervision of the Borrower, the
Collateral Agent, the Deal Agent, the Backup Servicer, the Owner Trustee or any
other party with respect to the manner in which it accomplishes the performance
of its obligations hereunder. Unless expressly authorized by this Agreement, the
Servicer shall have no authority to act for or represent the Borrower or the
Owner Trustee in any way and shall not otherwise deemed an agent of the Issuer
or the Owner Trustee.

Section 16.14 State Business Licenses.

The Servicer or the Seller shall prepare and instruct the Borrower to file each
state business license (and any renewal thereof) required to be filed under
applicable state law without further consent or instruction from the Instructing
Party (as defined in the Trust Agreement), including a Sales Finance Company
Application (and any renewal thereof) with the Pennsylvania Department of
Banking, Licensing Division, and a Financial Regulation Application (and any
renewal thereof) with the Maryland Department of Labor, Licensing and
Regulation.

Section 16.15 Intention to Include Electronic Chattel Paper.

It is the intention of the parties to enter into an amendment to this Agreement
in order to provide for the inclusion of “electronic chattel paper” in Paragraph
2 of Schedule D. Such an amendment is subject to the requirement that a
favorable Opinion of Counsel be received by the Deal Agent opining as to the
acceptability of the amendment.

 

81



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly Authorized Officers or attorneys-in-fact as of the
date hereof.

 

AMERICREDIT NEAR PRIME TRUST, as Borrower

By: Wilmington Trust Company, not in its

individual capacity but solely as Owner Trustee

By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

[Additional Signatures to Follow]



--------------------------------------------------------------------------------

AFS CONDUIT CORP.,

as Seller

By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

 

AMERICREDIT FINANCIAL SERVICES, INC.,

as Originator and as Servicer

By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

[Additional Signatures to Follow]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent and as Backup
Servicer By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

[Additional Signatures to Follow]



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL CORPORATION, as a Lender By: Wachovia Capital Markets,
LLC, as Attorney- in-Fact By:  

 

Name:  

 

Title:  

 

Address:  

Variable Funding Capital Corporation

c/o Wachovia Capital Markets, LLC

301 South College Street, TW-16

Charlotte, NC 28288

Attention: Douglas R. Wilson

Telephone: (704) 374-2520

Fax: (704) 383-9579

WACHOVIA CAPITAL MARKETS, LLC

as Deal Agent

By:  

 

Name:  

 

Title:  

 

Address:  

301 South College Street, TW-10

Charlotte, NC 28288

Attention: Prakash Wadhwani

Telephone: (704) 374-3455

Fax: (704) 383-9106

[Additional Signatures to Follow]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

 

Name:  

 

Title:  

 

Address:  

301 South College Street, TW-11

Charlotte, NC 28288

Attention: Kevin McConnell

Telephone: (704) 383-7171

Fax: (704) 383-8417

[End of Signatures]



--------------------------------------------------------------------------------

EXHIBIT I

SCHEDULE OF RECEIVABLES

(as of the Borrowing Date)

[to be provided]



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF BORROWING NOTICE



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF REDUCTION NOTICE

AMERICREDIT NEAR PRIME TRUST

REDUCTION NOTICE

dated                     , 20    

for [Aggregate Reduction] on                     , 20    

Wachovia Capital Markets, LLC, as Deal Agent

301 South College Street, TW-10

Charlotte, North Carolina 28288

Attention: [Douglas R. Wilson], Fax No. [(704) 383-9579]

[Each Committed Lender]

[addresses]

Ladies and Gentlemen:

Reference is made to that certain Receivables Funding Agreement, dated as of
January 28, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Funding Agreement”) among AmeriCredit Near Prime Trust, as Borrower,
AmeriCredit Financial Services, Inc., as Originator and as Servicer, Wells Fargo
Bank, National Association, as Collateral Agent and as Backup Servicer, AFS
Conduit Corp., as Seller, Variable Funding Capital Corporation, as a Lender,
Wachovia Capital Markets, LLC, as Deal Agent and Wachovia Bank, National
Association, as a Committed Lender. All capitalized terms used herein and not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Funding Agreement.

1. The [Servicer, on behalf of the] Borrower hereby certifies, represents and
warrants to the Deal Agent and the Lenders that on and as of the date hereof,
this is the only [Reduction Notice] outstanding.

2. The [Servicer, on behalf of the] Borrower hereby requests that the following
Loans be reduced on                     , 20     (the “Proposed Reduction”) as
follows:

 

  (a) Committed Lenders:

 

VFCC:

   $                     

[Wachovia]

   $                     

[Committed Lender]

   $                     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the [Servicer, on behalf of the] Borrower has caused this
[Reduction Notice] to be executed and delivered as of this          day of
                    ,         .

 

[                                         , as Servicer,

on behalf of:]                  , as Borrower

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT IV

[reserved]



--------------------------------------------------------------------------------

EXHIBIT V

NAMES OF COLLECTION ACCOUNT BANKS AND LOCKBOX ACCOUNT BANKS;

LOCKBOXES AND LOCKBOX AND COLLECTION ACCOUNTS

Wells Fargo Bank, N.A.

Wire Instructions

AmeriCredit Near Prime Trust

For Daily Collection deposits:

Wells Fargo Bank, N.A.

ABA: 121000248

Acct: 0001038377

Acct Name: Wells Fargo Corporate Trust

For further credit: Acct #16902900 AMCARNP Collection

Attn: Jason Post (612) 667-4842

For Reserve Fund deposits:

Wells Fargo Bank, N.A.

ABA: 121000248

Acct: 0001038377

Acct Name: Wells Fargo Corporate Trust

For further credit: Acct #16902901 AMCARNP Reserve

Attn: Jason Post (612) 667-4842

For Funding Account deposits:

Wells Fargo Bank, N.A.

ABA: 121000248

Acct: 0001038377

Acct Name: Wells Fargo Corporate Trust

For further credit: Acct #16902902 AMCARNP Funding

Attn: Jason Post (612) 667-4842



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF NOTE



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR PURSUANT TO THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. ACCORDINGLY, THIS NOTE MAY NOT BE OFFERED FOR SALE OR SOLD UNLESS
EITHER REGISTERED UNDER THE ACT AND SUCH APPLICABLE STATE OR OTHER LAWS OR
EXEMPTIONS FROM SUCH REGISTRATION REQUIREMENTS ARE AVAILABLE.

NOTE DUE JANUARY 27, 2006

 

No. 1    New York, New York $150,000,000.00    January 28, 2005

Reference is hereby made to that certain Receivables Funding Agreement (as
amended, modified, supplemented or otherwise modified in accordance with the
terms thereof and in effect from time to time, the “Receivables Funding
Agreement”), dated as of January 28, 2005 by and among AmeriCredit Near Prime
Trust, a Delaware statutory trust, AmeriCredit Financial Services, Inc., a
Delaware corporation, Wells Fargo Bank, National Association, AFS Conduit Corp.,
a Nevada Corporation, Variable Funding Capital Corporation, a Delaware
Corporation, Wachovia Capital Markets, LLC, a Delaware limited liability company
and Wachovia Bank, National Association. All capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Receivables
Funding Agreement. This Note is issued pursuant to the Receivables Funding
Agreement.

FOR VALUE RECEIVED, the undersigned, AMERICREDIT NEAR PRIME TRUST (the
“Issuer”), hereby promises to pay to the order of WACHOVIA CAPITAL MARKETS, LLC,
as agent for certain secured parties or registered transferees (the “Note
Holder”), the lesser of (a) the principal amount of $150,000,000.00 and (b) such
lesser principal amount as may then constitute the principal amount outstanding
of the Loans (as reflected from time to time on the schedule attached hereto)
made by the Note Holder to the Borrower pursuant to the Receivables Funding
Agreement, in lawful money of the United States of America in immediately
available funds.

This Note is subject to, and entitled to, all provisions and benefits of the
Receivables Funding Agreement and is secured by the Collateral as defined in
Section 15.1 of the Receivables Funding Agreement.

The Issuer unconditionally promises to pay interest on the unpaid principal
amount of this Note outstanding from time to time for each day from Closing Date
until such principal amount is paid in full (whether upon maturity, by reason of
acceleration or otherwise) at the rates determined pursuant to Section 4.1 of
the Receivables Funding Agreement. Nothing contained in this Note or the
Receivables Funding Agreement shall be deemed to establish or require the
payment of a rate of interest in excess of the maximum rate permitted by any
applicable law. In the event that any rate of interest required to be paid
hereunder exceeds the maximum rate permitted by applicable law, the provisions
of the Receivables Funding Agreement relating to the payment of interest under
such circumstances shall control.



--------------------------------------------------------------------------------

Payments of the principal of this Note, and interest thereon, shall be made by
the Issuer to the Deal Agent on each Payment Date by wire transfer of
immediately available funds in the manner and at the address specified for such
purpose to the Issuer in writing from time to time by the Deal Agent.

The Deal Agent is authorized to record, on the schedule annexed hereto and made
a part hereof, the date and the amount of each Loan made by the Note Holder, the
date and amount of each payment, and the remaining unpaid principal thereof. Any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded; provided that the failure of the Deal Agent to make any
such recordation (or any error in such recordation) shall not affect the
obligations of the Issuer hereunder or under the Receivables Funding Agreement
in respect of the Loans.

The entire outstanding principal amount of this Note and accrued interest
thereon will be due and payable on the date determined under Section 3.2 of the
Receivables Funding Agreement.

The Issuer shall pay all costs of collection of any amount due hereunder when
incurred, including, without limitation, attorney’s fees and expenses, and
including all costs and expenses actually incurred in connection with the
pursuit by the Note Holder of any of its rights or remedies referred to herein
or the protection of or realization upon the Collateral.

Presentment for payment, demand, protest and notice of demand, notice of
dishonor, notice of non-payment and all other notices are hereby waived by the
Issuer, except to the extent expressly provided in the Receivables Funding
Agreement. No failure to exercise, and no delay in exercising, any rights
hereunder on the part of the Note Holder hereof shall operate as a waiver of
such rights. No extension of the time for the payment of this Note or any
payment due hereunder made by agreement with any person now or hereafter liable
for the payment of this Note shall operate to release, discharge, modify, change
or affect the liability of the Issuer or any other person liable under this
Note, either in whole or in part, unless the Note Holder agrees otherwise in
writing.

No right or remedy conferred upon the Note Holder is intended to be exclusive of
any right or remedy contained herein or in any instrument or document delivered
in connection with or pursuant to this Note, and every right or remedy contained
herein or therein or now or hereafter existing at law or in equity or by
statute, or otherwise may be exercised separately or in any combination.

The term “the Issuer” shall include the maker of this Note and each person and
entity now or hereafter liable hereunder, whether as maker, principal, surety,
guarantor, endorser or otherwise. The Issuer shall not assign or delegate to any
Person any of its obligations hereunder unless the Note Holder consents to such
assignment and/or delegation in writing. The provisions of this Note shall apply
to and bind the Issuer and its successors and permitted assigns and shall inure
to the benefit of the Note Holder, its successors and assigns.



--------------------------------------------------------------------------------

Any provision of this Note which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Note. No amendment, modification,
termination, or waiver of any provision of this Note, nor consent to any
departure by the Issuer from any term of this Note, shall in any event be
effective unless it is in writing and signed by the Note Holder, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given.

Upon the occurrence of a Termination Event, the Note Holder shall have all of
the remedies specified in the Receivables Funding Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[signatures appear on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this note as of the date first
written above.

 

AMERICREDIT NEAR PRIME TRUST By:   Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee By:  

 

Name:   Title:  

[Signature page to Note to Variable Funding Capital Corporation]



--------------------------------------------------------------------------------

Schedule

to

NOTE

PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Funding

   Amount of
Principal Paid   

Unpaid

Principal Balance

   Notation made
by (initials)                                                                  
                                                     



--------------------------------------------------------------------------------

EXHIBIT VII

[reserved]



--------------------------------------------------------------------------------

EXHIBIT VIII

FORM OF TRANSFER REQUEST

[To be provided by Servicer]



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF PERIODIC REPORT



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT XI

FORM OF ASSIGNMENT AND ACCEPTANCE

[to be provided]

Dated                     , 20    

Reference is made to the Liquidity Purchase Agreement dated as of January 28.
2005 (the “Agreement”) among Variable Funding Capital Corporation, the Investors
(as defined in the Agreement), Wachovia Capital Markets, LLC, as Deal Agent and
as Documentation Agent, and Wachovia Bank, National Association, as Liquidity
Agent for the Investors. Terms defined in the Agreement are used herein with the
same meaning.

                                          (the “Assignor”) and
                                         (the “Assignee”) agree as follows:

(1) The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Agreement as of the date hereof
which represents the percentage interest specified in Section 1 of Schedule 1 of
all outstanding rights and obligations of the Assignor under the Agreement,
including, without limitation, such interest in the Assignor’s Commitment and
the Capital of Percentage Interests owned by the Assignor. After giving effect
to such sale and assignment, the Assignee’s Commitment and the amount of Capital
of Percentage Interests owned by the Assignee will be as set forth in Section 2
of Schedule 1.

(2) The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of VFCC or the performance or observance by
VFCC of any of its obligations under the Agreement or any other instrument or
document furnished pursuant thereto; and (iv) confirms that the Assignee is an
Eligible Assignee.

(3) The Assignee (i) confirms that it has received a copy of the Agreement,
together with copies of such financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (2) agrees that it will,
independently and without reliance upon the Deal Agent, the Documentation Agent,
the Liquidity Agent, the Assignor or any other Investor and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement; (3) confirms that it is an Eligible Assignee; (4) appoints and
authorizes the Deal Agent, the Documentation Agent and the Liquidity Agent each
to



--------------------------------------------------------------------------------

take such action as agent on its behalf and to exercise such powers under the
Agreement as are delegated to the Deal Agent, the Documentation Agent and the
Liquidity Agent, respectively, by the terms thereof, together with such powers
as are reasonably incidental thereto and (5) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Agreement are required to be performed by it as an Investor.

(4) Following the execution of this Assignment and Acceptance by the Assignor
and the Assignee, it will be delivered to each of the Documentation Agent and
the Liquidity Agent for acceptance and recording by the Documentation Agent. The
effective date of this Assignment and Acceptance (the “Transfer Date”) shall be
the date of acceptance thereof by the Documentation Agent and the Liquidity
Agent, unless a later date is specified in Section 3 of Schedule 1.

(5) Upon such acceptance by the Documentation Agent and the Liquidity Agent and
upon such recording by the Documentation Agent, as of the Transfer Date, (i) the
Assignee shall be a party to the Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of an Investor
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement.

(6) Upon such acceptance by the Documentation Agent and the Liquidity Agent and
upon such recording by the Documentation Agent, from and after the Transfer
Date, the Deal Agent and the Liquidity Agent shall make, or cause to be made,
all payments under the Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fee with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Agreement for
periods prior to the Transfer Date directly between themselves.

(7) This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[ASSIGNOR] By:  

 

Name:  

 

Title:  

 

Address for notices [Address] [ASSIGNEE] By:  

 

Name:  

 

Title:  

 

Address for notices [Address]

 

Acknowledged and accepted this          day of                     ,
            

WACHOVIA BANK, NATIONAL ASSOCIATION

as Liquidity Agent

By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted this          day of                     ,
            

WACHOVIA CAPITAL MARKETS, LLC

as Deal Agent and as Documentation Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT XII

[reserved]



--------------------------------------------------------------------------------

EXHIBIT XIII

AGREED UPON PROCEDURES

[to be provided]



--------------------------------------------------------------------------------

SCHEDULE A

DOCUMENTS TO BE DELIVERED TO THE DEAL AGENT

ON OR PRIOR TO THE INITIAL PURCHASE

1. Executed copies of:

a. the Sale and Contribution Agreement, duly executed by the parties thereto and

b. the Receivables Purchase Agreement, duly executed by the parties thereto.

2. A copy of the Servicing Collection and Credit Policy and Procedures as in
effect on the Closing Date.

3. A certificate of the Secretary of each Loan Party attaching:

(a) A copy of the resolutions of the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of this Agreement and the
other documents to be delivered by it hereunder;

(b) A copy of the organization documents of such Loan Party.

(c) Good Standing Certificate for such Loan Party issued by the Secretary of
State of its state of organization and each jurisdiction where it is organized,
each of which is listed below:

(i) Borrower: Delaware;

(ii) Servicer/Originator: Delaware; and

(iii) Seller: Nevada.

(d) A certification of the names and signatures of the Authorized Officers to
execute on its behalf this Agreement and any other documents to be delivered by
it hereunder.

4. Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against each Loan Party, dated on or within thirty (30) days prior to the
Closing Date from the following jurisdictions:

(a) Borrower: Delaware;

(b) Servicer/Originator: Delaware; and

(c) Seller: Nevada.



--------------------------------------------------------------------------------

5. Time-stamped receipt copies of proper financing statements, duly filed under
the UCC on or before the date of the initial Purchase in all jurisdictions as
may be necessary or, in the opinion of the Deal Agent, desirable, under the UCC
of all appropriate jurisdictions or any comparable law in order to perfect the
security interests contemplated by this Agreement and the ownership interests
contemplated by the Sale and Contribution Agreement and the Receivables Purchase
Agreement.

6. Time-stamped receipt copies of proper UCC termination statements, if any,
necessary to release all security interests and other rights of any Person in
the Collateral previously granted by the Borrower, the Seller and/or the
Originator.

7. Executed copies of Collection Account Agreements for each Lockbox and
Collection Account and of Lockbox Agreements for each Lockbox Account.

8. A favorable Opinion of Counsel for the Loan Parties, the Originator and the
Seller acceptable to the Collateral Agent which addresses the following matters
and such other matters as the Collateral Agent, the Deal Agent, the Loan
Parties, the Originator may request:

(a) due authorization, execution, delivery, enforceability and other corporate
matters with respect to each of the Loan Parties, the Originator and the Seller;

(b) the creation of a first priority perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in the Collateral;

(c) the creation of a first priority perfected security interest in favor of the
Seller in the Collateral;

(d) the existence of a “true sale” of the Receivables from the Originator to the
Seller under the Sale and Contribution Agreement;

(e) the existence of a “true sale” of the Receivables from the Seller to the
Borrower under the Receivables Purchase Agreement;

(f) the inapplicability of the doctrine of substantive consolidation to the
Borrower, the Seller, the Originator and the Servicer in connection with any
bankruptcy proceeding involving any of the Borrower, the Seller, the Originator
and the Servicer;

(g) the availability of an exemption from registration of the Note under the
Securities Act; and

(h) the inapplicability of the Investment Company Act of 1940 to the Loan
Parties.

9. A Compliance Certificate of an Authorized Officer of each Loan Party
certifying that, as of the Closing Date, no Termination Event or Servicer Event
of Default exists and is continuing.

10. An executed copy of the Fee Letter.



--------------------------------------------------------------------------------

11. A Periodic Report as at September 30, 2004.

12. A Borrowing Base Certificate as of April 26, 2005.

13. A pro forma balance sheet of the Borrower as at for the two months ended
since March 31, 2005.

14. Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement.

15. Executed copies of each other Transaction Document.

16. The Liquidity Agreement, duly executed by each of the parties thereto.

17. If applicable, for each Liquidity Provider that is not incorporated under
the laws of the United States of America, or a state thereof, two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI, as
applicable, certifying in either case that such Liquidity Provider is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes.



--------------------------------------------------------------------------------

SCHEDULE B

COMMITMENT AMOUNTS

 

Wachovia Bank, National Association

   $ 150,000,000



--------------------------------------------------------------------------------

SCHEDULE C

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

The Borrower makes the following representations on which the Lenders shall be
deemed to have relied in purchasing and making Loans under this Agreement.
Unless otherwise specified, the representations speak as of the execution and
delivery of this Agreement on the Closing Date, or, with respect to the
representations in paragraphs (8) through (33) relating to the Receivables, as
of the Transfer Date of the related Receivables, and shall survive the sale of
the Receivables to the Borrower and the pledge thereof to the Collateral Agent
pursuant to this Agreement.

1. Organization and Good Standing. The Borrower has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, with power, authority and legal right to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, power,
authority and legal right to enter into and perform its obligations under this
Agreement;

2. Due Qualification. The Borrower is duly qualified to do business in good
standing and has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business (including the servicing of the Receivables as required by this
Agreement) requires or shall require such qualification;

3. Power and Authority. The Borrower has the power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and to carry out its terms and their terms, respectively, and the
execution, delivery and performance of this Agreement and the Transaction
Documents to which the Borrower is a party have been duly authorized by the
Borrower by all necessary corporate action;

4. Binding Obligation. This Agreement and the Transaction Documents to which the
Borrower is a party shall constitute legal, valid and binding obligations of the
Borrower enforceable in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally and
by equitable limitations on the availability of specific remedies, regardless of
whether such enforceability is considered in a proceeding in equity or at law;

5. No Violation. The consummation of the transactions contemplated by this
Agreement and the Transaction Documents to which the Borrower is a party, and
the fulfillment of the terms of this Agreement and the Transaction Documents to
which a Borrower is a party, shall not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the articles of incorporation or bylaws of the
Borrower, or any indenture, agreement, mortgage, deed of trust or other
instrument to which the Borrower is a party or by which it is bound, or result
in the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, or violate any law, order, rule or
regulation applicable to the Borrower of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Borrower or any of its properties;



--------------------------------------------------------------------------------

6. No Proceedings. There are no proceedings or investigations pending or, to the
Borrower’s knowledge, threatened against the Borrower, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Borrower or its properties
(A) asserting the invalidity of this Agreement or any of the Transaction
Documents, (B) seeking to prevent the issuance of the Notes or the consummation
of any of the transactions contemplated by this Agreement or any of the
Transaction Documents, or (C) seeking any determination or ruling that might
materially and adversely affect the performance by the Borrower of its
obligations under, or the validity or enforceability of, this Agreement or any
of the Transaction Documents or (D) seeking to adversely affect the federal
income tax or other federal, state or local tax attributes of the Notes;

7. No Consents. The Borrower is not required to obtain the consent of any other
party or any consent, license, approval or authorization, or registration or
declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement which has not already been obtained.

8. Good Title. Immediately prior to the conveyance of the Receivables pursuant
to the Sale and Contribution Agreement, the Originator was the sole owner
thereof and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of such agreement by the Originator, the Seller had good
and indefeasible title and was the owner of such Receivables, free of any Lien.
Immediately prior to the conveyance of the Receivables pursuant to the
Receivables Purchase Agreement, the Seller was the sole owner thereof and had
good and indefeasible title thereto, free of any Lien and, upon execution and
delivery of such agreement by the Seller, the Borrower had good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. No
Dealer or Third-Party Lender has a participation in, or other right to receive,
proceeds of any Receivable. The Seller has not taken any action to convey any
right to any Person that would result in such Person having a right to payments
received under the related Insurance Policies or the related Dealer Agreements,
Auto Loan Purchase and Sale Agreement, Dealer Assignments or Third-Party Lender
Assignments or to payments due under such Receivables.

9. Possession of Original Contracts. The Custodian has in its possession all
original copies of the Contracts that constitute or evidence the Collateral.

10. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment or (iii) by a Third-Party Lender and purchased by AmeriCredit
from such Third-Party Lender under an existing Auto Loan Purchase and Sale
Agreement or pursuant to a Third-Party Lender Assignment with AmeriCredit and
was validly assigned by such Third-Party Lender to AmeriCredit pursuant to a
Third-Party Lender Assignment, (B) was originated by AmeriCredit, such Dealer or
such Third-Party Lender for the retail sale of a Financed Vehicle in the
ordinary course of AmeriCredit’s, the Dealer’s or the Third-Party Lender’s
business, in each case was originated in accordance with AmeriCredit’s credit
policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each



--------------------------------------------------------------------------------

Dealer and each Third-Party Lender had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the Lender thereof
adequate for realization against the collateral security, (D) is a fully
amortizing Simple Interest Receivable or Pre-Computed Receivable which provides
for level monthly payments (provided that the period in the first Collection
Period and the payment in the final Collection Period of the Receivable may be
minimally different from the normal period and level payment) which, if made
when due, shall fully amortize the Amount Financed over the original term and
(E) has not been amended or collections with respect to which waived, other than
as evidenced in the Receivable File relating thereto.

11. Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by a Dealer and was sold by the Dealer to AmeriCredit, or
(iii) by a Third-Party Lender and was sold by the Third-Party Lender to
AmeriCredit, without any fraud or misrepresentation on the part of such Dealer
or Third-Party Lender or AmeriCredit in any case.

12. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
and state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of the Receivables and the Financed Vehicles, have
been complied with in all material respects, and each Receivable and the sale of
the Financed Vehicle evidenced by each Receivable complied at the time it was
originated or made and now complies in all material respects with all applicable
legal requirements.

13. Origination. Each Receivable is the Dollar denominated obligation of an
Obligor domiciled in the United States of America at the time of origination.

14. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the Lender
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Transfer Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.



--------------------------------------------------------------------------------

15. No Government Obligor. No Obligor is the United States of America or any
state or any agency, department, subdivision or instrumentality thereof.

16. Schedule of Receivables. The information set forth in the Schedule of
Receivables including but not limited to the Principal Balance of each
Receivable has been produced from the Electronic Ledger and was true and correct
in all material respects as of the close of business on the related Transfer
Date.

17. Computer Tape. The computer tape or electronic file made available by the
Originator or the Seller to the Borrower on the Closing Date or Transfer Date,
as applicable, was complete and accurate as of the Closing Date or the related
Transfer Date and included a description of the same Receivables that are
described in the Schedule of Receivables, including, without limitation, the
following information with respect to each such Receivable: loan number,
remaining balance ($), original balance ($), remaining term (months), original
term (months), WAC (%), vehicle identification number, AmeriCredit Score, 1st
payment date (date), next payment date (date), last scheduled payment date
(date), payment amount ($).

18. Adverse Selection. No selection procedures adverse to the Lenders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the eligibility criteria contained herein.

19. One Original. There is only one original executed copy of each Receivable.

20. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains (a) a fully executed original of
the Receivable, (b) the original executed credit application, or a paper or
electronic copy thereof and (c) the original Lien Certificate or application
therefor. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All blanks on any form
have been properly filled in and each form has otherwise been correctly
prepared. The complete Receivable File for each Receivable currently is in the
possession of the Custodian.

21. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except in accordance with Accepted Servicing Practices.

22. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement.

23. Security Interest in Financed Vehicle. Each Receivable created a valid,
binding and enforceable first priority security interest in favor of AmeriCredit
or a Titled Third-Party Lender in the Financed Vehicle. The Lien Certificate for
each Financed Vehicle shows, or if a new or replacement Lien Certificate is
being applied for with respect to such Financed Vehicle the Lien Certificate
will be received within 180 days of the Closing Date or related Transfer Date,
as applicable, and will show AmeriCredit (or a Titled Third-Party Lender) named
as the original secured party under each Receivable as the Lender of a first
priority security interest in such



--------------------------------------------------------------------------------

Financed Vehicle. With respect to each Receivable for which the Lien Certificate
has not yet been returned from the Registrar of Titles, AmeriCredit has applied
for or received written evidence from the related Dealer or Third-Party Lender
that such Lien Certificate showing AmeriCredit (or a Titled Third-Party Lender)
as first lien holder has been applied for and Seller’s security interest has
been validly assigned to the Borrower pursuant to the Receivables Purchase
Agreement. If, in the event that, notwithstanding the intent of the Originator,
the transfer and assignment contemplated by the Sale and Contribution Agreement
is held by a court of competent jurisdiction not to be a sale, the Sale and
Contribution Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Receivables in favor of the Seller, which security
interest is prior to all other liens and is enforceable as such as against
creditors of and purchasers from the Originator. Immediately after the sale,
transfer and assignment thereof by the Originator to the Seller, each Receivable
will be secured by an enforceable and perfected first priority security interest
in the Financed Vehicle in favor of the Seller as secured party, which security
interest is prior to all other Liens upon and security interests in such
Financed Vehicle which now exist or may hereafter arise or be created (except,
as to priority, for any lien for taxes, labor or materials affecting a Financed
Vehicle). If, in the event that, notwithstanding the intent of the Seller, the
transfer and assignment contemplated by the Receivables Purchase Agreement is
held by a court of competent jurisdiction not to be a sale, the Receivables
Purchase Agreement creates a valid and continuing security interest (as defined
in the UCC) in the Receivables in favor of the Borrower, which security interest
is prior to all other liens and is enforceable as such as against creditors of
and purchasers from the Seller. Immediately after the sale, transfer and
assignment thereof by the Seller to the Borrower, each Receivable will be
secured by an enforceable and perfected first priority security interest in the
Financed Vehicle in favor of the Collateral Agent as secured party, which
security interest is prior to all other Liens upon and security interests in
such Financed Vehicle which now exist or may hereafter arise or be created
(except, as to priority, for any lien for taxes, labor or materials affecting a
Financed Vehicle). There are no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

24. All Filings Made. All filings (including, without limitation, UCC filings)
required to be made by any Person and actions required to be taken or performed
by any Person in any jurisdiction to give the Borrower a first priority
perfected lien on, or ownership interest in, the Collateral have been made,
taken or performed.

25. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to AmeriCredit with respect to such Receivable.

26. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

27. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than thirty (30) days), and no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing. No Financed Vehicle has been repossessed.



--------------------------------------------------------------------------------

28. Insurance. At the time of an origination of a Receivable by AmeriCredit or a
purchase of a Receivable by AmeriCredit from a Dealer or Third-Party Lender,
each Financed Vehicle is required to be covered by a comprehensive and collision
Insurance Policy (i) in an amount at least equal to the lesser of (a) its
maximum insurable value or (b) the principal amount due from the Obligor under
the related Receivable, (ii) naming AmeriCredit as loss payee and (iii) insuring
against loss and damage due to fire, theft, transportation, collision and other
risks generally covered by comprehensive and collision coverage. Each Receivable
requires the Obligor to maintain physical loss and damage insurance, naming
AmeriCredit and its successors and assigns as additional insured parties, and
each Receivable permits the Lender thereof to obtain physical loss and damage
insurance at the expense of the Obligor if the Obligor fails to do so. No
Financed Vehicle is insured under a policy of Force-Placed Insurance.

29. No Financed Repossessions. No Receivable is secured by Financed Vehicle
which is a financed repossession.

30. No Corporate Obligor. No Obligor is a corporation, trust, partnership or
limited liability company.

31. Extensions. No Receivable has had its payments extended beyond the date
eighty (80) months after the date on which such Receivable was originated.

32. Rewrite of Loan Number. No Receivable has been rewritten to a new loan
number in connection with a refinancing of the related Financed Vehicle.

33. No Future Loans. The full amount of each Receivables has been advanced and
there are no requirements for future advances under the related Contract.

34. Eligible Receivables: As of each Transfer Date, related to a Receivable,
such Receivable is a Receivable:

(a) that constitutes “tangible chattel paper” as defined in the Uniform
Commercial Code as in effect in all applicable jurisdictions;

(b) that provides for equal monthly payments that fully amortize the amount
financed over its original maturity;

(c) the Obligor of which (A) has a FICO score of at least 600 and (B) is not
subject to an Insolvency Event;

(d) has an original term of at least six (6) months and not more than
seventy-two (72) months;

(e) has a Principal Balance of at least $1,000 and not more than $80,000;

(f) has an Annual Percentage Rate of at least 5.00%;



--------------------------------------------------------------------------------

(g) with respect to which more than 10% of a Scheduled Receivable Payment is no
more than thirty (30) days past due and is not a Liquidated Receivable;

(h) has, with respect to a new vehicle Contract, a maximum LTV of 130%; provided
that no more than 5.00% of the Contracts (by aggregate Principal Balance of all
Contracts) may be secured by Financed Vehicles that at the time of purchase by
the related Obligors were new vehicles with LTVs greater than or equal to 130%
but less than or equal to 140%;

(i) has, with respect to a used vehicle Contract, a maximum LTV of 120%;
provided that no more than 5.00% of the Contracts (by aggregate Principal
Balance of all Contracts) may be secured by Financed Vehicles that at the time
of purchase by the related Obligors were used vehicles with LTVs greater than or
equal to 120% but less than or equal to 130%;

(j) the Obligor of which has an AmeriCredit Score of at least 230;

(k) that is denominated and payable only in Dollars;

(l) with respect to which the full principal amount has been advanced and with
respect to which there are no requirements for future advances under the related
Contract; and

(m) with respect to which no litigation, proceeding or governmental
investigation is pending, or any order, decree or injunction is outstanding;

provided that with respect to any day, in addition to the requirements of
paragraph (a) through (m) above (which must be satisfied only as of the related
Transfer Date), each Receivable:

(i) is duly authorized, in full force and effect and constitutes the legal,
valid and binding obligation of the Obligor of such Receivable enforceable
against such Obligor in accordance with its terms and is not subject to any
offset, counterclaim or defense whatsoever;

(ii) does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no Person is in violation of any such law, rule or regulation in any
material respect;

(iii) is free and clear of all Adverse Claims; and

(iv) does not contravene or conflict with any law, rule or regulation or any
contractual or other restriction, limitation or encumbrance because of its
assignment by the Originator to the Seller and by the Seller to the Borrower and
the sale or assignment of which does not require the consent of the Obligor
thereof.



--------------------------------------------------------------------------------

SCHEDULE D

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in this
Agreement, to induce the Lenders, the Collateral Agent and the Deal Agent to
enter into this Agreement and, in the case of the Lenders, to make the Loans
hereunder, the Borrower hereby represents, warrants, and covenants to the
Lenders, the Collateral Agent and the Deal Agent as to itself as follows, and
with respect to paragraphs 8 and 11 only, Servicer, hereby represents, warrants
and covenants to the Lenders, the Collateral Agent and the Deal Agent as to
itself as follows on the date hereof and on each Payment Date thereafter:

General

1. The Agreement creates a valid and continuing security interest (as defined in
the applicable UCC) in the Collateral in favor of the Collateral Agent, which
security interest is prior to all other liens, and is enforceable as such as
against creditors of and purchasers from the Borrower.

2. The Receivables constitute “tangible chattel paper” within the meaning of the
applicable UCC.

Creation

4. The Borrower owns and has good and marketable title to the Receivables free
and clear of any Adverse Claim.

5. The Seller has received all consents and approvals to the sale of the
Receivables under the Receivables Purchase Agreement to the Borrower required by
the terms of the Receivables that constitute payment intangibles.

Perfection

6. The Borrower has caused the filing of all appropriate financing statements in
the proper filing offices in the appropriate jurisdictions under applicable law
in order to perfect the sale of the Receivables from the Seller to the Borrower,
and the security interest in the Receivables granted to the Collateral Agent
under this Agreement; and all financing statements referred to in this paragraph
contain a statement that: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Collateral
Agent.”

Priority

7. Other than the transfer of the Receivables to the Borrower under the
Receivables Purchase Agreement and the security interest granted to the
Collateral Agent pursuant to this Agreement, none of the Borrower, the Seller or
the Originator has pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Receivables, the Collection Account, any Lockbox
Account or any other item of Collateral. None of the Borrower, the Seller or the
Originator has authorized the filing of, or is aware of any financing statements
against the Borrower, the Seller or the Originator that include a description of
collateral covering the



--------------------------------------------------------------------------------

Receivables, the Collection Account, any Lockbox Account or any other item of
Collateral other than any financing statement relating to the security interest
granted to the Collateral Agent under this Agreement or that has been released
or terminated.

8. None of the Borrower, the Seller or the Servicer is aware of any judgment,
ERISA or tax lien filings against either the Borrower, the Seller or the
Originator.

9. Survival of Perfection Representations. Notwithstanding any other provision
of this Agreement or any other Transaction Document, the Perfection
Representations contained in this Schedule shall be continuing, and remain in
full force and effect until such time as all Obligations under the Receivables
Funding Agreement have been finally and fully paid and performed.

10. No Waiver. The parties to this Agreement shall not, without obtaining the
prior written consent of the Collateral Agent, waive any of the Perfection
Representations or waive a breach of any of the Perfection Representations.

11. Servicer to Maintain Perfection and Priority. The Servicer covenants that,
in order to evidence the interests of the Borrower and the Collateral Agent
under this Agreement, they each shall take such action, or execute and deliver
such instruments (other than effecting a Filing (as defined below) unless such
Filing is effected in accordance with this paragraph) as may be necessary or
advisable (including, without limitation, such actions as are requested by the
Deal Agent), to maintain and perfect, as a first priority interest, the
Collateral Agent’s security interest in the Collateral. Servicer shall, from
time to time and within the time limits established by law, prepare and present
to the Deal Agent for the Deal Agent to authorize (based in reliance on the
Opinion of Counsel hereinafter provided for) the Servicer to file, all financing
statements, amendments, continuations, initial financing statements in lieu of a
continuation statement, terminations, partial terminations, releases or partial
releases, or any other filings necessary or advisable to continue, maintain and
perfect the Collateral Agent’s security interest in the Collateral as a
first-priority interest (each a “Filing”). The Servicer shall present each such
Filing to the Deal Agent together with (x) an Opinion of Counsel to the effect
that such Filing is (i) consistent with grant of the security interest to the
Collateral Agent pursuant to this Agreement, (ii) satisfies all requirements and
conditions to such Filing in this Agreement and (iii) satisfies the requirements
for a Filing of such type under the UCC (or if the UCC does not apply, the
applicable statute governing the perfection of security interests), and (y) a
form of authorization for the Deal Agent’s signature. Upon receipt of such
Opinion of Counsel and form of authorization, the Deal Agent shall promptly
authorize in writing the Servicer to, and the Servicer shall, effect such Filing
under the UCC without the signature of the Borrower or the Deal Agent where
allowed by applicable law. Notwithstanding anything else in the Transaction
Document to the contrary, the Servicer shall not have any authority to effect a
Filing without obtaining written authorization from the Deal Agent in accordance
with this paragraph 11.



--------------------------------------------------------------------------------

SCHEDULE E

REPRESENTATIONS AND WARRANTIES OF THE SERVICER AND SERVICER’S

SERVICING, COLLECTION AND CREDIT POLICIES AND PROCEDURES

A. Representations and Warranties of the Servicer.

The Servicer makes the following representations on which the Lenders shall be
deemed to have relied in purchasing and making Loans under this Agreement and on
which the Borrower is deemed to have relied in acquiring the Receivables. The
representations speak as of the execution and delivery of this Agreement on the
Closing Date and as of each applicable Transfer Date, and shall survive the sale
of the Receivables to the Borrower and the pledge thereof to the Collateral
Agent pursuant to this Agreement.

The representations and warranties set forth on this Schedule E are true and
correct and shall not apply to any entity other than AmeriCredit;

1. Organization and Good Standing. The Servicer has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, with power, authority and legal right to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, power,
authority and legal right to enter into and perform its obligations under this
Agreement;

2. Due Qualification. The Servicer is duly qualified to do business in good
standing and has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business (including the servicing of the Receivables as required by this
Agreement) requires or shall require such qualification;

3. Power and Authority. The Servicer has the power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and to carry out its terms and their terms, respectively, and the
execution, delivery and performance of this Agreement and the Transaction
Documents to which the Servicer is a party have been duly authorized by the
Servicer by all necessary corporate action;

4. Binding Obligation. This Agreement and the Transaction Documents to which the
Servicer is a party shall constitute legal, valid and binding obligations of the
Servicer enforceable in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally and
by equitable limitations on the availability of specific remedies, regardless of
whether such enforceability is considered in a proceeding in equity or at law;

5. No Violation. The consummation of the transactions contemplated by this
Agreement and the Transaction Documents to which the Servicer is a party, and
the fulfillment of the terms of this Agreement and the Transaction Documents to
which a Servicer is a party, shall not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the articles of incorporation or bylaws of the
Servicer, or any indenture, agreement, mortgage, deed of trust



--------------------------------------------------------------------------------

or other instrument to which the Servicer is a party or by which it is bound, or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, other than this Agreement, or violate any law, order, rule
or regulation applicable to the Servicer of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or any of its properties;

6. No Proceedings. There are no proceedings or investigations pending or, to the
Servicer’s knowledge, threatened against the Servicer, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Servicer or its properties
(A) asserting the invalidity of this Agreement or any of the Transaction
Documents, (B) seeking to prevent the issuance of the Notes or the consummation
of any of the transactions contemplated by this Agreement or any of the
Transaction Documents, or (C) seeking any determination or ruling that might
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement or any
of the Transaction Documents or (D) seeking to adversely affect the federal
income tax or other federal, state or local tax attributes of the Notes;

7. No Consents. The Servicer is not required to obtain the consent of any other
party or any consent, license, approval or authorization, or registration or
declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement which has not already been obtained.

B. Servicing, Collection and Credit Policies and Procedures

Note: Applicable Time Periods Will Vary by State

Compliance with state collection laws is required of all AmeriCredit Collection
Personnel. Additionally, AmeriCredit has chosen to follow the guidelines of the
Federal Fair Debt Collection Practices Act (FDCPA).

The Collection Process

AmeriCredit mails each customer a monthly billing statement 16 to 20 days before
payment is due.

A. All accounts are issued to the Computer Assisted Collection System (CACS) at
5 days delinquent or at such other dates of delinquency as determined by
historical payment patterns of the account.

B. The CACS segregates accounts into two groups: loans 5 to 45 days delinquent
and those over 45 days delinquent.

C. Loans delinquent for up to 45 days are then further segregated into two
groups: accounts that have good phone numbers and those that do not.



--------------------------------------------------------------------------------

D. Loans up to 45 days delinquent are transferred to the Concerto system
(AmeriCredit’s predictive dialing system). The system automatically dials the
phone number related to a delinquent account for all accounts that have a good
phone number. When a connection is made, the account is then routed to the next
available account representative.

E. Loans without good phone numbers are called manually, through the CACS
system, or in a preview dialer campaign.

F. All reasonable collection efforts are made in an attempt to prevent these
accounts from becoming 30+ days delinquent – this includes the use of collection
letters. Collection letters may be utilized between 5th and 25th days of
delinquency.

G. When an account reaches 31 days delinquent, a collector determines if any
default notification is required in the state where the debtor lives.

H. When an account exceeds 45 days delinquent, the loan is assigned to a 46+
collection team, which will continue the collection effort until resolution. If
the account cannot be resolved through normal collection efforts (i.e.,
satisfactory payment arrangements) then the account may be submitted for
repossession approval. An officer must approve all repossession requests.

I. CACS allows each collector to accurately document and update each customer
file when contact (verbal or written) is made.

Repossessions

If repossession of the collateral occurs, the following steps are taken:

A. Proper authorities are notified (if applicable).

B. An inventory of all personal property is taken and a condition report is
prepared on the vehicle.

C. Written notification, as required by state law, is sent to the customer(s)
stating their rights of redemption or reinstatement along with information on
how to obtain any personal property that was in the vehicle at the time of
repossession.

D. Written request to the originating dealer for all refunds due for dealer adds
is made.

E. Collateral disposition through public or private sale, (dictated by state
law), in a commercially reasonable manner, through a third-party auto auction.

F. After the collateral is liquidated, the debtor(s) is notified in writing of
the deficiency balance owed, if any.



--------------------------------------------------------------------------------

Use of Due Date Changes

Due dates may be changed subject to the following conditions:

A. The account is contractually current or will be brought current with the due
date change.

B. Due date changes cannot exceed the total of 30 days over the life of the
contract.

C. The first installment payment has been paid in full.

D. Only one due date change in a twelve month period.

An Officer must approve any exceptions to the above stated policy.

Use of Payment Deferments

A payment deferral is offered to customers who have the desire and capacity to
make future payments but who have encountered temporary financial difficulties,
with management approval.

A. Without prior approval, minimum of six payments have been made on the account
and a minimum of six payments have been made since the most recent deferment (if
any).

B. The account will be brought current with the deferment, but not paid ahead,
without management approval.

C. A deferment fee is collected on all transactions.

D. No more than eight total payments may be deferred over the life of the loan,
without management approval.

E. No single payment deferral may defer payment for more than two payment
periods.

An Officer must approve any exceptions to the above stated policy.

Charge-Offs

It is AmeriCredit’s policy that any account that is not successfully recovered
by 120 days delinquent is submitted to an Officer for approval and charge-off.

It is AmeriCredit’s policy to carry all Chapter 13 bankruptcy accounts until 120
days delinquent.

A partial charge-off is taken for the unsecured portion of the account. On fully
reaffirmed Chapter 7 bankruptcy accounts, the accounts can be deferred current
at the time of discharge.



--------------------------------------------------------------------------------

Deficiency Collections

Collections on charged-off accounts are continued internally and/or are assigned
to third party collection agencies for deficiency balances.